Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 1 of 116
                    Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 2 of 116




                                    US District Court Civil Docket

                                     U.S. District - New York Southern
                                                 {Foley Square)

                                                1 :07cv11382

      Hwd Victoria Strategies Portfolio et al v. The Republic of Argentina

                         This case was retrieved from the court on Wednesday, July 19, 2017




  Date          #                                    Proceeding Text                                     Source

12/19/2007          1
12/19/2007              SUMMONS ISSUED as to The Republic of Argentina. (laq) (Entered:
                        12/20/2007)
12/19/2007          2   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                        Document filed by HWD Victoria Strategies Portfolio, HWB Renten Portfolio
                        Plus, HWB Quo Vadis, HWB Alexandra Strategies Portfolio, Victoria Strategies
                        Portfolio Ltd., HWB Portfolio Plus.(laq) (mbe). (Entered: 12/20/2007)

12/19/2007              CASE REFERRED TO Judge Thomas P. Griesa as possibly related to
                        1:07-cv-2788. (laq) (Entered: 12/20/2007)

12/19/2007              Case Designated ECF. (laq) (Entered: 12/20/2007)

12/27/2007          3   SUMMONS RETURNED EXECUTED Summons and Complaint, served. The
                        Republic of Argentina served on 12/27/2007, answer due 1/16/2008. Service
                        was accepted by Roberto Barrientos, Vice President of Banco de la Nacion
                        Argentina. Document filed by HWD Victoria Strategies Portfolio; HWB Renten
                        Portfolio Plus; HWB Quo Vadis; HWB Alexandra Strategies Portfolio; Victoria
                        Strategies Portfolio Ltd.; HWB Portfolio Plus. (Alter, Regina) (Entered:
                        12/27/2007)
01/09/2008          4   NOTICE OF CASE ASSIGNMENT to Judge Thomas P. Griesa. Judge Unassigned
                        is no longer assigned to the case. (laq) (Entered: 01/14/2008)

01/09/2008              Magistrate Judge Gabriel W. Gorenstein is so designated. (laq) (Entered:
                        01/14/2008)
01/14/2008              Mailed notice to the attorney(s) of record. (laq) (Entered: 01/14/2008)

02/25/2008          5   ANSWER to Complaint. Document filed by The Republic of Argentina.(Boccuzzi,
                        Carmine) (Entered: 02/25/2008)

02/27/2008          6   CERTIFICATE OF SERVICE of Andrew M. Scott of Answer of Defendant on
                        February 25, 2008. Service was made by First Class Mail. Document filed by
                        The Republic of Argentina. (Boccuzzi, Carmine) (Entered: 02/27/2008)



     Confidential                                                                             MILBERG_000000102
                     Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 3 of 116

04/22/2008       7        ORDER TO SHOW CAUSE: Defendant shall show cause as to why an order
                          should not be made and entered subject to (b) below, preliminary restraining
                          and enjoining pursuant to Fed. R. Civ. P. 64 and 65(a) as set forth in this
                          order. Show Cause Hearing set for 4/30/2008 at 10:30 AM in Courtroom 26B,
                          500 Pearl Street, New York, NY 10007 before Judge Thomas P. Griesa. (Signed
                          by Judge Thomas P. Griesa on 4/22/08) (js) (Entered: 04/23/2008)
06/06/2008           8    NOTICE OF APPEAL from 7 Order to Show Cause. Document filed by The
                          Republic of Argentina. Filing fee $ 455.00, receipt number E 653433. Copies
                          mailed to attorney(s) of record: Dreier LLP. (tp) (Entered: 06/11/2008)
06/11/2008                Transmission of Notice of Appeal and Certified Copy of Docket Sheet to US
                          Court of Appeals re: 8 Notice of Appeal. (tp) (Entered: 06/11/2008)
06/11/2008                Transmission of Notice of Appeal to the District Judge re: 8 Notice of Appeal.
                          (tp) (Entered: 06/11/2008)
06/11/2008                Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                          Appeal Electronic Files for 2 Rule 7 .1 Corporate Disclosure Statement, filed by
                          HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Alexandra
                          Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies Portfolio, HWB
                          Portfolio Plus, 5 Answer to Complaint filed by The Republic of Argentina, 1
                          Complaint, filed by HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd.,
                          HWB Alexandra Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies
                          Portfolio, HWB Portfolio Plus, 4 Notice of Case Assignment/Reassi gnment, 6
                          Certificate of Service Other filed by The Republic of Argentina, 7 Order to Show
                          Cause, filed by HWB Alexandra Strategies Portfolio, 3 Summons Returned
                          Executed, filed by HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd.,
                          HWB Alexandra Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies
                          Portfolio, HWB Portfolio Plus, 8 Notice of Appeal filed by The Republic of
                          Argentina were transmitted to the U.S. Court of Appeals. (tp) (Entered:
                          06/11/2008)
07/03/2008           9    MOTION for Summary Judgment. Document filed by HWD Victoria Strategies
                          Portfolio, HWB Renten Portfolio Plus, HWB Quo Vadis, HWB Alexandra
                          Strategies Portfolio, Victoria Strategies Portfolio Ltd., HWB Portfolio Plus.(Alter,
                          Regina) (Entered: 07/03/2008)
07/03/2008           10   RULE 56.1 STATEMENT. Document filed by HWD Victoria Strategies Portfolio,
                          HWB Renten Portfolio Plus, HWB Quo Vadis, HWB Alexandra Strategies
                          Portfolio, Victoria Strategies Portfolio Ltd., HWB Portfolio Plus. (Alter, Regina)
                          (Entered: 07/03/2008)
07/03/2008           11   MEMORANDUM OF LAW in Support re: 9 MOTION for Summary Judgment ..
                          Document filed by HWD Victoria Strategies Portfolio, HWB Renten Portfolio
                          Plus, HWB Quo Vadis, HWB Alexandra Strategies Portfolio, Victoria Strategies
                          Portfolio Ltd., HWB Portfolio Plus. (Alter, Regina) (Entered: 07/03/2008)
07/03/2008           12   DECLARATION of Regina M. Alter in Support re: 9 MOTION for Summary
                          Judgment .. Document filed by HWD Victoria Strategies Portfolio, HWB Renten
                          Portfolio Plus, HWB Quo Vadis, HWB Alexandra Strategies Portfolio, Victoria
                          Strategies Portfolio Ltd., HWB Portfolio Plus. (Attachments: # 1 Online, # 2
                          Online, # 3 Online, # 4 Online, # 5 Online, # 6 Online, # 7 Online, # 8 Online,
                          # 9 Online, # 10 Online, # 11 Online, # 12 Online, # 13 Online, # 14 Online,
                          # 15 Online, # 16 Online,# 17 Online,# 18 Online,# 19 Online,# 20 Online,
                          # 21 Online, # 22 Online,# 23 Online, # 24 Online,# 25 Online,# 26 Online
                          (Entered: 07/03/2008)
07/03/2008           13   DECLARATION of Roby Haas - Renten in Support re: 9 MOTION for Summary
                          Judgment .. Document filed by HWD Victoria Strategies Portfolio, HWB Renten
                          Portfolio Plus, HWB Quo Vadis, HWB Alexandra Strategies Portfolio, Victoria
                          Strategies Portfolio Ltd., HWB Portfolio Plus. (Attachments: # 1 Online, # 2
                          Online, # 3 Online,# 4 Online,# 5 Online (Entered: 07/03/2008)
07/25/2008           14    STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL... regarding
                           procedures to be followed that shall govern the handling of confidential
                           material. ... (Signed by Judge Alvin K. Hellerstein on 7/24/08)- Part I (tro)


      Confidential                                                                                  MILBERG_000000103
                    Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 4 of 116

                         (Entered: 08/01/2008)
09/23/2008      15       DECLARATION of Roby Haas in further support - Renten with annexed exhibits
                         in Support re: 9 MOTION for Summary Judgment .. Document filed by HWD
                         Victoria Strategies Portfolio, HWB Renten Portfolio Plus, HWB Quo Vadis, HWB
                         Alexandra Strategies Portfolio, Victoria Strategies Portfolio Ltd., HWB Portfolio
                         Plus. (Attachments: # 1 Online,# 2 Online,# 3 Online,# 4 Online (Entered:
                         09/23/2008)
09/23/2008          16   DECLARATION of Willem Adriaanse in further support - Victoria Ltd. with
                         annexed exhibits in Support re: 9 MOTION for Summary Judgment .. Document
                         filed by HWD Victoria Strategies Portfolio, HWB Renten Portfolio Plus, HWB Quo
                         Vadis, HWB Alexandra Strategies Portfolio, Victoria Strategies Portfolio Ltd.,
                         HWB Portfolio Plus. (Alter, Regina) (Entered: 09/23/2008)
11/06/2008          17   ORDER TO SHOW CAUSE filed by Juan Eduardo Colombo, Estela Isabel
                         Delgado, Carla Nanni, Maurizio Petroni, Roberto Akman, Liliana Edith Genni,
                         Marcella Dolcetti, Nava Tellade, Gabriele Dolcetti, Arnoldo Dolcetti, Luca
                         Mullazzani, Carlo Cigolini, HWB Victoria Strategies Portfolio, Gunther Braun,
                         HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra Strategies
                         Portfolio, NW Global Strategies, Victoria Strategies Portfolio Ltd., HWB Portfolio
                         Plus, HWD Victoria Strategies Portfolio, HWB Quo Vadis, Alejandro Alberto
                         Etcheto, Susana Alicia Monkes, Alberto Haber, Helmut Hageman, Crista Irene
                         Brandes, Francisco Miguel Molinari. LET THE DEFENDANT HEREIN SHOW
                         CAUSE, before Judge Thomas P. Griesa Room 26B, at the United States
                         Courthouse located at 500 Pear Street, New York, on the 14th day of
                         November, 2008 at 4:30 pm, or as soon thereafter as counsel may be heard,
                         why an order should not be made and entered, granting an attachment on any
                         present future or contingent interest of the Republic of Argentina, Citibank,
                         N.A., Standard Americas, Inc., Standard New York, Inc., Standard New York
                         Securities, Inc. and/or any potential garnishee subsequently determined
                         through discovery to be within the jurisdiction of the Court, with respect to any
                         property in the United States (whether real or personal, tangible or intangible,
                         presently existing or hereafter arising) which could be assigned or transferred,
                         including but not limited to cash, deposits, real property, instruments,
                         securities, security entitlements, security accounts, equity interests, claims,
                         and contractual rights, and interests of any kind in the foregoing, held or
                         maintained in the name of or for the use or benefit in the manner that is set
                         forth in this order. (Signed by Judge Thomas P. Griesa on 11/6/08) (pl)
                         (Entered: 11/07/2008)
11/06/2008          18   ORDER TO SHOW CAUSE defendant shall show cause as to why an order
                         should not be made and entered regarding procedures to be followed that
                         govern the handling of this order to show cause. Show Cause Hearing set for
                         11/14/2008 at 04:30 PM in Courtroom 26B, 500 Pearl Street, New York, NY
                         10007 before Judge Thomas P. Griesa. (Signed by Judge Thomas P. Griesa on
                         11/6/08) (mme) (Entered: 11/07/2008)
11/11/2008          19   AFFIDAVIT OF SERVICE of Order to Show Cause and Declaration of Joel A.
                         Chernov served on Cleary, Gottlieb, Steen &amp; Hamilton, attorneys for
                         defendant on November 6, 2008. Document filed by HWD Victoria Strategies
                         Portfolio, HWB Renten Portfolio Plus, HWB Quo Vadis, HWB Alexandra
                         Strategies Portfolio, Victoria Strategies Portfolio Ltd., HWB Portfolio Plus.
                         (Chernov, Joel) (Entered: 11/11/2008)
11/20/2008          20   DECLARATION of Roby Haas in further support - Renten with annexed exhibits
                         in Support re: 9 MOTION for Summary Judgment.. Document filed by HWB
                         Renten Portfolio Plus. (Alter, Regina) (Entered: 11/20/2008)
11/20/2008          21   DECLARATION of Roby Haas in further support - Quo with annexed exhibits in
                         Support re: 9 MOTION for Summary Judgment .. Document filed by HWB Quo
                         Vadis. (Alter, Regina) (Entered: 11/20/2008)
11/20/2008          22   DECLARATION of Roby Haas in further support - Alexandra with annexed
                         exhibits in Support re: 9 MOTION for Summary Judgment .. Document filed by
                         HWB Alexandra Strategies Portfolio. (Alter, Regina) (Entered: 11/20/2008)


     Confidential                                                                                MILBERG_000000104
                    Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 5 of 116

11/20/2008      23      DECLARATION of Roby Haas in further support - HWB Victoria with annexed
                        exhibits in Support re: 9 MOTION for Summary Judgment .. Document filed by
                        HWD Victoria Strategies Portfolio. (Alter, Regina) (Entered: 11/20/2008)
11/20/2008      24      DECLARATION of Roby Haas in further support - Portfolio with annexed
                        exhibits in Support re: 9 MOTION for Summary Judgment.. Document filed by
                        HWD Victoria Strategies Portfolio. (Alter, Regina) (Entered: 11/20/2008)
11/21/2008      25      NOTICE OF APPEAL from 17 Order to Show Cause. Document filed by
                        Administracion Nacional de Seguridad Social. Filing fee $ 455.00, receipt
                        number E 670561. (nd) (Entered: 11/24/2008)
11/24/2008              Transmission of Notice of Appeal to the District Judge re: 25 Notice of Appeal.
                        (nd) (Entered: 11/24/2008)
11/24/2008              Transmission of Notice of Appeal and Certified Copy of Docket Sheet to US
                        Court of Appeals re: 25 Notice of Appeal. (nd) (Entered: 11/24/2008)
11/24/2008              Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                        Appeal Electronic Files for 18 Order to Show Cause, filed by HWB Alexandra
                        Strategies Portfolio, 2 Rule 7.1 Corporate Disclosure Statement, filed by HWB
                        Renten Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Alexandra
                        Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies Portfolio, HWB
                        Portfolio Plus, 9 MOTION for Summary Judgment. filed by HWB Renten
                        Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Alexandra Strategies
                        Portfolio, HWB Quo Vadis, HWD Victoria Strategies Portfolio, HWB Portfolio
                        Plus, 5 Answer to Complaint filed by The Republic of Argentina, 21 Declaration
                        in Support of Motion filed by HWB Quo Vadis, 15 Declaration in Support of
                        Motion,, filed by HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd.,
                        HWB Alexandra Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies
                        Portfolio, HWB Portfolio Plus, 12 Declaration in Support of Motion,,,,,, filed by
                        HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Alexandra
                        Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies Portfolio, HWB
                        Portfolio Plus, 24 Declaration in Support of Motion filed by HWD Victoria
                        Strategies Portfolio, 1 Complaint, filed by HWB Renten Portfolio Plus, Victoria
                        Strategies Portfolio Ltd., HWB Alexandra Strategies Portfolio, HWB Quo Vadis,
                         HWD Victoria Strategies Portfolio, HWB Portfolio Plus, 20 Declaration in
                         Support of Motion filed by HWB Renten Portfolio Plus, 10 Rule 56.1 Statement
                        filed by HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB
                        Alexandra Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies
                         Portfolio, HWB Portfolio Plus, 23 Declaration in Support of Motion filed by HWD
                        Victoria Strategies Portfolio, 22 Declaration in Support of Motion filed by HWB
                         Alexandra Strategies Portfolio, 19 Affidavit of Service Other, filed by HWB
                         Renten Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Alexandra
                         Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies Portfolio, HWB
                         Portfolio Plus, 11 Memorandum of Law in Support of Motion, filed by HWB
                         Renten Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Alexandra
                         Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies Portfolio, HWB
                         Portfolio Plus, 25 Notice of Appeal filed by Administracion Nacional de
                         Seguridad Social, 4 Notice of Case Assignment/Reassi gnment, 6 Certificate of
                         Service Other filed by The Republic of Argentina, 16 Declaration in Support of
                         Motion, filed by HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd.,
                         HWB Alexandra Strategies Portfolio, HWB Quo Vadis, HWD Victoria Strategies
                         Portfolio, HWB Portfolio Plus, 17 Order to Show Cause,,,,,,, filed by Carlo
                         Cigolini, Alejandro Alberto Etcheto, HWB Alexandra Strategies Portfolio,
                         Arnoldo Dolcetti, Luca Mullazzani, Maurizio Petroni, Gunther Braun, Carla
                         Nanni, Crista Irene Brandes, NW Global Strategies, Liliana Edith Genni, Victoria
                         Strategies Portfolio Ltd., HWB Victoria Strategies Portfolio, Roberto Akman,
                         Estela Isabel Delgado, Gabriele Dolcetti, HWB Portfolio Plus, Helmut Hageman,
                         Susana Alicia Monkes, Nava Tellade, HWB Quo Vadis, Alberto Haber, Marcella
                         Dolcetti, HWB Renten Portfolio Plus, HWB Ouo Vadis, Juan Eduardo Colombo,
                         Francisco Miguel Molinari, HWD Victoria Strategies Portfolio, 7 Order to Show
                         Cause, filed by HWB Alexandra Strategies Portfolio, 3 Summons Returned
                         Executed, filed by HWB Alexandra Strategies Portfolio, Victoria Strategies


     Confidential                                                                              MILBERG_000000105
                    Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 6 of 116

                         Portfolio Ltd., HWB Portfolio Plus, HWB Quo Vadis, HWB Renten Portfolio Plus,
                         HWD Victoria Strategies Portfolio, 13 Declaration in Support of Motion 11 filed by
                         HWB Alexandra Strategies Portfolio, Victoria Strategies Portfolio Ltd., HWB
                         Portfolio Plus, HWB Quo Vadis, HWB Renten Portfolio Plus, HWD Victoria
                         Strategies Portfolio, 8 Notice of Appeal filed by The Republic of Argentina, 14
                         Protective Order were transmitted to the U.S. Court of Appeals. (nd) (Entered:
                         11/24/2008)
12/11/2008      26       ORDER: The Clerk of the Court is directed to make entries on the dockets of
                         the cases listed in the Annex to this order that indicate that the following
                         documents, which were filed in the above-captioned cases, also apply to the
                         cases listed in the Annex: The documents filed as entry nos. 49, 50, 51, 52,
                         53, 58, 60, and 63 on the docket of case 07-cv-2715; and The documents filed
                         as entry nos. 47, 49, 50, and 51 on the docket of case 07-cv-11327; and The
                         court's opinion dated December 11, 2008, which has been filed under case
                         07-cv-2715. (Signed by Judge Thomas P. Griesa on 12/11/2008) (kkc)
                         (Entered: 12/12/2008)
12/11/2008          27   OPINION # 96854. The court holds that the various forms of process described
                         in this opinion, which were authorized as to the FJP Funds located in New York
                         and any ANSES property located in New York, were legally valid at the time
                         they were ordered by the court and remain legally valid, for the reasons set
                         forth in this opinion. The process as to FJP Funds remains in effect now that
                         the assets of these funds are transferred to ANSES pursuant to the new law.
                         This holding is based on the record now before the court. It appears that more
                         discovery will take place, resulting in further development of the facts. This
                         may make additional rulings of the court necessary. However, the court
                         deemed it essential to issue an opinion now on the basis of the present record,
                         and it is doing so. Plaintiffs are directed to submit, on notice, proposed orders
                         specifically dealing with the various motions which have been made. (Signed
                         by Judge Thomas P. Griesa on 12/11/08) (mme) (Entered: 12/24/2008)
12/18/2008          28   AMENDED NOTICE OF APPEAL re: 25 Notice of Appeal, 27 Memorandum &amp;
                         Opinion,,, 17 Order to Show Cause. Document filed by Administracion Nacional
                         de Seguridad Social. (nd) (Entered: 12/30/2008)
12/30/2008               Transmission of Notice of Appeal to the District Judge re: 28 Amended Notice
                         of Appeal. (nd) (Entered: 12/30/2008)
12/30/2008               Transmission of Amended Notice of Appeal and Certified Copy of Docket Sheet
                         to US Court of Appeals re: 28 Amended Notice of Appeal. (nd) (Entered:
                         12/30/2008)
01/06/2009          29   ENDORSED LETTER addressed to Judge Thomas P. Griesa from Carmine D.
                         Boccuzzi, Jr. dated 12/22/08 re: Counsel submits a Stipulation and Proposed
                         Order entered into by the Republic of Argentina, interested non-party ANSES,
                         and the plaintiffs represented by Dreier LLP in the forty-nine cases listed in
                         Annex A (herein). Plaintiffs in the Dreier Cases moved by Order to Show Cause
                         on 11/6/08 regarding Argentine pension fund assets and obtained orders
                         similar to the 10/29/08 Aurelius Order and 11/7/08 NML Orders, which the
                         Republic and ANSES are currently appealing (among other related orders).
                         Plaintiffs, the Republic, and ANSES have agreed that the outcome of the
                         appeals referenced in the stipulation (e.g., Aurelius Capital Partners, LP, et al.
                         v. Republic of Argentina, 07 Civ. 2715 (TPG); NML Capital Ltd. v. Republic of
                         Argentina, 05 Civ. 2434 (TPG)) shall apply to the Dreier Cases. The parties to
                         the stipulation respectfully request that the Court "So Order" the stipulation,
                         and further Order by endorsing this letter that the Clerk of the Court shall
                         docket the stipulation in each of the forty-nine cases listed in Annex A.
                         ENDORSEMENT: SO ORDERED. (Signed by Judge Thomas P. Griesa on 1/5/09)
                         (tro) (Entered: 01/06/2009)
01/06/2009          30   STIPULATION AND ORDER: Any decision by the Court of Appeals with respect
                         to the Appeals or Consolidated Appeals, including, but not limited to, any
                         decision regarding the status of ANSES under the Foreign Sovereign
                         Immunities Act, shall apply with equal force to the Additional Orders. To the


     Confidential                                                                                MILBERG_000000106
                    Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 7 of 116

                         extent any decision by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals distinguishes between prejudgment plaintiffs and
                         post-judgment plaintiffs, such distinction shall apply with equal force to the
                         Additional Orders. The parties and interested non-party ANSES shall take any
                         and all necessary steps with respect to the Additional Orders to effect any
                         decision issued by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals. (Signed by Judge Thomas P. Griesa on 1/5/09) (tro)
                         (Entered: 01/06/2009)
01/22/2009          31   STIPULATION AND ORDER IT IS HEREBY STIPULATED AND AGREED THAT: Any
                         decision by the Court of Appeals with respect to the Appeals or Consolidated
                         Appeals shall apply with equal force to the Additional Orders; To the extent any
                         decision by the Court of Appeals with respect to the Appeals or Consolidated
                         Appeals distinguishes between prejudgment plaintiffs and post-judgment
                         plaintiffs, such distinction shall apply with equal force to the Additional Orders;
                         The plaintiffs in the above-captioned actions and the Fund Managers shall take
                         any and all necessary steps with respect to the Additional Orders to effect any
                         decision issued by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals. (Signed by Judge Thomas P. Griesa on 1/16/09) (mme)
                         (Entered: 01/23/2009)
02/06/2009          32   ORDER AND OPINION #97044: The motion for summary judgment is granted.
                         Judgment will be entered for the principal amount of the bonds issued under
                         the 1994 FAA plus accrued interest The parties shall consult with one another
                         concerning the form of the judgment and the amounts of interest that should
                         be awarded in the judgment. If the parties are able to reach agreement, they
                         shall jointly submit an agreed proposed judgment to the Court to be entered
                         on a date agreed to by the parties upon consultation with Chambers. If the
                         parties are unable to reach agreement on those subjects. plaintiff shall submit
                         a proposed judgment to the Court, and the Republic shall submit any
                         objections to the proposed judgment within five business days thereafter. The
                         Court will then resolve any remaining disagreements. Proposed judgments
                         submitted to the Court should include the following language: "It is further
                         ORDERED that until further notice from the Court, plaintiff(s) must refrain from
                         selling or otherwise transferring their beneficial interest in the bond(s) involved
                         in this action without advising the Court in advance and obtaining permission
                         of the Court." (Signed by Judge Thomas P. Griesa on 2/6/09) (js) Modified on
                         2/9/2009 (mro). (Entered: 02/06/2009)
02/06/2009               Transmission to Judgments and Orders Clerk. Transmitted re: 32 Memorandum
                         &amp; Opinion,,,,, to the Judgments and Orders Clerk. (js) (Entered:
                         02/06/2009)
02/06/2009          33   JUDGMENT #09,0213 in favor of HWB Alexandra Strategies Portfolio, HWB
                         Portfolio Plus, HWB Quo Vadis, HWB Renten Portfolio Plus, HWD Victoria
                         Strategies Portfolio, and Victoria Strategies Portfolio Ltd. against The Republic
                         of Argentina in various amounts. (Signed by Judge Thomas P. Griesa on
                         2/6/09) (Attachments: # 1 Online (Entered: 02/07/2009)
03/04/2009          34   ORDER: The motions made in the Orders to Show Cause of October 29,
                         November 5, November 6, November 7, November 12, and November 19,
                         2008, to authorize service of Writs of Execution and to permit the issuance of
                         Restraining Notices, are granted. The Writs of Execution may be served, but no
                         property may be seized except upon further order of the court. The court
                         considers that its December 11, 2008 opinion applies to this additional Order to
                         Show Cause, and the applications therein are granted, in a similar fashion as
                         stated above. The motion for an attachment and for the issuance of
                         Restraining Notices contained in one of the November 6,2008 Orders to Show
                         Cause is granted. The motion of plaintiff NML Capital to confirm the Order of
                         Attachment with regard to its eight cases (05 Civ. 2434, etc.) is granted. The
                         court affirms the continued validity of its October 31, 2008 Order, as modified,
                         permitting restraints and levies in 03 Civ. 2507 and 03 Civ. 8845. Insofar as
                         the Republic moves to vacate the modified October 31, 2008 order in 03 Civ.
                         2507 and 03 Civ. 8845, that motion is denied. Insofar as the Republic moves


     Confidential                                                                                MILBERG_000000107
                    Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 8 of 116

                         to vacate the temporary relief granted to the plaintiffs pending the hearing of
                         their main motions, the motion of the Republic regarding the temporary relief
                         is denied as moot. NML's motion for expedited discovery is denied as moot.
                         (Signed by Judge Thomas P. Griesa on 3/4/2009) (jpo) (Entered: 03/05/2009)
03/12/2009      35       AMENDED OPINION: The Court holds that the various forms of process
                         described in this opinion, which were authorized as to the FJP Funds located in
                         New York and any ANSES property located in New York, were legally valid at
                         the time they were ordered by the Court and remain legally valid, for the
                         reasons set forth in this opinion. The process as to FJP Funds remains in effect
                         now that the assets of these funds are transferred to ANSES pursuant to the
                         new law. This holding is based on the record now before the court. It appears
                         that more discovery will take place, resulting in further development of the
                         facts. This may make additional rulings of the court necessary. However, the
                         court deemed it essential to issue an opinion now on the basis of the present
                         record, and it is doing so. Plaintiffs are directed to submit, on notice, proposed
                         orders specifically dealing with the various motions which have been made. So
                         Ordered. (Signed by Judge Thomas P. Griesa on 12/11/08) (js) (Entered:
                         03/12/2009)
03/12/2009      36       ORDER: It is directed that the following error in the opinion of December 11,
                         2008 be corrected. In the last sentence of the first paragraph on page 25, the
                         word "grant" should be changed to "waiver." The Court will issue an Amended
                         Opinion with this correction, bearing the same date, December 11, 2008. So
                         Ordered (Signed by Judge Thomas P. Griesa on 3/12/09) (js) (Entered:
                         03/12/2009)
04/03/2009      37       SECOND AMENDED NOTICE OF APPEAL re: 25 Notice of Appeal, 28 Amended
                         Notice of Appeal 34 Order. Document filed by Administracion Nacional de
                         Seguridad Social. (nd) Modified on 4/6/2009 (nd). (Entered: 04/06/2009)
04/06/2009               Transmission of Second Amended Notice of Appeal to the District Judge re: 37
                         2nd Amended Notice of Appeal. (nd) (Entered: 04/06/2009)
04/06/2009               Transmission of Second Amended Notice of Appeal and Certified Copy of
                         Docket Sheet to US Court of Appeals re: 37 2nd Amended Notice of Appeal.
                         (nd) (Entered: 04/06/2009)
10/28/2009          38   CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                         C. Spencer is substituted as attorney for HWB Portfolio Plus in place of Joel
                         Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009) (jpo) (Entered:
                         10/28/2009)
10/28/2009          39   CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                         C. Spencer is substituted as attorney for HWB Victoria Strategies Portfolio in
                         place of Joel Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009)
                         (jpo) (Entered: 10/28/2009)
10/28/2009          40   CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                         C. Spencer is substituted as attorney for Victoria Strategies Portfolio in place of
                         Joel Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009) (jpo)
                         (Entered: 10/28/2009)
10/28/2009          41   CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                         C. Spencer is substituted as attorney for HWB Alexandra Strategies Portfolio in
                         place of Joel Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009)
                         (jpo) (Entered: 10/28/2009)
10/28/2009          42    CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                          C. Spencer is substituted as attorney for HWB Quo Vadis in place of Joel
                          Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009) (jpo) (Entered:
                          10/28/2009)
10/28/2009          43    CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                          C. Spencer is substituted as attorney for HWB Renten Portfolio in place of Joel
                          Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009) (jpo) (Entered:
                          10/28/2009)


     Confidential                                                                                 MILBERG_000000108
                    Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 9 of 116

11/16/2009      44       TRUE COPY ORDER of USCA as to 8 Notice of Appeal filed by The Republic of
                         Argentina USCA Case Number 08-2939-cv. The undersigned counsel for
                         plaintiffs-appellees and Defendants-Appellants the Republic of Argentina (the
                         "Republic") and the Province of Buenos Aires (the "Province") hereby stipulate
                         that the above-captioned appeals (the "Deactivated Appeals") are hereby
                         withdrawn from active consideration from the Court pending the resolution of
                         the following five consolidated appeals: Seijas v. Republic of Argentina,
                         08-2847-cv, Aurelius Captial Partners LP v. Republic of Argentina, 08-2864-cv,
                         Catto v. Republic of Argentina, 08-2922-cv, Macrotecnic Int' I Corp. v. Republic
                         of Argentina, 08-2926-cv, and Mazzini v. Republic of Argentina, 08-2943-cv
                         (collectively, the "Consolidated Appeals"). The parties agree that the Courts
                         resolution of the Consolidated Appeals shall resolve the deactivated appeals;
                         provided however that the Republic and Province shall have the right to
                         reactivate its appeal within 60 days of the Courts decision in the Consolidated
                         Appeals in the event that plaintiff in the Deactivated Appeals does not have a
                         judgment and the Courts order in the Consolidated Appeals does not determine
                         the applicability here of Grupo Mexicano de Dessarrollo S.A. v. Alliance Bond
                         Fund, Inc., 527 U.S 308 {1999). Withdrawal if the Deactivated Appeals from
                         active consideration shall not operate as dismissal of the appeals under Federal
                         Rule of Appellate Procedure 42(b). SO ORDERED: On the understanding that
                         the reactivation contemplated by this stipulation will be accomplished by notice
                         to the Clerk of this Court, and, upon such notice, the Clerk will offer the appeal
                         to the panel adjudicating the Consolidated Appeals, which may either accept
                         the appeal (with or without oral argument) or direct scheduling of the appeal
                          before a subsequent panel. Catherine O'Hagan Wolfe, Clerk USCA. Certified:
                          11/12/2009. (nd) (Entered: 11/16/2009)
11/19/2009          45   NOTICE OF APPEARANCE by Peter George Safirstein on behalf of HWD Victoria
                         Strategies Portfolio, HWB Renten Portfolio Plus, HWB Quo Vadis, HWB
                         Alexandra Strategies Portfolio, Victoria Strategies Portfolio Ltd., HWB Portfolio
                         Plus (Safirstein, Peter) (Entered: 11/19/2009)
11/19/2009          46   NOTICE OF APPEARANCE by Leigh Smith on behalf of HWD Victoria Strategies
                         Portfolio, HWB Renten Portfolio Plus, HWB Quo Vadis, HWB Alexandra
                         Strategies Portfolio, Victoria Strategies Portfolio Ltd., HWB Portfolio Plus
                         (Smith, Leigh) (Entered: 11/19/2009)
11/19/2009          47   NOTICE OF APPEARANCE by Gary Steven Snitow on behalf of HWD Victoria
                         Strategies Portfolio, HWB Renten Portfolio Plus, HWB Quo Vadis, HWB
                         Alexandra Strategies Portfolio, Victoria Strategies Portfolio Ltd., HWB Portfolio
                         Plus (Snitow, Gary) (Entered: 11/19/2009)
12/03/2009          48   MANDATE of USCA (Certified Copy) as to 25 Notice of Appeal filed by
                         Administracion Nacional de Seguridad Social, 37 Amended Notice of Appeal
                         filed by Administracion Nacional de Seguridad Social, 28 Amended Notice of
                         Appeal filed by Administracion Nacional de Seguridad Social USCA Case
                         Number 08-5698-cv. Ordered, Adjudged and Decreed that the judgment of the
                         District Court is REVERSED and all of the associated orders as well as its
                         opinion confirming those orders are VACATED, in accordance with the opinion
                         of this Court. Catherine O'Hagan Wolfe, Clerk USCA. Issued As Mandate:
                         11/30/2009. (nd) (Entered: 12/03/2009)
12/03/2009               Transmission of USCA Mandate/Order to the District Judge re: 48 USCA
                         Mandate,,. (nd) (Entered: 12/03/2009)
12/03/2009          49   ORDER of USCA (Certified Copy) as to (29 in 1 :05-cv-10383-TPG) Notice of
                         Appeal filed by Administracion Nacional de Seguridad Social, (221 in 1:03-cv-
                         02507-TPG) Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura
                         AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                         Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (59 in 1 :07-cv-
                         02693-TPG) Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura
                         AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                         Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (55 in 1 :05-cv-
                         10382-TPG) Amended Notice of Appeal filed by The Republic of Argentina, (36
                         in 1:07-cv-10656-TPG) Notice of Appeal filed by Administracion Nacional de

     Confidential                                                                                MILBERG_000000109
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 10 of 116

                     Seguridad Social, (106 in 1:08-cv-06978-TPG) Amended Notice of Appeal filed
                     by Administracion Nacional de Seguridad Social, (31 in 1:04-cv-03313-TPG)
                     Notice of Appeal filed by Administracion Nacional de Seguridad Social, (33 in
                     1:07-cv-11497-TPG) Amended Notice of Appeal, filed by Administracion
                     Nacional de Seguridad Social, (21 in 1:07-cv-11495-TPG) Amended Notice of
                     Appeal, filed by Administracion Nacional de Seguridad Social, (129 in 1 :07-cv-
                     11327-TPG) Amended Notice of Appeal filed by The Republic of Argentina, (45
                     in 1 :07-cv-06563-TPG) Amended Notice of Appeal, filed by Administracion
                     Nacional de Seguridad Social, (33 in 1:05-cv-10636-TPG) Amended Notice of
                     Appeal, filed by Administracion Nacion al de Seguridad Social, (195 in 1 :03-cv-
                     02507-TPG) Notice of Appeal,, filed by Arauca Bit AFJP S.A., Futura AFJP S.A.,
                     Unidos S.A. AFJP, Union de Administradoras de Fondos De Jubilaciones Y
                     Pensiones, Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP
                     S.A., Maxima AFJP S.A., Met AFJP S.A., (99 in 1:07-cv-06563-TPG) Amended
                     Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (25 in
                      1:05-cv-04299-TPG) Notice of Appeal, filed by Administracion Nacional de
                     Seguridad Social, (31 in 1 :05-cv-06002-TPG) Amended Notice of Appeal, filed
                     by Administracion Nacional de Seguridad Social, (47 in 1:02-cv-03808-TPG)
                     Notice of Appeal filed by Argentina Republic, ( 46 in 1 :03-cv-08120-TPG) Notice
                     of Appeal filed by The Republic of Argentina, (154 in 1:03-cv-08845-TPG)
                     Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura AFJP S.A.,
                      Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge
                     AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (34 in 1:05-cv-10380-TPG) Notice
                      of Appeal, filed by Union de Administradoras de Fondos De Jubilaciones Y
                      Pensiones, Arauca Bit AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima
                      AFJP S.A., Met AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP S.A, (26 in
                      1:08-cv-06625-TPG) Amended Notice of Appeal filed by Administracion
                      Nacional de Seguridad Social, (58 in 1 :05-cv-10383-TPG) Amended Notice of
                      Appeal filed by Administracion Nacional de Seguridad Social, (80 in 1 :06-cv-
                      00207-TPG) Amended Notice of Appeal filed by Republic of Argentina, (27 in
                      1:05-cv-08687-TPG) Amended Notice of Appeal filed by Administracion
                      Nacion al de Seguridad Social, (29 in 1 :08-cv-00440-TPG) Amended Notice of
                      Appeal filed by Administracion Nacional de Seguridad Social, (102 in 1:05-cv-
                      04085-TPG) Notice of Appeal filed by Republic of Argentina, (71 in 1:08-cv-
                      06978-TPG) Amended Notice of Appeal, filed by Administracion Nacional de
                      Seguridad Social, (168 in 1 :03-cv-08845-TPG) Amended Notice of Appeal filed
                      by The Republic of Argentina, ( 48 in 1: 08-cv-03302-TPG) Notice of Appeal filed
                      by Administracion Nacional de Seguridad Social, (23 in 1:07-cv-05807-TPG)
                      Amended Notice of Appeal, filed by Administracion Nacional de Seguridad
                      Social, (65 in 1:06-cv-06466-TPG) Notice of Appeal, filed by Union de
                      Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                      S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                      Origenes AFJP S.A., Profesion+Auge AFJP S.A, (19 in 1:07-cv-11495-TPG)
                      Notice of Appeal filed by Administracion Nacional de S
12/07/2009      50   TRUE COPY ORDER of USCA as to Notice of Appeal,, filed by Arauca Bit AFJP
                     S.A., Futura AFJP S.A., Unidos S.A. AFJP, Union de Administradoras de Fondos
                     De Jubilaciones Y Pensiones, Consolidar AFJP S.A., Origenes AFJP S.A.,
                     Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.; Notice of Appeal
                     filed by Administracion Nacional de Seguridad Social USCA Case Number
                     08-5621-cv(L). The Court's December 2, 2009 order granting the Aurelius
                     parties' motion to stay the mandate in order to petition the Supreme Court to
                     grant a writ of certiorari is hereby vacated. The Aurelius parties' motion to stay
                     the mandate in order to petition the Supreme Court to grant a writ of certiorari
                     is construed as a motion to recall the mandate and to stay the mandate. So
                     construed, it is granted and the mandate is recalled and stayed for twenty-one
                     (21) days from the date of this order. The stay of the mandate will be
                     terminated automatically twenty-one (21) days from the date of this order.
                     Catherine O'Hagan Wolfe, Clerk USCA. Certified: 12/4/2009. [ORIGINAL
                     ENTERED IN CASE : 07cv2715, DOC# 265]. (nd) (Entered: 12/07/2009)




     Confidential                                                                            MILBERG_000000110
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 11 of 116

01/19/2010      51       Writ of Execution Issued as to The Republic of Argentina on 1/19/10 # 09,0213
                         in the amount of$ 13,581,259.74. (Signed by Judge Judge Thomas P. Griesa
                         on 1/15/10) (dt) (Entered: 01/19/2010)
01/19/2010      52       OMNIBUS ORDER: that the Milberg Plaintiffs' attorneys and their respective
                         employees are hereby specially appointed pursuant to Federal Rule of Civil
                         Procedure ("Fed. R. Civ. P.") 4.1, in addition to the U.S. Marshals Service for
                         the Southern District of New York (the "U.S. Marshal"), to serve on any
                         garnishee located within the jurisdiction of this Court, an Attachment Order
                         issued on this date pursuant to Fed. R. Civ. P. 64 &amp; 69, §§ 6201,6202
                         &amp; 6211 of the New York Civil Practice Law and Rules ("CPLR"), and the
                         Foreign Sovereign Immunities Act, 28 U.S.c. §§ 1601 et seq., thereby levying
                         upon each such garnishee pursuant to CPLR § 6214(a) so as to maintain
                         priority pursuant to CPLR § 5234 in relation to other creditors of Argentina
                         while Plaintiffs' application is pending and as further set forth in this Order.
                         FURTHER ORDERED that no Property shall be taken into actual custody by any
                         enforcement officer pursuant to the Attachment Order pending further order of
                         this Court; FURTHER ORDERED that pursuant to CPLR § 6214(e), the levy
                         effected pursuant to service of the Attachment Order on each garnishee is
                         extended until 30 days following final resolution of Plaintiffs' application,
                         including any related appeals, proceedings on remand, and any subsequent
                          appeals. (Signed by Judge Thomas P. Griesa on 1/19/2010) (tve) Modified on
                          1/26/2010 (tve). (Entered: 01/26/2010)
01/26/2010          75   MANDATE of USCA (Certified Copy) as to 8 Notice of Appeal filed by The
                         Republic of Argentina USCA Case Number 08-2939-cv.The undersigned counsel
                         for plaintiffs-appellees and Defendants-Appellants the Republic of Argentina
                         (the "Republic") and the Province of Buenos Aires (the "Province") hereby
                         stipulate that the above-captioned appeals (the "Deactivated Appeals") are
                         hereby withdrawn from active consideration from the Court pending the
                         resolution of the following five consolidated appeals: Seijas v. Republic of
                         Argentina, 08-2847-cv, Aurelius Captial Partners LP v. Republic of Argentina,
                         08-2864-cv, Catto v. Republic of Argentina, 08-2922-cv, Macrotecnic Int'l
                         Corp. v. Republic of Argentina, 08-2926-cv, and Mazzini v. Republic of
                         Argentina, 08-2943-cv (collectively, the "Consolidated Appeals"). The parties
                         agree that the Courts resolution of the Consolidated Appeals shall resolve the
                         deactivated appeals; provided however that the Republic and Province shall
                         have the right to reactivate its appeal within 60 days of the Courts decision in
                         the Consolidated Appeals in the event that plaintiff in the Deactivated Appeals
                         does not have a judgment and the Courts order in the Consolidated Appeals
                         does not determine the applicability here of Grupo Mexicano de Dessarrollo
                         S.A. v. Alliance Bond Fund, Inc., 527 U.S 308 (1999). Withdrawal if the
                         Deactivated Appeals from active consideration shall not operate as dismissal of
                         the appeals under Federal Rule of Appellate Procedure 42(b). SO ORDERED:
                          On the understanding that the reactivation contemplated by this stipulation will
                          be accomplished by notice to the Clerk of this Court, and, upon such notice,
                         the Clerk will offer the appeal to the panel adjudicating the Consolidated
                         Appeals, which may either accept the appeal (with or without oral argument)
                          or direct scheduling of the appeal before a subsequent panel. Catherine
                          O'Hagan Wolfe, Clerk USCA. Certified: 1/22/2010. (nd) (Entered: 04/12/2017)
02/08/2010          53   REFILED ORDER: It is hereby ordered that the Milberg Plaintiffs' attorneys and
                         their respective employees are hereby specially appointed pursuant to Federal
                         Rule of Civil Procedure ("Fed. R. Civ. P.") 4.1, in addition to the U.S. Marshals
                         Service for the Southern District of New York (the "U.S. Marshal"), to serve on
                         any garnishee located within the jurisdiction of this Court, an Attachment
                         Order issued on this date pursuant to Fed. R. Civ. P. 64 &amp; 69, §§ 6201,
                         6202 &amp; 6211 of the New York Civil Practice Law and Rules ("CPLR"), and
                         the Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1601 et seq., thereby
                         levying upon each such garnishee pursuant to CPLR § 6214(a) so as to
                         maintain priority pursuant to CPLR § 5234 in relation to other creditors of
                         Argentina while Plaintiffs' application is pending; FURTHER ORDERED that the
                         Attachment Order shall specify in accordance with CPLR § 6202 that it applies


     Confidential                                                                               MILBERG_000000111
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 12 of 116

                         to any property in the United States (whether real or personal, tangible or
                         intangible presently existing or hereafter arising), which could be assigned or
                         transferred as provided in N.Y. C.P.L.R. § 520 I, including but not limited to
                         cash, gold, special drawing rights, deposits, real property, instruments,
                         securities, security entitlements, security accounts, equity interests, claims and
                         contractual rights, and interests of any kind in the foregoing (collectively, the
                         "Property"), directly or indirectly held or maintained in the name of, in a trust
                         held by, or for the use or benefit of Banco Central de la Republica Argentina
                         ("BCRA"), whether for its own account or for the benefit of Defendant the
                         Republic of Argentina ("Argentina"), EXCLUDING: (a) property belonging to the
                         embassy, consulate, or permanent mission to the United Nations of Argentina;
                         and (b) any property that is, or is intended to be, used in connection with a
                         military activity, and is of a military character or is under the control of a
                         military or defense agency. FURTHER ORDERED that no Property shall be taken
                         into actual custody by any enforcement officer pursuant to the Attachment
                         Order pending further order of this Court; FURTHER ORDERED that pursuant to
                         CPLR § 6214(e), the levy effected pursuant to service of the Attachment Order
                         on each garnishee is extended until 30 days following final resolution of
                         Plaintiffs' application, including any related appeals. proceedings on remand,
                         and any subsequent appeals; FURTHER ORDERED that pursuant to Fed. R. Civ.
                         P. 64 &amp; 69, CPLR § 5230, and 28 U.S.c. § 161O(c), the Milberg Plaintiffs'
                         attorneys and their respective employees are authorized to deliver to the U.S.
                         Marshal writs of execution or orders of attachment directed to the Property,
                         which are to be levied by service immediately pursuant to CPLR § 5232 upon
                         any located garnishee within the jurisdiction of this Court, so as to maintain
                          priority pursuant to CPLR § 5234 in relation to other creditors of Argentina
                         while Plaintiffs' application is pending; FURTHER ORDERED that the U.S.
                          Marshal is directed to defer seizure of any Property from any garnishee located
                         within the jurisdiction of this Court pending further order of this Court;
                          FURTHER ORDERED that pursuant to CPLR *5232(a), the levies effected
                          pursuant to service of the writs of execution on any garnishee located within
                         the jurisdiction of this Court are extended until 30 days following final
                          resolution of Plaintiffs' application, including any related appeals, proceedings
                          on remand, and any subsequent appeals; FURTHER ORDERED that pursuant to
                          CPLR § 5230(c), the time for the U.S. Marshal to serve the writs of execution
                          and to return said executions to the Clerk of the Court is extended an
                          additional 60 days; FURTHER ORDERED that the Milberg Plaintiffs' attorneys
                          and their respective employees shall effect personal service of this Omnibus
                          order upon counsel for Argentina -Cleary, Gottlieb Stern &amp; Hamilton One
                          Liberty Plaza, New York, New York 10006, attention Carmine Boccuzzi, Esq.,
                          and BCRA -- S
02/09/2010          54   RESTRAINING ORDER, that Plaintiffs' motion for a restraining order is granted
                         in its entirety and that the amount to be secured by this Restraining Order
                         shall be the sum of $325,103,968.09 and 1,077,041.58 comprised of the
                         amount of the Milberg Plaintiffs' final judgments plus accrued post-judgment
                         interest. IT IS FURTHER ORDERED that you, your agents, subdivisions,
                         servants, officers, employees, and attorneys, and all persons in possession of
                         property in which Argentina or BCRA have an interest, and all persons acting in
                         concert or participation with the foregoing, and all persons receiving actual
                         notice of this Restraining Order by personal service or otherwise, are hereby
                         ENJOINED AND RESTRAINED until further Order from this Court from directly
                         or indirectly transferring, or ordering, directing, or requesting the transfer of
                         any property on deposit with them or held under their control, such as will
                         satisfy the above- mentioned sum of $325,103,968.09 and 1,077,041.58.
                         Additional terms and conditions are as set forth in this Order. (Signed by Judge
                         Thomas P. Griesa on 1/15/10) (pl) (Entered: 02/11/2010)
03/03/2010          55   MANDATE of USCA (Certified Copy) as to (29 in 1 :05-cv-10383-TPG) Notice of
                         Appeal filed by Administracion Nacional de Seguridad Social, (107 in 1 :05-cv-
                         02434-TPG) Notice of Appeal filed by The Republic of Argentina, (41 in
                         1:07-cv-05593-TPG) Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura


     Confidential                                                                                MILBERG_000000112
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 13 of 116

                         AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                         Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (36 in 1:07-cv-
                         10656-TPG) Notice of Appeal filed by Administracion Nacional de Seguridad
                         Social, (34 in 1:05-cv-10383-TPG ) Notice of Appeal, filed by Union de
                         Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                         S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                         Origenes AFJP S.A., Profesion+Auge AFJP S.A, (38 in 1:07-cv-06563-TPG )
                         Notice of Appeal 11 filed by Union de Administradoras de Fondos De Jubilaciones
                         Y Pensiones, (31 in 1: 04-cv-03313-TPG) Notice of Appeal filed by
                         Administracion Nacional de Seguridad Social, (145 in 1:03-cv-08845-TPG )
                         Notice of Appeal, filed by The Republic of Argentina, (51 in 1 :07-cv-
                         02690-TPG) Notice of Appeal, filed by The Republic of Argentina, (20 in
                         1: 07-cv-00098-TPG) Notice of Appeal filed by Administracion Nacion al de
                         Seguridad Social, (125 in 1:05-cv-02434-TPG ) Amended Notice of Appeal, filed
                         by Administracion Nacional de Seguridad Social, (195 in 1:03-cv-02507-TPG )
                         Notice of Appeal 11 filed by Arauca Bit AFJP S.A., Futura AFJP S.A., Unidos S.A.
                         AFJP, Union de Administradoras de Fondos De Jubilaciones Y Pensiones,
                         Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP S.A., Maxima
                         AFJP S.A., Met AFJP S.A., (129 in 1 :03-cv-08845-TPG) Notice of Appeal, filed
                         by Administracion Nacional de Seguridad Social, (25 in 1 :05-cv-04299-TPG)
                         Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (55 in
                         1:08-cv-02541-TPG ) Notice of Appeal, filed by The Republic of Argentina, (67
                         in 1 :02-cv-03804-TPG) Notice of Appeal, filed by Administracion Nacional de
                         Seguridad Social, (47 in 1:02-cv-03808-TPG ) Notice of Appeal filed by
                         Argentina Republic, (23 in 1 :05-cv-10636-TPG) Notice of Appeal filed by
                         Administracion Nacional de Seguridad Social, (41 in 1:07-cv-02693-TPG )
                         Notice of Appeal filed by The Republic of Argentina, (46 in 1:03-cv-08120-TPG )
                         Notice of Appeal filed by The Republic of Argentina, (34 in 1: 05-cv-10380-TPG)
                         Notice of Appeal, filed by Union de Administradoras de Fondos De Jubilaciones
                         Y Pensiones, Arauca Bit AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A.,
                         Maxima AFJP S.A., Met AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP
                         S.A, (39 in l:05-cv-02521-TPG ) Notice of Appeal, filed by Administracion
                          Nacional de Seguridad Social, (57 in 1:07-cv-02715-TPG ) Notice of Appeal filed
                          by The Republic of Argentina, (56 in 1:07-cv-02715-TPG ) Notice of Appeal filed
                          by Administracion Nacional de Seguridad Social, (102 in 1:05-cv-04085-TPG )
                          Notice of Appeal filed by Republic of Argentina, (27 in 1:05-cv-06002-TPG )
                          Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (72 in
                          1:06-cv-06466-TPG ) Notice of Appeal, filed by The Republic of Argentina, (19
                          in l:06-cv-06221-TPG ) Notice of Appeal, filed by The Republic of Argentina,
                          (33 in 1 :05-cv-03089-TPG) Notice of Appeal, filed by Administracion Nacional
                          de Seguridad Social, (133 in 1:03-cv-08845-TPG ) Notice of Appeal,, filed by
                          Union de Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit
                          AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP
                          S.A., Origenes AFJP S.A., Profesion+Auge AFJP S.A, (48 in 1 :08-cv-
                          03302-TPG) Notice of Appeal filed by Administracion Nacional de Seguridad
                          Social, (65 in 1:06-cv-06466-TPG ) Notice of Appeal, filed by Union de
                          Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                          S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                          Origenes AFJP S.A., Profesion+Auge AFJP S.A, (19 in 1:07-cv-11495-TPG )
                          Notice of Appeal filed by Administracion Nacional de Seguridad S
03/15/2010          56   SEALED DOCUMENT placed in vault.(nm) (Entered: 03/15/2010)
03/26/2010          57   JOINDER to join The Republic of Argentina's Joinder in Banco Central de la
                         Republica Argentina's March 26, 2010 Submissions and Memorandum of Law in
                         Further Opposition to Plaintiffs' Motion to Confirm Ex Parte Attachment Orders,
                         dated March 26, 2010. Document filed by The Republic of Argentina.(Boccuzz i,
                         Carmine) (Entered: 03/26/2010)
03/29/2010          58   RESPONSE to Plaintiffs' New Alter Ego Allegations. Document filed by Banco
                         Central de la Republica Argentina. (Neuhaus, Joseph) (Entered: 03/29/2010)




     Confidential                                                                              MILBERG_000000113
                 Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 14 of 116

03/29/2010       59       MOTION to Vacate and Quash Ex Parte Orders. Document filed by Banco
                          Central de la Republica Argentina. {Attachments: # 1 Online, # 2 Online
                          {Entered: 03/29/2010)
03/29/2010       60       SEALED DOCUMENT placed in vault.{jri) {Entered: 03/29/2010)
03/29/2010       61       JOINDER to join /The Republic of Argentina's Joinder in Banco Central de la
                          Republica Argentina's Response to Plaintiffs' New Alter Ego Allegations, dated
                          March 26, 2010. Document filed by The Republic of Argentina.{Boccuzz i,
                          Carmine) {Entered: 03/29/2010)
04/08/2010       62       ORDER, The 2/11 Ex Parte Order is hereby vacated in all respects and replaced
                          by this Order. The 1/10 Ex Parte Orders are hereby vacated as to contract
                          carriers that transport or deliver paper and coin currency from the FRBNY to
                          BCRA, including without limitation the contract-carrier arm of Brinks, with
                          respect to the physical transportation of paper and coin currency from the
                          FRBNY to BCRA in Argentina. In all other respects, the 1/10 Ex Part Orders
                          remain in effect as of the date they were served, pending further order of the
                          Court. The 2/11 Ex Parte Motion and all supporting papers, all papers in
                          opposition to the 2/11 Ex Parte Motion, and all related motions to confirm or
                          vacate the relief granted herein, shall be treated by all parties as "Highly
                          Confidential Information" and filed under seal in accordance with the provisions
                          of the Stipulated Protective Order dated 9/10/08 attached hereto as Annex
                          A ..... Nothing herein shall constitute an express or implied waiver of sovereign
                          immunity, nor consent by any party to personal or subject matter jurisdiction.
                          {Signed by Judge Thomas P. Griesa on 3/8/20) {cd) (Entered: 04/09/2010)
04/30/2010           63   ORDER AUTHORIZING TENDER OF BENEFICIAL INTERESTS FOR PURPOSES OF
                          PARTICIPATION IN THE 2010 EXCHANGE OFFER that 1) Any plaintiff in the
                          above-listed cases who holds a judgment and wishes to participate in the 2010
                          Exchange Offer may tender the beneficial interests in the Eligible Securities
                          underlying such judgment in accordance with the terms of the 2010 Exchange
                          Offer, and 2) The Clerk of the Court is directed to cause this Order to be
                          entered into all cases listed in this Order, including both ECF and non-ECF
                          cases. So Ordered. {Signed by Judge Thomas P. Griesa on 4/29/10) {cd)
                          {Entered: 04/30/2010)
05/07/2010           64   JOINDER to join Milberg Plaintiffs' Memorandum of Law In Opposition to The
                          Republic of Argentina's Motion to Vacate and Quash Ex Parte Orders and
                          Joinder in The EM and NML Plaintiffs' and The Aurelius Plaintiffs' May 7, 2010
                          Submissions. Document filed by Plaintiffs.{Spencer, Michael) (Entered:
                          05/07/2010)
05/21/2010           65   REPLY MEMORANDUM OF LAW in Support re: 59 MOTION to Vacate and Quash
                          Ex Parte Orders .. Document filed by Banco Central de la Republica Argentina.
                          (Neuhaus, Joseph) {Entered: 05/21/2010)
05/21/2010           66   REPLY MEMORANDUM OF LAW in Support re: 59 MOTION to Vacate and Quash
                          Ex Parte Orders .. Document filed by The Republic of Argentina. {Blackman,
                          Jonathan) {Entered: 05/21/2010)
06/11/2010           67   OPINION: For the reasons stated in this Opinion, Plaintiffs' motions to confirm
                          the various orders are denied. Defendants' cross-motion to vacate is granted.
                          {Signed by Judge Thomas P. Griesa on 6/11/2010) {jpo) {jpo). {Entered:
                          06/14/2010)
 10/19/2010          68   ORDER REQUIRING PLAINTIFFS TO INFORM THE REPUBLIC OF ARGENTINA AS
                          TO PARTICIPATION IN THE 2010 EXCHANGE OFFER: Counsel for all plaintiffs in
                          the above-captioned actions must inform counsel to the Republic as to {a)
                          whether any of the plaintiffs in their cases are Tendering Holders who
                          participated in the 2010 Exchange Offer, and, if so, confirm the amounts and
                          bond identification numbers {ISINs) for any interests tendered into the 2010
                          Exchange Offer, and {b) the amounts and ISINs for any interests still held by
                          plaintiffs in the above-captioned actions and still subject to litigation. The
                          above-described information must be transmitted to counsel for the Republic,
                          Carmine D. Boccuzzi, Cleary Gottlieb Steen &amp; Hamilton LLP, One Liberty


      Confidential                                                                               MILBERG_000000114
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 15 of 116

                         Plaza, New York, New York 10006, by no later than November 5, 2010; and
                         The Clerk of the Court is directed to cause this Order to be entered into all
                         cases listed in this Order, including both ECF and non-ECF cases. (Signed by
                         Judge Thomas P. Griesa on 1019/2010) (jpo) (Entered: 10/21/2010)
07/30/2012      69       MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Writ of
                         Execution served on Banco De La Nacion Argentina on 4/19/2010. Service was
                         accepted by Mr. Barrientos - Legal. Document filed by HWD Victoria Strategies
                         Portfolio. I hereby certify and return that I have received no funds or property
                         belonging to the judgment debtor. Judgment unsatisfied. Dated April 24, 2012.
                         Joseph R. Guccione US Marshal SDNY By: Amaury Pena. (rjm) (Entered:
                         08/02/2012)
06/11/2013      70       NOTICE OF CHANGE OF ADDRESS by Gary Steven Snitow on behalf of HWB
                         Alexandra Strategies Portfolio, HWB Portfolio Plus, HWB Quo Vadis, HWB
                         Renten Portfolio Plus, HWD Victoria Strategies Portfolio, Victoria Strategies
                         Portfolio Ltd .. New Address: Snitow, Kanfer &amp; Holtzer, 575 Lexington
                         Avenue, 14th Floor, New York, NY, USA 10022, 212-317-8500. (Snitow, Gary)
                         (Entered: 06/11/2013)
12/11/2013      71       ORDER: NOW THEREFORE IT IS HEREBY ORDERED: 1. The Court grants
                         permission for the proposed transfers from the Funds to Alexandra in
                         connection with the proposed mergers. 2. Following the transfers contemplated
                         herein, Alexandra must refrain from selling or otherwise transferring its
                         interest, or any part thereof, in the bonds involved in these actions, without
                         advising the Court and obtaining permission of the Court. SO ORDERED.
                         (Signed by Judge Thomas P. Griesa on 12/11/2013) (ama) (Entered:
                         12/11/2013)
11/14/2016      72       NOTICE OF APPEARANCE by Anthony Joseph Del Giudice on behalf of HWB
                         Alexandra Strategies Portfolio, HWB Portfolio Plus, HWB Quo Vadis, HWB
                         Renten Portfolio Plus, HWD Victoria Strategies Portfolio, Victoria Strategies
                         Portfolio Ltd .. (Del Giudice, Anthony) (Entered: 11/14/2016)
12/02/2016      73       NOTICE OF CHANGE OF ADDRESS by Anthony Joseph Del Giudice on behalf of
                         HWB Alexandra Strategies Portfolio, HWB Portfolio Plus, HWB Quo Vadis, HWB
                         Renten Portfolio Plus, HWD Victoria Strategies Portfolio, Plaintiffs, Victoria
                         Strategies Portfolio Ltd .. New Address: Wilk Auslander LLP, 1515 Broadway,
                         New York, New York, USA 10036, 212-981-2300. (Del Giudice, Anthony)
                         (Entered: 12/02/2016)
03/29/2017          74   STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL.regarding
                         procedures to be followed that shall govern the handling of confidential
                         material. .. So ordered. (Signed by Judge Thomas P. Griesa on 3/29/2017)
                         (rjm) Modified on 3/29/2017 (rjm). (Entered: 03/29/2017)
03/31/2017               CERTIFICATION OF JUDGMENT issued on March 31, 2017, in favor of HWB
                         Alexandra Strategies Portfolio, HWB Portfolio Plus, HWB Quo Vadis, HWB
                         Renten Portfolio Plus, HWD Victoria Strategies Portfolio, and Victoria Strategies
                         Portfolio Ltd. against The Republic of Argentina in various amounts. (km)
                         (Entered: 03/31/2017)
04/12/2017               CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER
                         DISTRICT: in favor of HWB Alexandra Strategies Portfolio, HWB Portfolio Plus,
                         HWB Quo Vadis, HWB Renten Portfolio Plus, HWD Victoria Strategies Portfolio,
                         and Victoria Strategies Portfolio Ltd. against The Republic of Argentina in
                         various amounts, Issued on April 12, 2017. (dt). (Entered: 04/13/2017)
04/21/2017          76   NOTICE OF APPEARANCE by Andrew Nathan Goldman on behalf of EUROCLEAR
                         BANK SA/NV. (Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017          77   NOTICE OF APPEARANCE by Charles C. Platt on behalf of EUROCLEAR BANK
                         SA/NV. (Platt, Charles) (Entered: 04/21/2017)
04/21/2017          78    LETTER MOTION for Local Rule 37.2 Conference addressed to Judge Thomas P.
                          Griesa from Andrew Goldman dated April 21, 2017. Document filed by
                          EUROCLEAR BANK SA/NV.(Goldman, Andrew) (Entered: 04/21/2017)


     Confidential                                                                               MILBERG_000000115
                  Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 16 of 116

04/21/2017        79       CERTIFICATE OF SERVICE of Letter Motion served on Wilk Auslander LLP,
                           counsel for the Plaintiffs/Judgment Creditors on April 21, 2017. Service was
                           made by Electronic Mail. Document filed by EUROCLEAR BANK SA/NV.
                           (Goldman, Andrew) (Entered: 04/21/2017)
04/24/2017        80       ORDER: with respect to 74 Letter Motion for Local Rule 37 .2 Conference. The
                           court has appointed Special Master Daniel A. Pollack to conduct and preside
                           over settlement negotiations between and among the parties to this litigation.
                           NML Capital, Ltd. v. Republic of Argentina, 08-cv-6978, ECF No. 705.
                           Non-party Euroclear Bank SA/ NV ("Euroclear") has now requested a
                           conference in connection with an anticipated motion to quash subpoenas,
                           which were served on Euroclear by plaintiffs. The Court has said, on numerous
                           occasions, that these cases must be settled. The Court directs the parties, as
                           well as Euroclear, to appear before the Special Master in an effort to settle the
                           litigation and to resolve the anticipated motion to quash. If the Special Master
                           is not able to bring about a settlement of the litigation or an agreement on the
                           application to quash, the Special Master shall report the status of the dispute
                           to the Court, in whatever manner he deems appropriate in his sole discretion.
                           (Signed by Judge Thomas P. Griesa on 4/24/2017) (ap) (Entered: 04/24/2017)
05/30/2017            81   AMENDED STIPULATION AND ORDER GOVERNING HIGHLY CONFIDENTIAL
                           MATERIAL ... regarding procedures to be followed that shall govern the handling
                           of confidential material. .. (Signed by Judge Thomas P. Griesa on 5/30/2017)
                           (mro) (Entered: 05/31/2017)
07/07/2017                 NOTICE OF CASE REASSIGNMENT to Judge Loretta A. Preska. Judge Thomas P.
                           Griesa is no longer assigned to the case. (ma) (Entered: 07/07/2017)

                                                        Judgments
                                                                                       Court                   Sts1tu~
Date           In Favor Of               Against            Amount          Interest   ~        Status         Date
02/06/2009 HWB Alexandra                 The Republic of    $13581259.74 0.00%         $ 0.00    No            02/06/2009
           Strategies Portfolio          Argentina                                               Payment
Description: $13581259.74 09,0213
02/06/2009 HWB Portfolio Plus            The Republic of    $13581259.74 0.00%         $ 0.00    No            02/06/2009
                                         Argentina                                               Payment
Description: $13581259.74 09,0213
02/06/2009 HWB Quo Vadis                 The Republic of    $13581259.74 0.00%         $ 0.00    No            02/06/2009
                                         Argentina                                               Payment
Description: $13581259.74 09,0213
02/06/2009 HWB Renten Portfolio The Republic of             $13581259.74 0.00%         $ 0.00    No            02/06/2009
           Plus                 Argentina                                                        Payment
Description: $13581259.74 09,0213
02/06/2009 HWD Victoria                  The Republic of    $13581259.74 0.00%         $ 0.00    No            02/06/2009
           Strategies Portfolio          Argentina                                               Payment
Description: $13581259. 74 09,0213
02/06/2009 Victoria Strategies           The Republic of    $13581259.74 0.00%         $ 0.00    No            02/06/2009
           Portfolio Ltd.                Argentina                                               Payment
Description: $13581259.74 09,0213


                              Copyright© 2017 LexisNexis Courtlink, Inc. All rights reserved.
                               *** THIS DATA IS FOR INFORMATIONAL PURPOSES ONLY***




       Confidential                                                                               MILBERG_000000116
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 17 of 116
                 Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 18 of 116




                                       US Distric t Court Civil Docke t

                                         U.S. Distric t - New York Southe rn
                                                   {Foley Square )

                                                     1:07c v1149 7

                         U.V.A. Vaduz et al v. The Repub lic of Argen tina

                          This case was retrieved from the court on Wednesd ay, July 19, 2017


  Lldlt!                                                  Procee ding Text                                            Source

12/21/20 07          1   COMPLAINT against The Republic of Argentin a. (Filing Fee$ 350.00, Receipt
                         Number 636721) Docume nt filed by U.V.A. Vaduz, Klaus Bohrer.( mbe)
                         (Entered : 12/27/20 07)
12/21/20 07              SUMMONS ISSUED as to The Republic of Argentin a. (mbe) (Entered :
                         12/27/20 07)
12/21/20 07              CASE REFERRED TO Judge Thomas P. Griesa as possibly related to
                         1:07-cv- 2788. (mbe) (Entered : 12/27/20 07)
12/21/20 07              Case Designat ed ECF. (mbe) (Entered : 12/27/20 07)
12/21/20 07          2   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporat e Parent.
                                                                                                   07)
                         Docume nt filed by U.V.A. Vaduz, Klaus Bohrer.( mbe) (Entered : 12/27/20
12/27/20 07          3   SUMMONS RETURNED EXECUTED Summon s and Complai nt served. The
                         Republic of Argentin a served on 12/27/20 07, answer due 1/16/200 8. Service
                         was accepted by Roberto Barriento s, Vice Presiden t of Banco de la Nacion
                         Argentin a. Docume nt filed by U.V.A. Vaduz; Klaus Bohrer. (Alter, Regina)
                         (Entered : 12/27/20 07)
01/09/20 08              CASE ACCEPTED AS RELATED. Create associati on to 1:07-cv- 02788-T PG.
                         Notice of Assignm ent to follow. (jeh) (Entered : 01/29/20 08)
                                                                                                    :
01/09/20 08              Magistra te Judge Gabriel W. Gorenste in is so designat ed. (jeh) (Entered
                         01/29/20 08)
                                                                                                               ed
01/09/20 08          4   NOTICE OF CASE ASSIGNM ENT to Judge Thomas P. Griesa. Judge Unassign
                         is no longer assigned  to  the case. (jeh)  (Entered :  01/29/20  08)
                                                                                                               zzi,
02/25/20 08          5   ANSWER to Complai nt. Docume nt filed by The Republic of Argentin a.(Boccu
                         Carmine  ) (Entered : 02/25/20  08)
                                                                                                                 ,
02/28/20 08          6   CERTIFICATE OF SERVICE of Answer of Defenda nt served on Joel A. Chernov
                                                        Service was   made  by   First Class Mail.  Docume    nt
                         Esq. on February 25, 2008.
                                                                                                               08)
                         filed by The Republic of Argentin a. (Boccuzz i, Carmine ) (Entered : 02/28/20
04/22/20 08          7   ORDER TO SHOW CAUSE: Defenda nt shall show cause as to why an order
                                                                                                                g
                         should not be made and entered subject to (b) below, prelimina ry restrainin
                         and enjoining  pursuan  t to Fed. R. Civ. P.  64 and   65{a)  as set  forth in this
                                                                                                             26B,
                         order. Show Cause Hearing set for 4/30/200 8 at 10 :30 AM in Courtroo m
                         500 Pearl  Street, New  York,  NY  10007   before Judge    Thomas    P. Griesa.  (Signed
                         by Judge Thomas P. Griesa on 4/22/08) (js) (Entered : 04/23/20 08)
06/06/20 08          8   NOTICE OF APPEAL from 7 Order to Show Cause. Docume nt filed by The
                         Republic of Argentin a. Filing fee$ 455.00, receipt number E 653436. Copies
                         mailed to attorney (s) of record: Dreier LLP. (tp) (Entered : 06/11/20 08)
                                                                                                 US
06/11/20 08              Transmis sion of Notice of Appeal and Certified Copy of Docket Sheet to
                         Court of Appeals re: 8 Notice of Appeal. (tp) (Entered : 06/11/20 08)



      Confidential                                                                                      MILBERG_000000117
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 19 of 116

06/11/2008               Transmission of Notice of Appeal to the District Judge re: 8 Notice of Appeal.
                         (tp) (Entered: 06/11/2008)
06/17/2008          9    MOTION for Summary Judgment. Document filed by U.V.A. Vaduz, Klaus
                         Bohrer.(Alter, Regina) (Entered: 06/17/2008)
06/17/2008      10       RULE 56.1 STATEMENT. Document filed by U.V.A. Vaduz, Klaus Bohrer. (Alter,
                         Regina) (Entered: 06/17/2008)
06/17/2008      11       MEMORANDUM OF LAW in Support re: 9 MOTION for Summary Judgment ..
                         Document filed by U.V.A. Vaduz, Klaus Bohrer. (Alter, Regina) (Entered:
                         06/17/2008)
06/17/2008      12       DECLARATION of Regina M. Alter in Support re: 9 MOTION for Summary
                         Judgment .. Document filed by U.V.A. Vaduz, Klaus Bohrer. (Attachments: # 1
                         Online, # 2 Online, # 3 Online, # 4 Online, # 5 Online, # 6 Online, # 7 Online,
                         # 8 Online, # 9 Online, # 10 Online, # 11 Online, # 12 Online, # 13 Online, #
                         14 Online, # 15 Online, # 16 Online, # 17 Online, # 18 Online, # 19 Online, #
                         20 Online, # 21 Online, # 22 Online, # 23 Online, # 24 Online, # 25 Online, #
                         26 Online, # 27 Online, # 28 Online (Entered: 06/17/2008)
06/17/2008          13   DECLARATION of Max Bohrer in behalf of U.V.A. Vaduz - with annexed exhibits
                         in Support re: 9 MOTION for Summary Judgment .. Document filed by U.V.A.
                         Vaduz, Klaus Bohrer. (Attachments: # 1 Online, # 2 Online (Entered:
                         06/17/2008)
07/25/2008          14   STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL. .. regarding
                         procedures to be followed that shall govern the handling of confidential
                         material. ... (Signed by Judge Alvin K. Hellerstein on 7/24/08)- Part I (tro)
                         (Entered: 08/01/2008)
08/07/2008          15   STIPULATION that plaintiffs U.V.A. Vaduz and Klaus Bohrer shall file an
                         Amended Complaint in this action; defendant shall file its Amended Answer
                         within 20 days of Plaintiffs having filed their Amended Complaint; the motion
                         (for summary judgment) shall be held in abeyance pending the filing of the
                         Amended Complaint and Amended Answer; Defendant shall have ten days
                         after the filing of the Amended Answer to respond to supplemental proof
                         submitted by plaintiff U.V.A. Vaduz on 7/21/08. The motion shall then proceed
                         pursuant to the procedure set forth in the Court's 2/22/07 memorandum.
                         (Signed by Judge Thomas P. Griesa on 8/7/08) ( cd) (Entered: 08/08/2008)
08/13/2008          16   AMENDED COMPLAINT amending 1 Complaint against The Republic of
                         Argentina.Documen t filed by U.V.A. Vaduz, Klaus Bohrer. Related document: 1
                         Complaint filed by U.V.A. Vaduz, Klaus Bohrer. (Attachments: # 1 Online, # 2
                         Online, # 3 Online, # 4 Online, # 5 Online (Entered: 08/14/2008)
09/02/2008          17   ANSWER to Amended Complaint. Document filed by The Republic of Argentina.
                         Related document: 16 Amended Complaint, filed by U.V.A. Vaduz, Klaus
                         Bohrer.(Boccuzzi, Carmine) (Entered: 09/02/2008)
09/03/2008          18   CERTIFICATE OF SERVICE of Richard V. Conza dated September 3, 2008
                         (related document 17 ). Document filed by The Republic of Argentina.
                         (Boccuzzi, Carmine) (Entered: 09/03/2008)
10/21/2008          19   ORDER AND OPINION #96668: re: 9 MOTION for Summary Judgment filed by
                         U.V.A. Vaduz, Klaus Bohrer. The motion for summary judgment is granted.
                         Judgment will be entered for the principal amount of the bonds under the 1994
                         FAA and the 1993 FAA plus accrued interest. The parties shall consult with one
                         another concerning the form of the judgment and the amounts of interest that
                         should be awarded in the judgment. If the parties are able to reach
                         agreement, they shall jointly submit an agreed proposed judgment to the
                         Court to be entered on a date agreed to by the parties upon consultation with
                         Chambers. If the parties are unable to reach agreement on those subjects,
                         plaintiff shall submit a proposed judgment to the Court and the Republic shall
                         submit any objections to the proposed judgment within five business days
                         thereafter. The Court will then resolve any remaining disagreements. Proposed
                         judgments submitted to the Court should include the following language: "It is


     Confidential                                                                               MILBERG_000000118
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 20 of 116

                     further ORDERED that. until further notice from the Court, plaintiff(s) must
                     refrain from selling or otherwise transferring their beneficial interest in the
                     bond(s) involved in this action without advising the Court in advance and
                     obtaining permission of the Court." (Signed by Judge Thomas P. Griesa on
                     10/17/08) (tro) Modified on 10/22/2008 (mro). (Entered: 10/21/2008)
10/21/2008      20   JUDGMENT #08,1917 in favor of U.V.A. Vaduz against The Republic of
                     Argentina in the amount of$ 8,749,398.32; and in favor of Klaus Bohrer
                     against The Republic of Argentina in the amount of$ 3,699,152.66. (Signed by
                     Judge Thomas P. Griesa on 10/17/08) (Attachments: # 1 Online (Entered:
                     10/22/2008)
11/06/2008      21   ORDER TO SHOW CAUSE: LET THE DEFENDANT HEREIN show cause before
                     Judge Thomas P. Griesa, Courtroom 26B, at the United States Courthouse
                     located at 500 Pearl Street, New York, NY 10007 on 11/14/2008 at 04:30 PM,
                     or soon thereafter as counsel may be heard, to why an order should not be
                     made and entered: (a) Authorizing the U.S. Marshals Service to serve Writs of
                     Execution, pursuant to F.R.C.P. 64 and 69, N.Y. CPLR 5232, 5227 and 28
                     U.S.C. 1610(c), on the Republic of Argentina, Citibank, N.A., Standard
                     Americas, Inc., Standard New York, Inc. Standard New York Securities, Inc.,
                     and/or any potential garnishee subsequently determined through discovery to
                     be within the jurisdiction of the Court, with respect to any property in the U.S.
                     (whether real or personal, tangible or intangible, presently existing or
                     hereafter arising) which could be assigned or transferred pursuant to CPLR
                     5201, including but not limited to cash, deposits, claims, and contractual
                     rights, and interests of any kind in the foregoing, held or maintained in the
                     name of or for the use or benefit of those further set forth in this Order to
                      Show Cause; (b) Authorizing the issuance of Restraining Notice, pursuant to
                      N.Y. CPLR 5222, 28 U.S.C. 1610(c) and F.R.C.P. 69(a), directed to the Republic
                     of Argentina, Citibank, N.A., Standard Americas, Inc., Standard New York,
                     Inc., Standard New York Securites, Inc. and/or any potential garnishee
                      subsequently determined through discovery to be within the jurisdiction of the
                      Court that holds or maintains any FJP Property or ANSES Property in the U.S.,
                      from taking any action or issuing any instruction to transfer or remove any FJP
                      Property or ANSES Property from the U.S.; (c) Authorizing expedited discovery
                      pursuant to F.R.C.P. 69 from the Republic of Argentina, Citibank, N.A.,
                      Standard Americas, Inc., Standard New York, Inc., Standard New York
                      Securities, Inc., and any other garnishee which may subsequently be identified
                      through discovery to be within the jurisdiction of the Court, to assist plaintiffs
                      in identifying property in the U.S. that is, or that is to be nationalized so as to
                      become, the property of the Republic and available to satisfy Plaintiffs' final
                      money judgments entered by this Court against the Republic; and (d) granting
                      such other and further relief as this Court may deem just, proper and
                      necessary under the circumstances. SUFFICIENT CAUSE BEING ALLEGED
                      THEREFORE, IT IS HEREBY: ORDERED that plaintiffs are authorized to deliver
                      to the U.S. Marshals Service Writs of Execution, pursuant to F.R.C.P. 64 and
                      69, N.Y. CPLR 5232, 5225, 5227 and 28 U.S.C. 1610(c), directed to the
                      Republic of Argentina, Citibank, N.A., Standard Americas, Inc., Standard New
                      York, Inc. Standard New York Securities, Inc. and/or any appropriate garnishee
                      subsequently determined through discovery to be within the jurisdiction of the
                      Court, so as to maintain priority pursuant to N.Y. CPLR 5232(a) and 5234(b) in
                       relation to other creditors of the Republic while plaintiffs' application is
                       pending. The Notice of Levy shall specify in accordance with CPLR 5232 that it
                       applies to FJP Property and ANSES Property, as defined above. The U.S.
                       Marshals Service is directed to defer serving the Writs of Execution or levying
                       upon any FJP Property or ANSES Property until further order of this Court,
                       Pursuant to CPLR 5232(a), plaintiffs' priority is hereby extended as necessary
                       beyond 90 days until such time as the Court finally resolves plaintiffs'
                       application. Plaintiffs are authorized pursuant to N.Y. CPLR 5222, 28 U.S.C.
                       1610(c) and F.R.C.P. 69(a), to issue Restraining Notices to the Republic of
                       Argentina, Citibank, N.A., Standard Americas, Inc., Standard New York, Inc.,
                       Standard New York Securities, Inc., and/or any appropriate garnishee


     Confidential                                                                             MILBERG_000000119
                 Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 21 of 116

                      subsequently determined through discovery to be within the jurisdiction of the
                      Court that may hold FJP Property or ANSES Property in the U.S., restraining
                      the recipient from taking any steps or issuing any instructions t
11/10/2008       22   AFFIDAVIT OF SERVICE of Order to Show Cause and Declaration of Joel A.
                      Chernov served on Cleary, Gottlieb, Steen &amp; Hamilton, attorneys for
                      defendant on November 6, 2008. Document filed by U.V.A. Vaduz, Klaus
                      Bohrer. (Chernov, Joel) (Entered: 11/10/2008)
11/17/2008            Writ of Execution Issued as to The Republic of Argentina on 11/17/08 #
                      08,1917 in the amount of$ 12,448,550.98. (Signed by J. Michael McMahon,
                      Clerk on 11/17/08). (dt) (Entered: 11/17/2008)
11/21/2008       23   NOTICE OF APPEAL from 21 Order to Show Cause,. Document filed by
                      Administracion Nacional de Seguridad Social. Filing fee $ 455.00, receipt
                      number E 670541. (nd) (Entered: 11/24/2008)
11/24/2008            Transmission of Notice of Appeal to the District Judge re: 23 Notice of Appeal.
                      (nd) (Entered: 11/24/2008)
11/24/2008            Transmission of Notice of Appeal and Certified Copy of Docket Sheet to US
                      Court of Appeals re: 23 Notice of Appeal. (nd) (Entered: 11/24/2008)
11/24/2008            Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files for 19 Memorandum &amp; Opinion 1111 , 17 Answer to
                      Amended Complaint filed by The Republic of Argentina, 10 Rule 56.1
                      Statement filed by U.V.A. Vaduz, Klaus Bohrer, 21 Order to Show Cause 11 filed
                      by Enrique Jorge Rocca, Alicia G. De Sondermann, Michelle Stagnitto,
                      Carmelina Censi, Peng Zeying, Marta Guerrini, Makapyan S.R.I., Alicia Beatriz
                      Gracian, Marianna Gonzalez, Feysol S.A., Luigi Giacomazzi, Horacio Alberto
                      Vazquez, Denise Marie Laurette Dussault In Collella, Rodrigo Felipe Muschietti,
                      Colombo Masi, Gianfranco Guarini, Maria Ziliani, Maria Robbiati, Compagnie
                      Francaise D'Investissements S.A., Claudio Miguel Matheou, Carlos Alberto
                      Muraca, Stefania Simoncini, Griselda Teresa Dulevich, Denchu Investment
                      Corporation, Omar Adrian Cayre, Bernardo G. Ferman, Edgardo Gerardo A.
                      Sclafani, Carlo Farioli, Ebrahim Tadayon, Maria Florencia Zubielqui, Simonetta
                      Buccioli, Cesar Civetta, Francisco de Gamboa, Lisandro Roberto Arturo Moro,
                      Alberto Silvio Bursztyn, Alexander Stern, Andrea Susana Bursztyn, Ivelo
                      Holding Corporation, Wolfgang Bolland, Alessandro Morata, Eugenia Re,
                      Carafin S.A., Adriano Rosato, Lucio Sperandio, Guglielmina Massara, Diego
                      Pedro Peluffo, Marcelo Ruben Rigueiro, Susanna Bretti, Manuel Calvo, Nicolas
                      Schuster, Silvia Regoli, Rita Leso, Franca Maria Antonione, Bruno Mattioli,
                      Patrizia Valeri, Stefano Bistagnino, Lercar S.A., Bruno Italia, Adriana Beatriz
                      Poveda, Terenciano De Jesus Cabrera, Luigi Vitiello, Carlo Bretti, Jose Alberto
                      Landi, Bibian Della Flora, Eduardo Hector Sorroche, Silvia Mabel Saccone,
                      Fabian E. Pauletich, Corleis Sociedad Anonima, Gianfranco Agostini, Santa
                      Sorrentino, Claudia Aurora Sabatina Bartra, Eugenio Quatrini, Celestino Goglia,
                      Alberto Haber Valerio Piacenza, Carlos A. Rial Coto, Nestor De Nicola, Simona
                      Staccioli, Miquel Alberto Balestrini, Debora Reina Cohen, Ignacio de Gamboa,
                      Francisco Oscar Basso, Horacio Alberto M. Sanchez Caballero, Juan Omar
                      Giovachini, Claudio Oscar Mazza, Franco Peruz, Valentina Etchart, Farigold
                      Trade S.A., Ezequiel Hernan Badini, Consultora Kilser S.A., Jorge Manuel
                      Taboada, Maria Mercedes Sauco, Irma Haydee Redondo De Negri, Property
                      Protection, Inc., Patrizia Giacomazzi, Carlos Alberto Bruzzone, Susana Etevob,
                      Giuseppe Silvio Rossini, Andrea Bonazzi, Pablo Kalbermann, Manuel G. Guillen,
                      Marcelo Eduardo Prima, Livia Diaz, Eduardo Argentieri, Delfin A. Rabinovich,
                      Marcello Calanca, Felecitas Florencia Fox Anasagasti, Fernanda Angela Lovero,
                      Nora Raquel Lopez, Gian Francesco Cercato, Andrea Ronzon, Flavia Marina
                      Schuster, Monica Cristina Barbero, Edith Elvira Nicolas, Roberto Virgilio Sauro,
                      Decio Carlos Francisco Ulla, Hector Manuel Moldes, Adriana Dell'Era, Mauro
                      Toso, Graziella Bonadiman, Guillermo Domato, Julio Hector Krasuk, Jorge
                      Horacio Rosini, Juan Jose Rizzo, First City S.A., Ansgar Neuenhofer, Klaus
                       Bohrer, Maria Griselda Sauco, Dolly Esther Cubasso, Paula Armanda Azcarate,
                      Giovanna Conenna, Beate Neuenhofer, Mercedes Calvo, Woon Cheung Leung,
                       Estrella Victoria Cohen De Benevet, Beatriz A. Castano, Mirco Masina, Elettra

      Confidential                                                                           MILBERG_000000120
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 22 of 116

                         Casalini, Marcos Vanni, Monica Giannattasio, Alfredo Carlos Alzaga, Maristela
                         Toninello, Andria Caleffa, Vilma Burgio, Eva Sondermann, Graziano Adami,
                         Elide Margnelli, Angiolino Fusato, Alicia Ester Salvador, Grenfield Int'I, Dario
                         Alberto Pardal, Victor Sacilotto, Maria Marta de Luca, Giovanni Carlotta, Norfolk
                         Investment Trade Co. Ltd., Claudio Mangano, Alfredo Pelli, Eduardo Andres
                         Franceschi, Ensenada United Corporation, Marta Beatriz Gatti, Fiseico -
                         Financing Services International Corporation, Alexia Brandes, Christa Erb,
                         Lucia Vettoretti, Anna Maria Carducci, Maurizo Giove, Lillina Rosso, Gabriel
                         Miguel, Juan Francisco Aragone, Diego Fabian Topf, Luis Angel Gatti, Eva
                         Sondermann Geller, Beatriz Marti Reta, Layne! Corporation, Luciana Ceredi,
                         Norberto Angel Garcia Madeo, Antonietta Guiseppina Brioschi, Giampaolo
                         Montino, Pedro
12/11/2008      24       ORDER: The Clerk of the Court is directed to make entries on the dockets of
                         the cases listed in the Annex to this order that indicate that the following
                         documents, which were filed in the above-captioned cases, also apply to the
                         cases listed in the Annex: The documents filed as entry nos. 49, 50, 51, 52,
                         53, 58, 60, and 63 on the docket of case 07-cv-2715; and The documents filed
                         as entry nos. 47, 49, 50, and 51 on the docket of case 07-cv-11327; and The
                         court's opinion dated December 11, 2008, which has been filed under case
                         07-cv-2715. (Signed by Judge Thomas P. Griesa on 12/11/2008) (kkc)
                         (Entered: 12/12/2008)
12/11/2008      26       OPINION # 96854. The court holds that the various forms of process described
                         in this opinion, which were authorized as to the FJP Funds located in New York
                         and any ANSES property located in New York, were legally valid at the time
                         they were ordered by the court and remain legally valid, for the reasons set
                         forth in this opinion. The process as to FJP Funds remains in effect now that
                         the assets of these funds are transferred to ANSES pursuant to the new law.
                         This holding is based on the record now before the court. It appears that more
                         discovery will take place, resulting in further development of the facts. This
                         may make additional rulings of the court necessary. However, the court
                         deemed it essential to issue an opinion now on the basis of the present record,
                         and it is doing so. Plaintiffs are directed to submit, on notice, proposed orders
                         specifically dealing with the various motions which have been made. (Signed
                         by Judge Thomas P. Griesa on 12/11/08) (mme) (Entered: 12/24/2008)
12/18/2008          25   AMENDED NOTICE OF APPEAL re: 23 Notice of Appeal, 21 Order to Show
                         Cause 24 Order. Document filed by Administracion Nacional de Seguridad
                         Social. Copies mailed to attorney(s) of record: Cleary Gottlieb Steen &amp;
                         Hamilton, LLP; Dreier LLP. (nd) (Entered: 12/23/2008)
12/23/2008               Transmission of Notice of Appeal to the District Judge re: 25 Amended Notice
                         of Appeal. (nd) (Entered: 12/23/2008)
12/23/2008               Transmission of Amended Notice of Appeal and Certified Copy of Docket Sheet
                         to US Court of Appeals re: 25 Amended Notice of Appeal. (nd) (Entered:
                         12/23/2008)
01/06/2009          27   ENDORSED LETTER addressed to Judge Thomas P. Griesa from Carmine D.
                         Boccuzzi, Jr. dated 12/22/08 re: Counsel submits a Stipulation and Proposed
                         Order entered into by the Republic of Argentina, interested non-party ANSES,
                         and the plaintiffs represented by Dreier LLP in the forty-nine cases listed in
                         Annex A (herein). Plaintiffs in the Dreier Cases moved by Order to Show Cause
                         on 11/6/08 regarding Argentine pension fund assets and obtained orders
                         similar to the 10/29/08 Aurelius Order and 11/7/08 NML Orders, which the
                         Republic and ANSES are currently appealing (among other related orders).
                         Plaintiffs, the Republic, and ANS ES have agreed that the outcome of the
                         appeals referenced in the stipulation (e.g., Aurelius Capital Partners, LP, et al.
                         v. Republic of Argentina, 07 Civ. 2715 (TPG); NML Capital Ltd. v. Republic of
                         Argentina, 05 Civ. 2434 (TPG)) shall apply to the Dreier Cases. The parties to
                         the stipulation respectfully request that the Court "So Order" the stipulation,
                         and further Order by endorsing this letter that the Clerk of the Court shall
                         docket the stipulation in each of the forty-nine cases listed in Annex A.
                         ENDORSEMENT: SO ORDERED. (Signed by Judge Thomas P. Griesa on 1/5/09)

     Confidential                                                                                MILBERG_000000121
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 23 of 116

                         (tro) (Entered: 01/06/2009)
01/06/2009      28       STIPULATION AND ORDER: Any decision by the Court of Appeals with respect
                         to the Appeals or Consolidated Appeals, including, but not limited to, any
                         decision regarding the status of ANSES under the Foreign Sovereign
                         Immunities Act, shall apply with equal force to the Additional Orders. To the
                         extent any decision by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals distinguishes between prejudgment plaintiffs and
                         post-judgment plaintiffs, such distinction shall apply with equal force to the
                         Additional Orders. The parties and interested non-party ANSES shall take any
                         and all necessary steps with respect to the Additional Orders to effect any
                         decision issued by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals. (Signed by Judge Thomas P. Griesa on 1/5/09) (tro)
                         (Entered: 01/06/2009)
01/22/2009      29       STIPULATION AND ORDER IT IS HEREBY STIPULATED AND AGREED THAT: Any
                         decision by the Court of Appeals with respect to the Appeals or Consolidated
                         Appeals shall apply with equal force to the Additional Orders; To the extent
                         any decision by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals distinguishes between prejudgment plaintiffs and
                         post-judgment plaintiffs, such distinction shall apply with equal force to the
                         Additional Orders; The plaintiffs in the above-captioned actions and the Fund
                         Managers shall take any and all necessary steps with respect to the Additional
                         Orders to effect any decision issued by the Court of Appeals with respect to the
                         Appeals or Consolidated Appeals. (Signed by Judge Thomas P. Griesa on
                         1/16/09) (mme) (Entered: 01/23/2009)
03/04/2009      30       ORDER: The motions made in the Orders to Show Cause of October 29,
                         November 5, November 6, November 7, November 12, and November 19,
                         2008, to authorize service of Writs of Execution and to permit the issuance of
                         Restraining Notices, are granted. The Writs of Execution may be served, but no
                         property may be seized except upon further order of the court. The court
                         considers that its December 11, 2008 opinion applies to this additional Order
                         to Show Cause, and the applications therein are granted, in a similar fashion
                         as stated above. The motion for an attachment and for the issuance of
                         Restraining Notices contained in one of the November 6,2008 Orders to Show
                         Cause is granted. The motion of plaintiff NML Capital to confirm the Order of
                         Attachment with regard to its eight cases (05 Civ. 2434, etc.) is granted. The
                         court affirms the continued validity of its October 31, 2008 Order, as modified,
                         permitting restraints and levies in 03 Civ. 2507 and 03 Civ. 8845. Insofar as
                         the Republic moves to vacate the modified October 31, 2008 order in 03 Civ.
                         2507 and 03 Civ. 8845, that motion is denied. Insofar as the Republic moves
                         to vacate the temporary relief granted to the plaintiffs pending the hearing of
                         their main motions, the motion of the Republic regarding the temporary relief
                         is denied as moot. NML's motion for expedited discovery is denied as moot.
                         (Signed by Judge Thomas P. Griesa on 3/4/2009) (jpo) (Entered: 03/05/2009)
03/12/2009          31   AMENDED OPINION: The Court holds that the various forms of process
                         described in this opinion, which were authorized as to the FJP Funds located in
                         New York and any ANSES property located in New York, were legally valid at
                         the time they were ordered by the Court and remain legally valid, for the
                         reasons set forth in this opinion. The process as to FJP Funds remains in effect
                         now that the assets of these funds are transferred to AN SES pursuant to the
                         new law. This holding is based on the record now before the court. It appears
                         that more discovery will take place, resulting in further development of the
                         facts. This may make additional rulings of the court necessary. However, the
                         court deemed it essential to issue an opinion now on the basis of the present
                         record, and it is doing so. Plaintiffs are directed to submit, on notice, proposed
                         orders specifically dealing with the various motions which have been made. So
                         Ordered. (Signed by Judge Thomas P. Griesa on 12/11/08) (js) (Entered:
                         03/12/2009)




     Confidential                                                                                MILBERG_000000122
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 24 of 116

03/12/2009      32       ORDER: It is directed that the following error in the opinion of December 11,
                         2008 be corrected. In the last sentence of the first paragraph on page 25, the
                         word "grant" should be changed to "waiver." The Court will issue an Amended
                         Opinion with this correction, bearing the same date, December 11, 2008. So
                         Ordered (Signed by Judge Thomas P. Griesa on 3/12/09) (js) (Entered:
                         03/12/2009)
04/03/2009      33       SECOND AMENDED NOTICE OF APPEAL re: 23 Notice of Appeal, 30 Order.
                         Document filed by Administracion Nacional de Seguridad Social. Copies of
                         Notice of Appeal mailed to attorney(s) of record: Cleary Gottlieb Steen &amp;
                         Hamilton, LLP and Chadbourne &amp; Parke LLP; Dreier LLP. (nd) (Entered:
                         04/06/2009)
04/06/2009               Transmission of Notice of Appeal to the District Judge re: 33 2nd Amended
                         Notice of Appeal,. (nd) (Entered: 04/06/2009)
04/06/2009               Transmission of Second Amended Notice of Appeal and Certified Copy of
                         Docket Sheet to US Court of Appeals re: 33 2nd Amended Notice of Appeal,.
                         (nd) (Entered: 04/06/2009)
10/28/2009          34   CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Klaus Bohrer
                         substitutes Michael C. Spencer, Milberg, LLP, State Bar No. 1474162 as
                         counsel of record in place of Joel A. Chernov, Dreier, LLP. Attorney Michael
                         Champlin Spencer for Klaus Bohrer added. Attorney Joel Andrew Chernov
                         terminated. (Signed by Judge Thomas P. Griesa on 10/27/09) (tro) (Entered:
                         10/28/2009)
10/28/2009          35   CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: U.V.A. Vaduz
                         substitutes Michael C. Spencer, Milberg, LLP, State Bar No. 1474162 as
                         counsel of record in place of Joel A. Chernov, Dreier, LLP. Attorney Michael
                         Champlin Spencer for U.V.A. Vaduz added. Attorney Marc S. Dreier terminated.
                         (Signed by Judge Thomas P. Griesa on 10/27/09) (tro) (Entered: 10/28/2009)
11/16/2009          36   TRUE COPY ORDER of USCA as to 8 Notice of Appeal filed by The Republic of
                         Argentina USCA Case Number 08-2914-cv. The undersigned counsel for
                         plaintiffs-appellees and Defendants-Appella nts the Republic of Argentina (the
                         "Republic") and the Province of Buenos Aires (the "Province") hereby stipulate
                         that the above-captioned appeals (the "Deactivated Appeals") are hereby
                         withdrawn from active consideration from the Court pending the resolution of
                         the following five consolidated appeals: Seijas v. Republic of Argentina,
                         08-2847-cv, Aurelius Captial Partners LP v. Republic of Argentina, 08-2864-cv,
                         Catto v. Republic of Argentina, 08-2922-cv, Macrotecnic Int' I Corp. v. Republic
                         of Argentina, 08-2926-cv, and Mazzini v. Republic of Argentina, 08-2943-cv
                         (collectively, the "Consolidated Appeals"). The parties agree that the Courts
                         resolution of the Consolidated Appeals shall resolve the deactivated appeals;
                         provided however that the Republic and Province shall have the right to
                         reactivate its appeal within 60 days of the Courts decision in the Consolidated
                         Appeals in the event that plaintiff in the Deactivated Appeals does not have a
                         judgment and the Courts order in the Consolidated Appeals does not determine
                         the applicability here of Grupo Mexicano de Dessarrollo S.A. v. Alliance Bond
                         Fund, Inc., 527 U.S 308 (1999). Withdrawal if the Deactivated Appeals from
                         active consideration shall not operate as dismissal of the appeals under Federal
                         Rule of Appellate Procedure 42(b). SO ORDERED: On the understanding that
                         the reactivation contemplated by this stipulation will be accomplished by notice
                         to the Clerk of this Court, and, upon such notice, the Clerk will offer the appeal
                         to the panel adjudicating the Consolidated Appeals, which may either accept
                         the appeal (with or without oral argument) or direct scheduling of the appeal
                          before a subsequent panel. Catherine O'Hagan Wolfe, Clerk USCA. Certified:
                          11/12/2009. (nd) (Entered: 11/16/2009)
11/19/2009          37   NOTICE OF APPEARANCE by Peter George Safirstein on behalf of U.V.A. Vaduz,
                         Klaus Bohrer (Safirstein, Peter) (Entered: 11/19/2009)
11/19/2009          38    NOTICE OF APPEARANCE by Leigh Smith on behalf of U.V.A. Vaduz, Klaus
                          Bohrer (Smith, Leigh) (Entered: 11/19/2009)



     Confidential                                                                               MILBERG_000000123
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 25 of 116

11/19/2009      39   NOTICE OF APPEARANCE by Gary Steven Snitow on behalf of U.V.A. Vaduz,
                     Klaus Bohrer (Snitow, Gary) (Entered: 11/19/2009)
12/01/2009      40   MANDATE of USCA (Certified Copy) as to 33 Amended Notice of Appeal, filed
                     by Administracion Nacional de Seguridad Social, 25 Amended Notice of Appeal
                     filed by Administracion Nacional de Seguridad Social, 23 Notice of Appeal filed
                     by Administracion Nacional de Seguridad Social USCA Case Number
                     08-5709-cv. It is Ordered, Adjudged and Decreed that the judgment of the
                     District Court is REVERSED and all of the associated orders as well as its
                     opinion confirming those orders are VACATED, in accordance with the opinion
                     of this Court. Catherine O'Hagan Wolfe, Clerk USCA. Issued As Mandate:
                     11/30/2009. (tp) (Entered: 12/03/2009)
12/03/2009           Transmission of USCA Mandate/Order to the District Judge re: 40 USCA
                     Mandate. (tp) (Entered: 12/03/2009)
12/03/2009      41   ORDER of USCA (Certified Copy) as to (29 in 1 :05-cv-10383-TPG) Notice of
                     Appeal filed by Administracion Nacional de Seguridad Social, (221 in 1 :03-cv-
                     02507-TPG) Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura
                     AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                     Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (59 in 1:07-cv-
                     02693-TPG) Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura
                     AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                     Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (55 in 1 :05-cv-
                     10382-TPG) Amended Notice of Appeal filed by The Republic of Argentina, (36
                     in 1:07-cv-10656-TPG) Notice of Appeal filed by Administracion Nacional de
                     Seguridad Social, (106 in 1 :08-cv-06978-TPG) Amended Notice of Appeal filed
                     by Administracion Nacional de Seguridad Social, (31 in 1:04-cv-03313-TPG)
                     Notice of Appeal filed by Administracion Nacional de Seguridad Social, (33 in
                     1:07-cv-11497-TPG) Amended Notice of Appeal, filed by Administracion
                     Nacional de Seguridad Social, (21 in 1 :07-cv-11495-TPG) Amended Notice of
                     Appeal, filed by Administracion Nacional de Seguridad Social, (129 in 1:07-cv-
                     11327-TPG) Amended Notice of Appeal filed by The Republic of Argentina, (45
                     in 1 :07-cv-06563-TPG) Amended Notice of Appeal, filed by Administracion
                     Nacional de Seguridad Social, (33 in 1 :05-cv-10636-TPG) Amended Notice of
                     Appeal, filed by Administracion Nacional de Seguridad Social, (195 in 1:03-cv-
                     02507-TPG) Notice of Appeal,, filed by Arauca Bit AFJP S.A., Futura AFJP S.A.,
                     Unidos S.A. AFJP, Union de Administradoras de Fondos De Jubilaciones Y
                     Pensiones, Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP
                     S.A., Maxima AFJP S.A., Met AFJP S.A., (99 in 1:07-cv-06563-TPG) Amended
                     Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (25 in
                      1 :05-cv-04299-TPG) Notice of Appeal, filed by Administracion Nacional de
                     Seguridad Social, (31 in 1:05-cv-06002-TPG) Amended Notice of Appeal, filed
                      by Administracion Nacional de Seguridad Social, (47 in 1:02-cv-03808-TPG)
                      Notice of Appeal filed by Argentina Republic, (46 in 1 :03-cv-08120-TPG) Notice
                     of Appeal filed by The Republic of Argentina, (154 in 1:03-cv-08845-TPG)
                     Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura AFJP S.A.,
                      Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge
                     AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (34 in 1:05-cv-10380-TPG) Notice
                      of Appeal, filed by Union de Administradoras de Fondos De Jubilaciones Y
                      Pensiones, Arauca Bit AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima
                      AFJP S.A., Met AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP S.A, (26 in
                      1:08-cv-06625-TPG) Amended Notice of Appeal filed by Administracion
                      Nacional de Seguridad Social, (58 in 1 :05-cv-10383-TPG) Amended Notice of
                      Appeal filed by Administracion Nacional de Seguridad Social, (80 in 1:06-cv-
                      00207-TPG) Amended Notice of Appeal filed by Republic of Argentina, (27 in
                      1:05-cv-08687-TPG) Amended Notice of Appeal filed by Administracion
                      Nacional de Seguridad Social, (29 in 1: 08-cv-00440-TPG) Amended Notice of
                      Appeal filed by Administracion Nacional de Seguridad Social, (102 in 1 :05-cv-
                      04085-TPG) Notice of Appeal filed by Republic of Argentina, (71 in 1:08-cv-
                      06978-TPG) Amended Notice of Appeal, filed by Administracion Nacional de
                      Seguridad Social, (168 in 1:03-cv-08845-TPG) Amended Notice of Appeal filed
                      by The Republic of Argentina, (48 in 1:08-cv-03302-TPG) Notice of Appeal filed


     Confidential                                                                          MILBERG_000000124
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 26 of 116

                         by Administracion Nacional de Seguridad Social, (23 in 1:07-cv-05807-TPG )
                         Amended Notice of Appeal, filed by Administracion Nacional de Seguridad
                         Social, (65 in 1 :06-cv-06466-TPG) Notice of Appeal, filed by Union de
                         Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                         S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                         Origenes AFJP S.A., Profesion+Auge AFJP S.A, (19 in 1:07-cv-11495-TPG )
                         Notice of Appeal filed by Administracion Nacional de S
12/07/2009      42       TRUE COPY ORDER of USCA as to Notice of Appeal,, filed by Arauca Bit AFJP
                         S.A., Futura AFJP S.A., Unidos S.A. AFJP, Union de Administradoras de Fondos
                         De Jubilaciones Y Pensiones, Consolidar AFJP S.A., Origenes AFJP S.A.,
                         Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.; Notice of Appeal
                         filed by Administracion Nacional de Seguridad Social USCA Case Number
                         08-5621-cv(L). The Court's December 2, 2009 order granting the Aurelius
                         parties' motion to stay the mandate in order to petition the Supreme Court to
                         grant a writ of certiorari is hereby vacated. The Aurelius parties' motion to stay
                         the mandate in order to petition the Supreme Court to grant a writ of certiorari
                         is construed as a motion to recall the mandate and to stay the mandate. So
                         construed, it is granted and the mandate is recalled and stayed for twenty-one
                         (21) days from the date of this order. The stay of the mandate will be
                         terminated automatically twenty-one (21) days from the date of this order.
                         Catherine O'Hagan Wolfe, Clerk USCA. Certified: 12/4/2009. [ORIGINAL
                         ENTERED IN CASE : 07cv2715, DOC# 265]. (nd) (Entered: 12/07/2009)
01/19/2010      43       Writ of Execution Issued as to The Republic of Argentina on 1/19/10 # 08,1917
                         in the amount of$ 12,448,550.98. (Signed by Judge Judge Thomas P. Griesa
                         on 1/15/10) (dt) (Entered: 01/19/2010)
01/19/2010      44       OMNIBUS ORDER: that the Milberg Plaintiffs' attorneys and their respective
                         employees are hereby specially appointed pursuant to Federal Rule of Civil
                         Procedure ("Fed. R. Civ. P.") 4.1, in addition to the U.S. Marshals Service for
                         the Southern District of New York (the "U.S. Marshal"), to serve on any
                         garnishee located within the jurisdiction of this Court, an Attachment Order
                         issued on this date pursuant to Fed. R. Civ. P. 64 &amp; 69, §§ 6201,6202
                         &amp; 6211 of the New York Civil Practice Law and Rules ("CPLR"), and the
                         Foreign Sovereign Immunities Act, 28 U.S.c. §§ 1601 et seq., thereby levying
                         upon each such garnishee pursuant to CPLR § 6214(a) so as to maintain
                         priority pursuant to CPLR § 5234 in relation to other creditors of Argentina
                         while Plaintiffs' application is pending and as further set forth in this Order.
                         FURTHER ORDERED that no Property shall be taken into actual custody by any
                         enforcement officer pursuant to the Attachment Order pending further order of
                         this Court; FURTHER ORDERED that pursuant to CPLR § 6214{e), the levy
                         effected pursuant to service of the Attachment Order on each garnishee is
                         extended until 30 days following final resolution of Plaintiffs' application,
                          including any related appeals, proceedings on remand, and any subsequent
                          appeals. (Signed by Judge Thomas P. Griesa on 1/19/2010) (tve) Modified on
                          1/26/2010 (tve). (Entered: 01/26/2010)
01/26/2010          45   MANDATE of USCA WITHDRAWING APPEAL (Certified Copy) as to 8 Notice of
                         Appeal filed by The Republic of Argentina USCA Case Number 08-2914-cv. The
                         undersigned counsel for plaintiffs-appellees and Defendants-Appella nts the
                         Republic of Argentina (the "Republic") and the Province of Buenos Aires (the
                         "Province") hereby stipulate that the above-captioned appeals (the
                         "Deactivated Appeals") are hereby withdrawn from active consideration from
                         the Court pending the resolution of the following five consolidated appeals:
                         Seijas v. Republic of Argentina, 08-2847-cv, Aurelius Captial Partners LP v.
                         Republic of Argentina, 08-2864-cv, Catto v. Republic of Argentina, 08-2922-cv,
                         Macrotecnic Int' I Corp. v. Republic of Argentina, 08-2926-cv, and Mazzini v.
                         Republic of Argentina, 08-2943-cv (collectively, the "Consolidated Appeals").
                         The parties agree that the Courts resolution of the Consolidated Appeals shall
                         resolve the deactivated appeals; provided however that the Republic and
                         Province shall have the right to reactivate its appeal within 60 days of the
                         Courts decision in the Consolidated Appeals in the event that plaintiff in the
                         Deactivated Appeals does not have a judgment and the Courts order in the

     Confidential                                                                                MILBERG_000000125
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 27 of 116

                     Consolidated Appeals does not determine the applicability here of Grupo
                     Mexicano de Dessarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S 308 (1999).
                     Withdrawal if the Deactivated Appeals from active consideration shall not
                     operate as dismissal of the appeals under Federal Rule of Appellate Procedure
                     42(b). SO ORDERED: On the understanding that the reactivation contemplated
                     by this stipulation will be accomplished by notice to the Clerk of this Court,
                     and, upon such notice, the Clerk will offer the appeal to the panel adjudicating
                     the Consolidated Appeals, which may either accept the appeal (with or without
                     oral argument) or direct scheduling of the appeal before a subsequent panel.
                     Catherine O'Hagan Wolfe, Clerk USCA. Certified: 1/25/2010. (nd) (Entered:
                     01/27/2010)
02/08/2010      46   REFILED ORDER: It is hereby ordered that the Milberg Plaintiffs' attorneys and
                     their respective employees are hereby specially appointed pursuant to Federal
                     Rule of Civil Procedure ("Fed. R. Civ. P.") 4.1, in addition to the U.S. Marshals
                     Service for the Southern District of New York (the "U.S. Marshal"), to serve on
                     any garnishee located within the jurisdiction of this Court, an Attachment
                     Order issued on this date pursuant to Fed. R. Civ. P. 64 &amp; 69, §§ 6201,
                     6202 &amp; 6211 of the New York Civil Practice Law and Rules ("CPLR"), and
                     the Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1601 et seq., thereby
                     levying upon each such garnishee pursuant to CPLR § 6214(a) so as to
                     maintain priority pursuant to CPLR § 5234 in relation to other creditors of
                     Argentina while Plaintiffs' application is pending; FURTHER ORDERED that the
                     Attachment Order shall specify in accordance with CPLR § 6202 that it applies
                     to any property in the United States (whether real or personal, tangible or
                     intangible presently existing or hereafter arising), which could be assigned or
                     transferred as provided in N.Y. C.P.L.R. § 520 I, including but not limited to
                     cash, gold, special drawing rights, deposits, real property, instruments,
                     securities, security entitlements, security accounts, equity interests, claims and
                     contractual rights, and interests of any kind in the foregoing (collectively, the
                     "Property"), directly or indirectly held or maintained in the name of, in a trust
                      held by, or for the use or benefit of Banco Central de la Repu blica Argentina
                      ("BCRA"), whether for its own account or for the benefit of Defendant the
                      Republic of Argentina ("Argentina"), EXCLUDING: (a) property belonging to the
                      embassy, consulate, or permanent mission to the United Nations of Argentina;
                      and (b) any property that is, or is intended to be, used in connection with a
                      military activity, and is of a military character or is under the control of a
                      military or defense agency. FURTHER ORDERED that no Property shall be taken
                      into actual custody by any enforcement officer pursuant to the Attachment
                      Order pending further order of this Court; FURTHER ORDERED that pursuant to
                      CPLR § 6214( e), the levy effected pursuant to service of the Attachment Order
                      on each garnishee is extended until 30 days following final resolution of
                      Plaintiffs' application, including any related appeals. proceedings on remand,
                      and any subsequent appeals; FURTHER ORDERED that pursuant to Fed. R. Civ.
                      P. 64 &amp; 69, CPLR § 5230, and 28 U.S.c. § 161O(c), the Milberg Plaintiffs'
                      attorneys and their respective employees are authorized to deliver to the U.S.
                      Marshal writs of execution or orders of attachment directed to the Property,
                      which are to be levied by service immediately pursuant to CPLR § 5232 upon
                      any located garnishee within the jurisdiction of this Court, so as to maintain
                      priority pursuant to CPLR § 5234 in relation to other creditors of Argentina
                      while Plaintiffs' application is pending; FURTHER ORDERED that the U.S.
                      Marshal is directed to defer seizure of any Property from any garnishee located
                      within the jurisdiction of this Court pending further order of this Court;
                      FURTHER ORDERED that pursuant to CPLR *5232(a), the levies effected
                      pursuant to service of the writs of execution on any garnishee located within
                      the jurisdiction of this Court are extended until 30 days following final
                      resolution of Plaintiffs' application, including any related appeals, proceedings
                      on remand, and any subsequent appeals; FURTHER ORDERED that pursuant to
                      CPLR § 5230(c), the time for the U.S. Marshal to serve the writs of execution
                      and to return said executions to the Clerk of the Court is extended an
                      additional 60 days; FURTHER ORDERED that the Milberg Plaintiffs' attorneys
                      and their respective employees shall effect personal service of this Omnibus


     Confidential                                                                           MILBERG_000000126
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 28 of 116

                     order upon counsel for Argentina -Cleary, Gottlieb Stern &amp; Hamilton One
                     Liberty Plaza, New York, New York 10006, attention Carmine Boccuzzi, Esq.,
                     and BCRA -- S
02/09/2010      47   RESTRAINING ORDER, that Plaintiffs' motion for a restraining order is granted
                     in its entirety and that the amount to be secured by this Restraining Order
                     shall be the sum of $325,103,968.09 and 1,077,041.58 comprised of the
                     amount of the Milberg Plaintiffs' final judgments plus accrued post-judgment
                     interest. IT IS FURTHER ORDERED that you, your agents, subdivisions,
                     servants, officers, employees, and attorneys, and all persons in possession of
                     property in which Argentina or BCRA have an interest, and all persons acting in
                     concert or participation with the foregoing, and all persons receiving actual
                     notice of this Restraining Order by personal service or otherwise, are hereby
                     ENJOINED AND RESTRAINED until further Order from this Court from directly
                     or indirectly transferring, or ordering, directing, or requesting the transfer of
                     any property on deposit with them or held under their control, such as will
                     satisfy the above- mentioned sum of $325,103,968.09 and 1,077,041.58.
                     Additional terms and conditions are as set forth in this Order. (Signed by Judge
                     Thomas P. Griesa on 1/15/10) (pl) (Entered: 02/11/2010)
03/03/2010      48   MANDATE of USCA (Certified Copy) as to (29 in 1 :05-cv-10383-TPG) Notice of
                     Appeal filed by Administracion Nacional de Seguridad Social, (107 in 1 :05-cv-
                     02434-TPG) Notice of Appeal filed by The Republic of Argentina, (41 in
                     1: 07-cv-05593-TPG) Notice of Appeal, filed by Arau ca Bit AFJP S.A., Futura
                     AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                     Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (36 in 1:07-cv-
                     10656-TPG) Notice of Appeal filed by Administracion Nacional de Seguridad
                     Social, (34 in 1: 05-cv-10383-TPG) Notice of Appeal, filed by Union de
                     Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                     S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                     Origenes AFJP S.A., Profesion+Auge AFJP S.A, (38 in 1 :07-cv-06563-TPG)
                     Notice of Appeal,, filed by Union de Administradoras de Fondos De Jubilaciones
                     Y Pensiones, (31 in 1:04-cv-03313-TPG) Notice of Appeal filed by
                     Administracion Nacional de Seguridad Social, {145 in 1:03-cv-08845-TPG)
                     Notice of Appeal, filed by The Republic of Argentina, (51 in 1 :07-cv-
                     02690-TPG) Notice of Appeal, filed by The Republic of Argentina, (20 in
                     1:07-cv-00098-TPG) Notice of Appeal filed by Administracion Nacional de
                     Seguridad Social, (125 in 1:05-cv-02434-TPG) Amended Notice of Appeal, filed
                     by Administracion Nacional de Seguridad Social, (195 in 1 :03-cv-02507-TPG)
                     Notice of Appeal,, filed by Arauca Bit AFJP S.A., Futura AFJP S.A., Unidos S.A.
                     AFJP, Union de Administradoras de Fondos De Jubilaciones Y Pensiones,
                     Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP S.A., Maxima
                     AFJP S.A., Met AFJP S.A., (129 in 1:03-cv-08845-TPG) Notice of Appeal, filed
                     by Administracion Nacional de Seguridad Social, (25 in 1:05-cv-04299-TPG)
                     Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (55 in
                     1:08-cv-02541-TPG) Notice of Appeal, filed by The Republic of Argentina, (67
                     in 1 :02-cv-03804-TPG) Notice of Appeal, filed by Administracion Nacional de
                     Seguridad Social, (47 in 1:02-cv-03808-TPG) Notice of Appeal filed by
                     Argentina Republic, (23 in 1 :05-cv-10636-TPG) Notice of Appeal filed by
                     Administracion Nacional de Seguridad Social, (41 in 1:07-cv-02693-TPG)
                     Notice of Appeal filed by The Republic of Argentina, (46 in 1:03-cv-08120-TPG)
                     Notice of Appeal filed by The Republic of Argentina, (34 in 1:05-cv-10380-TPG)
                     Notice of Appeal, filed by Union de Administradoras de Fondos De Jubilaciones
                     Y Pensiones, Arauca Bit AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A.,
                     Maxima AFJP S.A., Met AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP
                     S.A, (39 in 1:05-cv-02521-TPG) Notice of Appeal, filed by Administracion
                     Nacional de Seguridad Social, (57 in 1 :07-cv-02715-TPG) Notice of Appeal filed
                     by The Republic of Argentina, (56 in 1:07-cv-02715-TPG) Notice of Appeal filed
                     by Administracion Nacional de Seguridad Social, (102 in 1:05-cv-04085-TPG)
                     Notice of Appeal filed by Republic of Argentina, (27 in 1: 05-cv-06002-TPG)
                     Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (72 in
                      1:06-cv-06466-TPG) Notice of Appeal, filed by The Republic of Argentina, (19


     Confidential                                                                           MILBERG_000000127
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 29 of 116

                         in 1:06-cv-06221-TPG ) Notice of Appeal, filed by The Republic of Argentina,
                         (33 in 1:05-cv-03089-TPG ) Notice of Appeal, filed by Administracion Nacional
                         de Seguridad Social, (133 in l:03-cv-08845-TPG ) Notice of Appeal,, filed by
                         Union de Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit
                         AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP
                         S.A., Origenes AFJP S.A., Profesion+Auge AFJP S.A, (48 in 1:08-cv-
                         03302-TPG) Notice of Appeal filed by Administracion Nacional de Seguridad
                         Social, (65 in 1:06-cv-06466-TPG ) Notice of Appeal, filed by Union de
                         Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                         S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                         Origenes AFJP S.A., Profesion+Auge AFJP S.A, (19 in 1:07-cv-11495-TPG )
                         Notice of Appeal filed by Administracion Nacional de Seguridad S
03/15/2010          49   SEALED DOCUMENT placed in vault.(nm) (Entered: 03/15/2010)
03/26/2010          50   JOIN DER to join The Republic of Argentina's Joinder in Banco Central de la
                         Republica Argentina's March 26, 2010 Submissions and Memorandum of Law in
                         Further Opposition to Plaintiffs' Motion to Confirm Ex Parte Attachment Orders,
                         dated March 26, 2010. Document filed by The Republic of Argentina.(Boccuzz i,
                         Carmine) (Entered: 03/26/2010)
03/29/2010          51   RESPONSE to Plaintiffs' New Alter Ego Allegations. Document filed by Banco
                         Central de la Republica Argentina. (Neuhaus, Joseph) (Entered: 03/29/2010)
03/29/2010          52   FILING ERROR - WRONG PDF FILE ASSOCIATED WITH DOCKET ENTRY
                         (Exhibit) - MOTION to Vacate and Quash Ex Parte Orders. Document filed by
                         Banco Central de la Republica Argentina. (Attachments: # 1 Online, # 2 Online
                         (Entered: 03/29/2010)
03/29/2010          53   SEALED DOCUMENT placed in vault.(dn) (Entered: 03/29/2010)
03/29/2010          54   JOINDER to join /The Republic of Argentina's Joinder in Banco Central de la
                         Republica Argentina's Response to Plaintiffs' New Alter Ego Allegations, dated
                         March 26, 2010. Document filed by The Republic of Argentina.(Boccuzz i,
                         Carmine) (Entered: 03/29/2010)
03/29/2010               ***NOTE TO ATTORNEY TO RE-FILE DOCUMENT - PDF ERROR. Note to
                         Attorney Joseph Neuhaus to RE-FILE Document 52 MOTION to Vacate and
                         Quash Ex Pa rte Orders. (jar) (Entered: 03/30/2010)
03/31/2010          55   MOTION to Vacate 47 Order,,,, 43 Writ of Execution Issued, 44 Order,,,,, 46
                         Order,,,,,,,,,,,,,,,,,,. , MOTION to Quash Cross-Motion to Vacate and Quash All
                         Ex Parte Orders. Document filed by Banco Central de la Republica Argentina.
                         (Attachments: # 1 Online, # 2 Online (Entered: 03/31/2010)
04/08/2010          56   ORDER, The 2/11 Ex Parte Order is hereby vacated in all respects and replaced
                         by this Order. The 1/10 Ex Parte Orders are hereby vacated as to contract
                         carriers that transport or deliver paper and coin currency from the FRBNY to
                         BCRA, including without limitation the contract-carrier arm of Brinks, with
                         respect to the physical transportation of paper and coin currency from the
                         FRBNY to BCRA in Argentina. In all other respects, the 1/10 Ex Part Orders
                         remain in effect as of the date they were served, pending further order of the
                         Court. The 2/11 Ex Parte Motion and all supporting papers, all papers in
                         opposition to the 2/11 Ex Parte Motion, and all related motions to confirm or
                         vacate the relief granted herein, shall be treated by all parties as "Highly
                         Confidential Information" and filed under seal in accordance with the provisions
                         of the Stipulated Protective Order dated 9/10/08 attached hereto as Annex
                         A..... Nothing herein shall constitute an express or implied waiver of sovereign
                         immunity, nor consent by any party to personal or subject matter jurisdiction.
                         (Signed by Judge Thomas P. Griesa on 3/8/20) (cd) (Entered: 04/09/2010)
04/30/2010          57   ORDER AUTHORIZING TENDER OF BENEFICIAL INTERESTS FOR PURPOSES OF
                         PARTICIPATION IN THE 2010 EXCHANGE OFFER that 1) Any plaintiff in the
                         above-listed cases who holds a judgment and wishes to participate in the 2010
                         Exchange Offer may tender the beneficial interests in the Eligible Securities
                         underlying such judgment in accordance with the terms of the 2010 Exchange
                         Offer, and 2) The Clerk of the Court is directed to cause this Order to be


     Confidential                                                                               MILBERG_000000128
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 30 of 116

                         entered into all cases listed in this Order, including both ECF and non-ECF
                         cases. So Ordered. (Signed by Judge Thomas P. Griesa on 4/29/10) (cd)
                         (Entered: 04/30/2010)
05/07/2010      58       JOINDER to join Milberg Plaintiffs' Memorandum of Law In Opposition to The
                         Republic of Argentina's Motion to Vacate and Quash Ex Parte Orders and
                         Joinder in The EM and NML Plaintiffs' and The Aurelius Plaintiffs' May 7, 2010
                         Submissions. Document filed by U.V.A. Vaduz, Klaus Bohrer.(Spencer, Michael)
                         (Entered: 05/07/2010)
05/21/2010      59       REPLY MEMORANDUM OF LAW in Support re: 52 MOTION to Vacate and Quash
                         Ex Parte Orders .. Document filed by Banco Central de la Republica Argentina.
                         (Neuhaus, Joseph) (Entered: 05/21/2010)
05/21/2010      60       REPLY MEMORANDUM OF LAW in Support re: 52 MOTION to Vacate and Quash
                         Ex Parte Orders .. Document filed by The Republic of Argentina. (Blackman,
                         Jonathan) (Entered: 05/21/2010)
06/11/2010      61       OPINION: For the reasons stated in this Opinion, Plaintiffs' motions to confirm
                         the various orders are denied. Defendants' cross-motion to vacate is granted.
                         (Signed by Judge Thomas P. Griesa on 6/11/2010) (jpo) (jpo). (Entered:
                         06/14/2010)
10/19/2010      62       ORDER REQUIRING PLAINTIFFS TO INFORM THE REPUBLIC OF ARGENTINA AS
                         TO PARTICIPATION IN THE 2010 EXCHANGE OFFER: Counsel for all plaintiffs in
                         the above-captioned actions must inform counsel to the Republic as to (a)
                         whether any of the plaintiffs in their cases are Tendering Holders who
                         participated in the 2010 Exchange Offer, and, if so, confirm the amounts and
                         bond identification numbers (ISINs ) for any interests tendered into the 2010
                         Exchange Offer, and (b) the amounts and ISINs for any interests still held by
                         plaintiffs in the above-captioned actions and still subject to litigation. The
                         above-described information must be transmitted to counsel for the Republic,
                         Carmine D. Boccuzzi, Cleary Gottlieb Steen &amp; Hamilton LLP, One Liberty
                         Plaza, New York, New York 10006, by no later than November 5, 2010; and
                         The Clerk of the Court is directed to cause this Order to be entered into all
                         cases listed in this Order, including both ECF and non-ECF cases. (Signed by
                         Judge Thomas P. Griesa on 10/19/2010) (jpo) (Entered: 10/21/2010)
05/04/2012          63   MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Writ of
                         Attachment served on Standard New York Sec., Inc. on 2/16/2010. Service
                         was accepted by Ms. A. Flores. Document filed by U.V.A. Vaduz. I hereby
                         certify and return that I have received no funds or property belonging to the
                         judgment debtor. Judgment unsatisfied. dated 4/24/2012. Joseph R. Guccione
                         US Marshal SDNY. By: Amaury Pena. (rjm) (Entered: 05/07/2012)
05/04/2012          65   MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Writ Of
                         Execution served on Standard New York, Inc. on 2/16/2010. Service was
                         accepted by Ms. A. Flores (Clerk). Document filed by Klaus Bohrer, U.V.A.
                         Vaduz. (pl) (Entered: 05/25/2012)
05/04/2012          67   MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Writ of
                         execution served on Standard Americas Inc. on 2/16/2010. Service was
                         accepted by Ms. A. Flores (Clerk). Document filed by U.V.A. Vaduz. (I hereby
                         certify and return that I have received no funds or property belonging to the
                         judgment debtor)(js) (Entered: 06/22/2012)
05/14/2012          64   MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Writ of
                         Execution served on Citibank, N.A. on 2/8/2010. Service was accepted by Ms.
                         Ng (Legal). Document filed by U.V.A. Vaduz. I hereby certify and return that I
                         have received no funds or property belonging to the judgment debtor.
                         Judgment unsatisfied. Dated April 24, 2012. Joseph R. Guccione US Marshal
                         SDNY By: Amaury Pena. (rjm) (Entered: 05/17/2012)
05/14/2012          66   MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Writ of
                         execution served on The Republic of Arfwntina on 2/9/2010. Service was
                         accepted by Mr. Richard Conza (legal). Document filed by U.V.A. Vaduz. (jmi)
                         (Entered: 06/18/2012)


     Confidential                                                                               MILBERG_000000129
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 31 of 116

07/30/2012      68       MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED WEX
                         served on Banco de la Nacion on 4/19/2010. Service was accepted by Mr.
                         Barrientos - Legal. Document filed by U.V.A. Vaduz. (ft) (Entered: 08/01/2012)
06/11/2013      69       NOTICE OF CHANGE OF ADDRESS by Gary Steven Snitow on behalf of Klaus
                         Bohrer, U.V.A. Vaduz. New Address: Snitow, Kanfer &amp; Holtzer, 575
                         Lexington Avenue, 14th Floor, New York, NY, USA 10022, 212-317-8500.
                         (Snitow, Gary) (Entered: 06/11/2013)
11/14/2016      70       NOTICE OF APPEARANCE by Anthony Joseph Del Giudice on behalf of Klaus
                         Bohrer, U.V.A. Vaduz. (Del Giudice, Anthony) (Entered: 11/14/2016)
12/02/2016      71       NOTICE OF CHANGE OF ADDRESS by Anthony Joseph Del Giudice on behalf of
                         Klaus Bohrer, U.V.A. Vaduz. New Address: Wilk Auslander LLP, 1515
                         Broadway, New York, New York, USA 10036, 212-981-2300. (Del Giudice,
                         Anthony) (Entered: 12/02/2016)
03/29/2017      72       STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL...regarding
                         procedures to be followed that shall govern the handling of confidential
                         material ... So ordered. (Signed by Judge Thomas P. Griesa on 3/29/2017)
                         (rjm) Modified on 3/29/2017 (rjm). (Entered: 03/29/2017)
03/31/2017               CERTIFICATION OF JUDGMENT issued on March 31, 2017, in favor of U.V.A.
                         Vaduz against The Republic of Argentina in the amount of $8,749,398.32; and
                         in favor of Klaus Bohrer against The Republic of Argentina in the amount of
                         $3,699,152.66. (km) (Entered: 03/31/2017)
04/12/2017               CLERK'S CERTIFICATION FO A JUDGMENT TO BE REGISTERED IN ANOTHER
                         DISTRICT: in favor of U.V.A. Vaduz against The Republic of Argentina in the
                         amount of $8,749,398.32; and in favor of Klaus Bohrer against The Republic of
                         Argentina in the amount of $3,699,152.66, issued on April 12, 2017. (dt)
                         (Entered: 04/13/2017)
04/21/2017      73       NOTICE OF APPEARANCE by Charles C. Platt on behalf of EUROCLEAR BANK
                         SA/NV. (Platt, Charles) (Entered: 04/21/2017)
04/21/2017          74   NOTICE OF APPEARANCE by Andrew Nathan Goldman on .behalf of EUROCLEAR
                         BANK SA/NV. (Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017          75   LETTER MOTION for Local Rule 37 .2 Conference addressed to Judge Thomas P.
                         Griesa from Andrew Goldman dated April 21, 2017. Document filed by
                         EUROCLEAR BANK SA/NV.(Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017          76   CERTIFICATE OF SERVICE of Letter Motion served on Wilk Auslander LLP,
                         counsel for the Plaintiffs/Judgment Creditors on April 21, 2017. Service was
                         made by Electronic Mail. Document filed by EUROCLEAR BANK SA/NV.
                         (Goldman, Andrew) (Entered: 04/21/2017)
04/24/2017          77   ORDER: with respect to 74 Letter Motion for Local Rule 37.2 Conference. The
                         court has appointed Special Master Daniel A. Pollack to conduct and preside
                         over settlement negotiations between and among the parties to this litigation.
                         NML Capital, Ltd. v. Republic of Argentina, 08-cv-6978, ECF No. 705.
                         Non-party Euroclear Bank SA/ NV ("Euroclear") has now requested a
                         conference in connection with an anticipated motion to quash subpoenas,
                         which were served on Euroclear by plaintiffs. The Court has said, on numerous
                         occasions, that these cases must be settled. The Court directs the parties, as
                         well as Euroclear, to appear before the Special Master in an effort to settle the
                         litigation and to resolve the anticipated motion to quash. If the Special Master
                         is not able to bring about a settlement of the litigation or an agreement on the
                         application to quash, the Special Master shall report the status of the dispute
                         to the Court, in whatever manner he deems appropriate in his sole discretion.
                         (Signed by Judge Thomas P. Griesa on 4/24/2017) (ap) (Entered: 04/24/2017)
05/30/2017          78   AMENDED STIPULATION AND ORDER GOVERNING HIGHLY CONFIDENTIAL
                         MATERIAL. .. regarding procedures to be followed that shall govern the handling
                         of confidential material ... (Signed by Judge Thomas P. Griesa on 5/30/2017)
                         (mro) (Entered: 05/31/2017)



     Confidential                                                                               MILBERG_000000130
                 Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 32 of 116

07/07/2017            NOTICE OF CASE REASSIGNMENT to Judge Loretta A. Preska. Judge Thomas P.
                      Griesa is no longer assigned to the case. (ma) (Entered: 07/07/2017)

                                                 Judgments

             In Favor                                                     Court                    Status
             Of          Against                 Amount          Interest Cost         Status      Date

10/21/2008 Klaus         The Republic of         $12448550.98 0.00%        $ 0.00      No           10/21/2008
           Bohrer        Argentina                                                     Payment

Description: $12448550.98 08,1917
10/21/2008 U.V.A.        The Republic of         $12448550.98 0.00%        $ 0.00      No           10/21/2008
           Vaduz         Argentina                                                     Payment

Description: $12448550.98 08,1917


                        Copyright © 2017 LexisNexis Courtlink, Inc. All rights reserved.
                         *** THIS DATA IS FOR INFORMATIONAL PURPOSES ONLY***




      Confidential                                                                         MILBERG_000000131
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 33 of 116
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 34 of 116




                                    US District Court Civil Docket

                                     U.S. District - New York Southern
                                                (Foley Square)

                                                 1:09cv7059

                          Schmidt et al v. The Republic of Argentina

                        This case was retrieved from the court on Wednesday, July 19, 2017




  Date              #                                Proceeding Text                                    Source

08/10/2009          1   COMPLAINT against The Republic of Argentina. (Filing Fee $ 350.00, Receipt
                        Number 696920)Document filed by Ute Kantner, U.V.A. Vaduz, Michael
                        Schmidt, Klaus Bohrer. (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4
                        Online, # 5 Online, # 6 Online, # 7 Online,# 8 Online, # 9 Online (Entered:
                        08/12/2009)
08/10/2009              SUMMONS ISSUED as to The Republic of Argentina. (laq) (Entered:
                        08/12/2009)
08/10/2009              CASE REFERRED TO Judge Thomas P. Griesa as possibly related to
                        1:02-cv-4124. (laq) (Entered: 08/12/2009)
08/10/2009          2   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                        Document filed by Ute Kantner, U.V.A. Vaduz, Michael Schmidt, Klaus
                        Bohrer.(laq) (Entered: 08/12/2009)
08/17/2009              CASE ACCEPTED AS RELATED. Create association to 1:02-cv-04124-TPG.
                        Notice of Assignment to follow. (ldi) (Entered: 08/17/2009)
08/17/2009          3   NOTICE OF CASE ASSIGNMENT to Judge Thomas P. Griesa. Judge Unassigned
                        is no longer assigned to the case. (ldi) (Entered: 08/17/2009)
08/17/2009              Magistrate Judge Gabriel W. Gorenstein is so designated. (ldi) (Entered:
                        08/17/2009)
08/18/2009          4   SUMMONS RETURNED EXECUTED. The Republic of Argentina served on
                        8/13/2009, answer due 9/2/2009. Service was accepted by Evelyn Rentas,
                        Executive Secretary. Document filed by Ute Kantner; U.V.A. Vaduz; Michael
                        Schmidt; Klaus Bohrer. (Spencer, Michael) (Entered: 08/18/2009)



     Confidential                                                                            MILBERG_000000132
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 35 of 116

09/17/2009          5    AMENDED COMPLAINT amending 1 Complaint, against The Republic of
                         Argentina.Document filed by Ute Kantner, U.V.A. Vaduz, Michael Schmidt,
                         Klaus Bohrer. Related document: 1 Complaint, filed by Ute Kantner, U.V.A.
                         Vaduz, Klaus Bohrer, Michael Schmidt.(mro) (Entered: 09/18/2009)
09/17/2009               SUMMONS ISSUED as to The Republic of Argentina. (mro) (Entered:
                         09/18/2009)
10/09/2009          6    MOTION to Dismiss. Document filed by The Republic of Argentina.(mbe)
                         (Entered: 10/13/2009)
10/09/2009          7    MEMORANDUM OF LAW in Support re: 6 MOTION to Dismiss. Document filed
                         by The Republic of Argentina. (mbe) (Entered: 10/13/2009)
10/23/2009          8    STIPULATION AND ORDER: The Complaint is superseded by the Amended
                         Complaint and the Motion to Dismiss the Complaint is denied as moot. The
                         Republic shall answer, move to dismiss or otherwise respond to the Amended
                         Complaint on or before 60 days after the completion of service of the Amended
                         Complaint upon the Republic. Motions terminated: 6 MOTION to Dismiss filed
                         by The Republic of Argentina. (Signed by Judge Thomas P. Griesa on
                         10/22/09) (tro) (Entered: 10/23/2009)
11/12/2009          9    SUMMONS RETURNED EXECUTED Summons and Amended Complaint, served.
                         The Republic of Argentina served on 10/14/2009, answer due 11/3/2009.
                         Service was accepted by Berit Franke, employee, FIDEUROP. Document filed
                         by Ute Kantner; U.V.A. Vaduz; Michael Schmidt; Klaus Bohrer. (Spencer,
                         Michael) (Entered: 11/12/2009)
03/29/2010          10   RESPONSE to Plaintiffs' New Alter Ego Allegations. Document filed by Banco
                         Central de la Republica Argentina. Filed In Associated Cases: 1: 09-cv-
                         08275-TPG, 1: 09-cv-07059-TPG, 1 :09-cv-08299-TPG(Neuhaus, Joseph)
                         (Entered: 03/29/2010)
04/26/2010          11   ANSWER to Amended Complaint. Document filed by The Republic of Argentina.
                         (Received in the night deposit on 4/26/10 at 6:43pm)(mro) (Entered:
                         04/27/2010)
04/27/2010          12   AMENDED ANSWER to 5 Amended Complaint. Document filed by The Republic
                         of Argentina. (mro) (Entered: 04/28/2010)
05/12/2010          13   SUMMONS RETURNED EXECUTED. The Republic of Argentina served on
                         2/24/2010, answer due 4/26/2010. Service was accepted by National District
                         Court at Federal Administrative Court No. 12, Clerk's Office No. 23. Document
                         filed by Ute Kantner; U.V.A. Vaduz; Michael Schmidt; Klaus Bohrer.
                         (Attachments: # 1 Online (Entered: 05/12/2010)
10/19/2010          14   ORDER REQUIRING PLAINTIFFS TO INFORM THE REPUBLIC OF ARGENTINA AS
                         TO PARTICIPATION IN THE 2010 EXCHANGE OFFER: Counsel for all plaintiffs in
                         the above-captioned actions must inform counsel to the Republic as to (a)
                         whether any of the plaintiffs in their cases are Tendering Holders who
                         participated in the 2010 Exchange Offer, and, if so, confirm the amounts and
                         bond identification numbers (ISINs ) for any interests tendered into the 2010
                         Exchange Offer, and {b) the amounts and ISINs for any interests still held by
                         plaintiffs in the above-captioned actions and still subject to litigation. The
                         above-described information must be transmitted to counsel for the Republic,
                         Carmine D. Boccuzzi, Cleary Gottlieb Steen &amp; Hamilton LLP, One Liberty
                         Plaza, New York, New York 10006, by no later than November 5, 2010; and
                         The Clerk of the Court is directed to cause this Order to be entered into all
                         cases listed in this Order, including both ECF and non-ECF cases. (Signed by
                         Judge Thomas P. Griesa on 10/19/2010) Filed In Associated Cases: 1:02-cv-
                         04124-TPG, 1:09-cv-07059-TPG, l:09-cv-08275-TPG, 1:09-cv-08299-
                         TPG(jpo) (Entered: 10/20/2010)
10/26/2010               Case Designated ECF. (js) (Entered: 10/27/2010)
10/26/2010          15   ENDORSED LETTER: addressed to Judge Thomas P. Griesa from Michael C.
                         Spencer dated 10/21/2010 re: Counsel for plaintiff requests that, for the
                         convenience of the Court and the parties, Your Honor instruct the Clerk of the


     Confidential                                                                             MILBERG_000000133
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 36 of 116

                         Court to designate the twenty-one non-ECF actions listed on the enclosed
                         Exhibit A as ECF cases. ENDORSEMENT: Approved. So Ordered. (Signed by
                         Judge Thomas P. Griesa on 10/26/2010) (js) (Entered: 10/27/2010)
02/09/2011      16       MOTION for Summary Judgment. Document filed by Klaus Bohrer, Ute
                         Kantner, Michael Schmidt, U.V.A. Vaduz. (Attachments: # 1 Online, # 2
                         Online, # 3 Online, # 4 Online, # 5 Online, # 6 Online, # 7 Online, # 8 Online,
                         # 9 Online, # 10 Online, # 11 Online, # 12 Online, # 13 Online, # 14 Online,
                         # 15 Online,# 16 Online, # 17 Online, # 18 Online, # 19 Online (Entered:
                         02/09/2011)
02/09/2011      17       DECLARATION of Max Bohrer in Support re: 16 MOTION for Summary
                         Judgment .. Document filed by Klaus Bohrer, Ute Kantner, Michael Schmidt,
                         U.V.A. Vaduz. (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4 Online
                         (Entered: 02/09/2011)
02/09/2011      18       DECLARATION of Ute Kantner in Support re: 16 MOTION for Summary
                         Judgment .. Document filed by Klaus Bohrer, Ute Kantner, Michael Schmidt,
                         U.V.A. Vaduz. (Spencer, Michael) (Entered: 02/09/2011)
02/09/2011          19   DECLARATION of Michael Schmidt in Support re: 16 MOTION for Summary
                         Judgment .. Document filed by Klaus Bohrer, Ute Kantner, Michael Schmidt,
                         U.V.A. Vaduz. (Spencer, Michael) (Entered: 02/09/2011)
02/09/2011      20       DECLARATION of Klaus Bohrer in Support re: 16 MOTION for Summary
                         Judgment .. Document filed by Klaus Bohrer, Ute Kantner, Michael Schmidt,
                         U.V.A. Vaduz. (Spencer, Michael) (Entered: 02/09/2011)
02/09/2011          21   MEMORANDUM OF LAW in Support re: 16 MOTION for Summary Judgment ..
                         Document filed by Klaus Bohrer, Ute Kantner, Michael Schmidt, U.V.A. Vaduz.
                         (Spencer, Michael) (Entered: 02/09/2011)
02/09/2011          22   RULE 56.1 STATEMENT. Document filed by Klaus Bohrer, Ute Kantner, Michael
                         Schmidt, U.V.A. Vaduz. (Spencer, Michael) (Entered: 02/09/2011)
09/07/2011          23   OPINION. #100754 The motions for leave to amend and for summary
                         judgment are granted. Judgment will be entered for the principal amount of
                         the bonds issued under the : (i) the Subscription Agreement dated as of
                         February 5, 1996 (the "February Subscription Agreement"); (ii) the
                         Subscription Agreement dated September 18, 1996 (the "September
                         Subscription Agreement"); (iii) the Subscription Agreement dated June 12,
                          1996 (the "June Subscription Agreement"); (iv) the Subscription Agreement
                         dated November 17, 1998 (the "1998 Subscription Agreement); (v) the Bond
                         Purchase Agreement dated March 6, 1997 (the "1997 Bond Purchase
                         Agreement"); (vi) the Subscription Agreement dated November 5, 1999 (the
                         "1999 Subscription Agreement");(vii) the Offering Circular dated June 20, 2000
                         and amended on October 6, 2000 (the "Offering Circular"); (viii) the
                         Information Memorandum dated November 14, 1995 (the "November
                          Memorandum") and (ix) the Supplemental Information Memorandum, dated
                          December 12, 1995 (the "December Memorandum") (collectively, "Bond
                         Agreements"), plus accrued interest. Settle judgment. Re: 16 MOTION for
                          Summary Judgment filed by Ute Kantner, U.V.A. Vaduz, Klaus Bohrer, Michael
                          Schmidt. (Signed by Judge Thomas P. Griesa on 9/7/11) (rjm) Modified on
                          9/9/2011 (ajc). (Entered: 09/07/2011)
09/07/2011          24   JUDGMENT #11,1710 that 1. With respect to Michael Schmidts (Schmidt)
                         bond, in the principal amount of DM 20,000.00 (10.25% Subscription
                         Agreement Bond due February 6, 2003, !SIN DE0001308609), Schmidt shall
                         recover from the Republic DM 33,501.53 which is comprised of:(i) DM
                         20,000.00 (representing the unpaid value of the principal on the bond) and (ii)
                         DM 13,501.53 (representing the unpaid interest on the principal of the bond,
                         calculated at the contractrate of 10.25%); 2. With respect to Klaus Bohrers
                         (Bohrer) bond, in the principal amount of DM 2,000,000.00 {12% Subscription
                         Agreement Bond due September 19, 2016, !SIN DE0001340917), Bohrer shall
                         recover from the Republic DM 3,672,000.00 which is comprised of: (i) DM
                         2,000,000.00 (representing the unpaid value of the principal on the bond) and


     Confidential                                                                             MILBERG_000000134
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 37 of 116

                         (ii) DM 1,672,000.00 (representing the unpaid interest on the principal of the
                         bond, calculated at the contract rate of 12%); 3. With respect to Uta Kantners
                         (Kantner) bond, in the principal amount of DM 100,000.00 (11.75%
                         Subscription Agreement Bond due May 20, 2011, ISIN
                         DE0001325017),Ka ntner shall recover from the Republic DM 173,992.36 which
                         is comprised of: (i) DM 100,000.00 (representing the unpaid value of the
                         principal on the bond) and (ii) DM 73,992.36(represen ting the unpaid interest
                         on the principal of the bond, calculated at the contract rate ofll.75%); 4. With
                         respect to U.V.A VADUZ s (UVA) bonds:(a) With respect to the bond in the
                         principal amount of DM 3,000,000.00 (9% Subscription Agreement due
                         September 19, 2003, ISIN DE0001340909), UVA shall recover from the
                         Republic DM 4,881,000.00 which is comprised of: (i) DM 3,000,000.00
                         (representing the unpaid value of the principal on the bond) and (ii) DM
                          1,881,000.0 (representing the unpaid interest on the principal of the bond,
                         calculated at the contract rate of 9%).(b) With respect to the bond in the
                         principal amount of DM 5,000,000.00 (9% Subscription Agreement due
                         November 19, 2008, ISIN DE0001767101), UVA shall recover from the
                         Republic DM 8,060,000.00 which is comprised of: (i) DM 5,000,000.00
                          (representing the unpaid value of the principal on the bond) and (ii) DM
                          3,060,000.03 (representing the unpaid interest on the principal of the bond,
                          calculated at the contractrate of 9%).(c) With respect to the bond in the
                          principal amount of DM 4,250,000.00 (7% Subscription Agreement due March
                          18, 2004, ISIN DE0001904308), UVA shall recover from the Republic DM
                          6,174,659.72 which is comprised of: (i) DM 4,250,000.00 (representing the
                          unpaid value of the principal on the bond) and (ii) DM 1,924,659.72
                          (representing the unpaid interest on the principal of the bond, calculated at the
                          contractrate of 7%); ( d) With respect to the bond in the principal amount of
                          250,000.00 (9.25% Subscription Agreement due October 21, 2002, ISIN
                          DE0003527966), UVA shall recover from the Republic 409,048.61 which is
                          comprised of: (i) 250,000.00(represe nting the unpaid value of the principal on
                          the bond) and (ii) 159,048.61 (representing the unpaid interest on the
                          principal of the bond, calculated at the contract rate of 9.25%).(e) With
                          respect to the bond in the principal amount of 250,000.00 (9% Offering
                          Circular due June 20, 2003, ISIN DE0002466208), UVA shall recover from
                          theRepublic 389,812.50 which is comprised of: (i) 250,000.00 (representing
                          the unpaid value of the principal on the bond) and (ii) 139,812.50
                          (representing the unpaid interest on the principal of the bond, calculated at the
                          contract rate of 9%).(f) With respect to the bond in the principal amount of DM
                          500,000.00 (10.50% Information Memorandum due November 14, 2002, ISIN
                          DE0001300200), UVA shall recover from the Republic DM 857,729.17 which is
                          comprised of: (i) DM 500,000.00 (representing the unpaid value of the
                          principal on the bond) and (ii) DM 357,729.17 (representing the unpaid
                          interest on the principal of the bond, calculated at the contract rate of
                           10.50%). It is further ORDERED that, until further notice from the Court, plaint
06/11/2013          25   NOTICE OF CHANGE OF ADDRESS by Gary Steven Snitow on behalf of Klaus
                         Bohrer, Ute Kantner, Michael Schmidt, U.V.A. Vaduz. New Address: Snitow,
                         Kanfer &amp; Holtzer, 575 Lexington Avenue, 14th Floor, New York, NY, USA
                         10022, 212-317-8500. (Snitow, Gary) (Entered: 06/11/2013)
11/14/2016          26   NOTICE OF APPEARANCE by Anthony Joseph Del Giudice on behalf of Klaus
                         Bohrer, Ute Kantner, U.V.A. Vaduz. (Del Giudice, Anthony) (Entered:
                         11/14/2016)
12/02/2016          27   NOTICE OF CHANGE OF ADDRESS by Anthony Joseph Del Giudice on behalf of
                         Klaus Bohrer, Ute Kantner, U.V.A. Vaduz. New Address: Wilk Auslander LLP,
                         1515 Broadway, New York, New York, USA 10036, 212-981-2300. (Del
                         Giudice, Anthony) (Entered: 12/02/2016)
03/29/2017          28   STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL. .. regarding
                         procedures to be followed that shall govern the handling of confidential
                         material ... So ordered. (Signed by Judge Thomas P. Griesa on 3/29/2017)
                         (rjm) Modified on 3/29/2017 (rjm). (Entered: 03/29/2017)



     Confidential                                                                                MILBERG_000000135
                 Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 38 of 116

03/31/2017           CERTIFICATION OF JUDGMENT issued on March 31, 2017, With respect to
                     Michael Schmidts (Schmidt) bond, in the principal amount of DM 20,000.00
                     (10.25% Subscription Agreement Bond due February 6, 2003, !SIN
                     DE0001308609), Schmidt shall recover from the Republic DM 33,501.53 which
                     is comprised of:(i) DM 20,000.00 (representing the unpaid value of the
                     principal on the bond) and (ii) DM 13,501.53 (representing the unpaid interest
                     on the principal of the bond, calculated at the contractrate of 10.25%); 2. With
                     respect to Klaus Bohrers (Bohrer) bond, in the principal amount of DM
                     2,000,000.00 (12% Subscription Agreement Bond due September 19, 2016,
                     !SIN DE0001340917), Bohrer shall recover from the Republic DM 3,672,000.00
                     which is comprised of: (i) OM 2,000,000.00 (representing the unpaid value of
                     the principal on the bond) and (ii) OM 1,672,000.00 (representing the unpaid
                     interest on the principal of the bond, calculated at the contract rate of 12%);
                      3. With respect to Uta Kantners (Kantner) bond, in the principal amount of DM
                      100,000.00 {11.75% Subscription Agreement Bond due May 20, 2011, !SIN
                      DE0001325017),Ka ntner shall recover from the Republic DM 173,992.36 which
                      is comprised of: (i) DM 100,000.00 (representing the unpaid value of the
                      principal on the bond) and (ii) DM 73,992.36(represen ting the unpaid interest
                      on the principal of the bond, calculated at the contract rate of11.75%); 4. With
                      respect to U.V.A VADUZ s (UVA) bonds:(a) With respect to the bond in the
                      principal amount of DM 3,000,000.00 {9% Subscription Agreement due
                      September 19, 2003, !SIN DE0001340909), UVA shall recover from the
                      Republic DM 4,881,000.00 which is comprised of: (i) OM 3,000,000.00
                      (representing the unpaid value of the principal on the bond) and (ii) DM
                      1,881,000.0 (representing the unpaid interest on the principal of the bond,
                      calculated at the contract rate of 9%).(b) With respect to the bond in the
                      principal amount of DM 5,000,000.00 (9% Subscription Agreement due
                      November 19, 2008, !SIN DE0001767101), UVA shall recover from the
                       Republic DM 8,060,000.00 which is comprised of: (i) DM 5,000,000.00
                       (representing the unpaid value of the principal on the bond) and (ii) DM
                       3,060,000.03 (representing the unpaid interest on the principal of the bond,
                       calculated at the contractrate of 9%).(c) With respect to the bond in the
                       principal amount of DM 4,250,000.00 (7% Subscription Agreement due March
                       18, 2004, !SIN DE0001904308), UVA shall recover from the Republic DM
                       6,174,659.72 which is comprised of: (i) DM 4,250,000.00 (representing the
                       unpaid value of the principal on the bond) and (ii) OM 1,924,659.72
                       (representing the unpaid interest on the principal of the bond, calculated at the
                       contractrate of 7%); ( d) With respect to the bond in the principal amount of
                       250,000.00 (9.25% Subscription Agreement due October 21, 2002, !SIN
                       DE0003527966), UVA shall recover from the Republic 409,048.61 which is
                       comprised of: (i) 250,000.00(represe nting the unpaid value of the principal on
                       the bond) and (ii) 159,048.61 (representing the unpaid interest on the
                       principal of the bond, calculated at the contract rate of 9.25%).(e) With
                       respect to the bond in the principal amount of 250,000.00 (9% Offering
                       Circular due June 20, 2003, !SIN DE0002466208), UVA shall recover from
                       theRepublic 389,812.50 which is comprised of: (i) 250,000.00 (representing
                       the unpaid value of the principal on the bond) and (ii) 139,812.50
                       (representing the unpaid interest on the principal of the bond, calculated at the
                       contract rate of 9%).(f) With respect to the bond in the principal amount of OM
                       500,000.00 (10.50% Information Memorandum due November 14, 2002, !SIN
                       DE0001300200), UVA shall recover from the Republic OM 857,729.17 which is
                       comprised of: (i) DM 500,000.00 (representing the unpaid value of the
                       principal on the bond) and (ii) DM 357,729.17 (representing the unpaid
                        interest on the principal of the bond, calculated at the contract rate of
                        10.50%). It is further ORDERED that, until further not
04/12/2017            CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER
                      DISTRICT: With respect to Michael Schmidts (Schmidt) bond, in the principal
                      amount of DM 20,000.00 (10.25% Subscription Agreement Bond due February
                      6, 2003, !SIN DE0001308609), Schmidt shall recover from the Republic OM
                      33,501.53 which is comprised of:(i) OM 20,000.00 (representing the unpaid
                      value of the principal on the bond) and (ii) OM 13,501.53 (representing the


      Confidential                                                                           MILBERG_000000136
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 39 of 116

                         unpaid interest on the principal of the bond, calculated at the contract rate of
                         10.25%); 2. With respect to Klaus Bohrers (Bohrer) bond, in the principal
                         amount of DM 2,000,000.00 (12% Subscription Agreement Bond due
                         September 19, 2016, ISIN DE0001340917), Bohrer shall recover from the
                         Republic DM 3,672,000.00 which is comprised of: (i) DM 2,000,000.00
                         (representing the unpaid value of the principal on the bond) and (ii) DM
                         1,672,000.00 (representing the unpaid interest on the principal of the bond,
                         calculated at the contract rate of 12%); 3. With respect to Uta Kantners
                         (Kantner) bond, in the principal amount of DM 100,000.00 (11.75%
                         Subscription Agreement Bond due May 20, 2011, ISIN
                         DE0001325017),Kantner shall recover from the Republic DM 173,992.36 which
                         is comprised of: (i) DM 100,000.00 (representing the unpaid value of the
                         principal on the bond) and (ii) DM 73,992.36(representing the unpaid interest
                         on the principal of the bond, calculated at the contract rate of 11. 75%); 4. With
                         respect to U.V.A VADUZ s (UVA) bonds:(a) With respect to the bond in the
                         principal amount of DM 3,000,000.00 (9% Subscription Agreement due
                         September 19, 2003, !SIN DE0001340909), UVA shall recover from the
                         Republic DM 4,881,000.00 which is comprised of: (i) DM 3,000,000.00
                         (representing the unpaid value of the principal on the bond) and (ii) DM
                          1,881,000.0 (representing the unpaid interest on the principal of the bond,
                         calculated at the contract rate of 9%).(b) With respect to the bond in the
                         principal amount of DM 5,000,000.00 (9% Subscription Agreement due
                          November 19, 2008, ISIN DE0001767101), UVA shall recover from the
                         Republic DM 8,060,000.00 which is comprised of: (i) DM 5,000,000.00
                         (representing the unpaid value of the principal on the bond) and (ii) DM
                          3,060,000.03 (representing the unpaid interest on the principal of the bond,
                         calculated at the contract rate of 9%).(c) With respect to the bond in the
                          principal amount of DM 4,250,000.00 (7% Subscription Agreement due March
                          18, 2004, !SIN DE0001904308), UVA shall recover from the Republic DM
                          6,174,659.72 which is comprised of: (i) DM 4,250,000.00 (representing the
                          unpaid value of the principal on the bond) and (ii) DM 1,924,659.72
                          (representing the unpaid interest on the principal of the bond, calculated at the
                          contract rate of 7%);(d) With respect to the bond in the principal amount of
                          250,000.00 (9.25% Subscription Agreement due October 21, 2002, ISIN
                          DE0003527966), UVA shall recover from the Republic 409,048.61 which is
                          comprised of: (i) 250,000.00(representing the unpaid value of the principal on
                          the bond) and (ii) 159,048.61 (representing the unpaid interest on the
                          principal of the bond, calculated at the contract rate of 9.25%).(e) With
                          respect to the bond in the principal amount of 250,000.00 (9% Offering
                          Circular due June 20, 2003, !SIN DE0002466208), UVA shall recover from the
                          Republic 389,812.50 which is comprised of: (i) 250,000.00 (representing the
                          unpaid value of the principal on the bond) and (ii) 139,812.50 (representing
                          the unpaid interest on the principal of the bond, calculated at the contract rate
                          of 9%).(f) With respect to the bond in the principal amount of DM 500,000.00
                          (10.50% Information Memorandum due November 14, 2002, ISIN
                          DE0001300200), UVA shall recover from the Republic DM 857,729.17 which is
                          comprised of: (i) DM 500,000.00 (representing the unpaid value of the
                          principal on the bond) and (ii) DM 357,729.17 (representing the unpaid
                          interest on the principal of the bond, calculated at the contract rate of
                          10.50%). It is further ORDER
04/21/2017          29   NOTICE OF APPEARANCE by Charles C. Platt on behalf of EUROCLEAR BANK
                         SA/NV. (Platt, Charles) (Entered: 04/21/2017)
04/21/2017          30   NOTICE OF APPEARANCE by Andrew Nathan Goldman on behalf of EUROCLEAR
                         BANK SA/NV. (Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017          31   LETTER MOTION for Local Rule 37.2 Conference addressed to Judge Thomas P.
                         Griesa from Andrew Goldman dated April 21, 2017. Document filed by
                         EUROCLEAR BANK SA/NV.(Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017          32   CERTIFICATE OF SERVICE of Letter Motion served on Wilk Auslander LLP,
                         counsel for the Plaintiffs/Judgment Creditors on April 21, 2017. Service was
                         made by Electronic Mail. Document filed by EUROCLEAR BANK SA/NV.

     Confidential                                                                                MILBERG_000000137
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 40 of 116

                      (Goldman, Andrew) (Entered: 04/21/2017)
04/24/2017      33    ORDER: with respect to 31 Letter Motion for Local Rule 37.2 Conference. The
                      court has appointed Special Master Daniel A. Pollack to conduct and preside
                      over settlement negotiations between and among the parties to this litigation.
                      NML Capital, Ltd. v. Republic of Argentina, 08-cv-6978, ECF No. 705.
                      Non-party Euroclear Bank SA/ NV ("Euroclear") has now requested a
                      conference in connection with an anticipated motion to quash subpoenas,
                      which were served on Euroclear by plaintiffs. The Court has said, on numerous
                      occasions, that these cases must be settled. The Court directs the parties, as
                      well as Euroclear, to appear before the Special Master in an effort to settle the
                      litigation and to resolve the anticipated motion to quash. If the Special Master
                      is not able to bring about a settlement of the litigation or an agreement on the
                      application to quash, the Special Master shall report the status of the dispute
                      to the Court, in whatever manner he deems appropriate in his sole discretion.
                      (Signed by Judge Thomas P. Griesa on 4/24/2017) (ap) Modified on 5/8/2017
                      (ap). (Entered: 04/24/2017)
05/30/2017      34    AMENDED STIPULATION AND ORDER GOVERNING HIGHLY CONFIDENTIAL
                      MATERIAL...regarding procedures to be followed that shall govern the handling
                      of confidential material ... (Signed by Judge Thomas P. Griesa on 5/30/2017)
                      (mro) (Entered: 05/31/2017)
07/06/2017            NOTICE OF CASE REASSIGNMENT to Judge Loretta A. Preska. Judge Thomas P.
                      Griesa is no longer assigned to the case. (wb) (Entered: 07/06/2017)

                                                    Judgments
                                                                         Court                            Status
~            In Fs:1vor Of     Against                   Amount Interest t.QSt            Status          Date

09/07/2011 Klaus Bohrer        The Republic of           $ 0.00    0.00%     $ 0.00       No              09/07/2011
                               Argentina                                                  Payment

Description: $ 0.00 #11,1710
09/07/2011 Ute Kantner         The Republic of           $ 0.00    0.00%     $ 0.00       No              09/07/2011
                               Argentina                                                  Payment

Description: $ 0.00 #11,1710
09/07/2011 Michael             The Republic of           $ 0.00    0.00%      $ 0.00      No              09/07/2011
           Schmidt             Argentina                                                  Payment

Description: $ 0.00 #11,1710
09/07/2011 U.V.A. Vaduz        The Republic of           $ 0.00    0.00%      $ 0.00      No              09/07/2011
                               Argentina                                                  Payment

Description: $ 0.00 #11,1710


                         Copyright © 2017 LexisNexis Courtlink, Inc. All rights reserved.
                          *** THIS DATA IS FOR INFORMATIONAL PURPOSES ONLY***




     Confidential                                                                            MILBERG_000000138
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 41 of 116
           Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 42 of 116




                            US District Court Civil Docket

                             U.S. District - New York Southern
                                         {Foley Square)

                                         1:09cv8299

               Drawrah Limited et al v. The Republic of Argentina

                 This case was retrieved from the court on Wednesday, July 19, 2017




Confidential                                                                          MILBERG_000000139
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 43 of 116




  Date              #                                 Proceeding Text                                    Source

09/30/2009          1    COMPLAINT against The Republic of Argentina. (Filing Fee $ 350.00, Receipt
                         Number 701785)Document filed by HWB Immobilien Plus, HWB Dachfonds-
                         Venividivici, Drawrah Limited, HWB Gold &amp; Silber Plus, HWB Portfolio
                         Extra Plus, Victoria Strategies Portfolio Ltd., HWB Alexandra Strategies
                         Portfolio.(ama) (Entered: 09/30/2009)
09/30/2009               SUMMONS ISSUED as to The Republic of Argentina. (ama) (Entered:
                         09/30/2009)
09/30/2009               CASE REFERRED TO Judge Thomas P. Griesa as possibly Related to
                         1: 02-cv-4124. (ama) (Entered: 09/30/2009)
09/30/2009               Case Designated ECF. (ama) (Entered: 09/30/2009)
09/30/2009          2    RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                         Document filed by Victoria Strategies Portfolio Ltd.(ama) (Entered:
                         09/30/2009)
09/30/2009          3    RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                         Document filed by HWB Alexandra Strategies Portfolio.(ama) (Entered:
                         09/30/2009)
09/30/2009          4    RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                         Document filed by HWB Dachfonds- Venividivici.(ama) (Entered: 09/30/2009)
09/30/2009          5    RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                         Document filed by Drawrah Limited.(ama) (Entered: 09/30/2009)
09/30/2009          6    RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                         Document filed by HWB Immobilien Plus.(ama) (Entered: 09/30/2009)
09/30/2009          7    RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                         Document filed by HWB Portfolio Extra Plus.(ama) (Entered: 09/30/2009)
09/30/2009          8    RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                         Document filed by HWB Gold &amp; Silber Plus.(ama) (Entered: 09/30/2009)
10/06/2009               CASE ACCEPTED AS SIMILAR. Create association to 1 :02-cv-04124-TPG.
                         Notice of Assignment to follow. (ldi) (Entered: 10/06/2009)
10/06/2009          9    NOTICE OF CASE ASSIGNMENT to Judge Thomas P. Griesa. Judge Unassigned
                         is no longer assigned to the case. (ldi) (Entered: 10/06/2009)
10/06/2009               Magistrate Judge Gabriel W. Gorenstein is so designated. (ldi) (Entered:
                         10/06/2009)
10/07/2009          10   AFFIDAVIT OF SERVICE of Summons and Complaint,. The Republic of
                         Argentina served on 10/5/2009, answer due 10/26/2009. Service was
                         accepted by Martha Perez, Secretary, as authorized to accept on behalf of The
                         Republic Of Argentina. Document filed by HWB Immobilien Plus; HWB
                         Dachfonds- Venividivici; Drawrah Limited; HWB Gold &amp; Silber Plus; HWB
                         Portfolio Extra Plus; Victoria Strategies Portfolio Ltd.; HWB Alexandra
                         Strategies Portfolio. (Spencer, Michael) (Entered: 10/07/2009)




     Confidential                                                                             MILBERG_000000140
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 44 of 116

12/04/2009      11       ANSWER to Complaint. Document filed by The Republic of Argentina.(Boccuzzi,
                         Carmine) (Entered: 12/04/2009)
12/07/2009      12       CERTIFICATE OF SERVICE of Richard V. Conza re 11 on December 4, 2009.
                         Service was made by Mail. Document filed by The Republic of Argentina.
                         (Boccuzzi, Carmine) (Entered: 12/07/2009)
01/19/2010      13       ATTACHMENT ORDER: IT IS HEREBY ORDERED that the motion of the
                         Carabajal Plaintiffs and the Drawrah Plaintiffs for an order of attachment is
                         granted in its entirety, effective, unless earlier vacated, through the entry of
                         an execution or order pursuant to 28 U.S.C. 1610(c) following entry of a
                         judgment for the EM/NML Plaintiffs in the Pending EM/NML Alter-Ego Action;
                         and that the amount to be secured by this Order is $45,394,841.77. FURTHER
                         ORDERED that the U.S. Marshals Service for the Southern District of New York
                         or any person appointed to act in his place and stead, or the attorneys of the
                         Carabajal Plaintiffs and the Drawrah Plaintiffs, and their employees as specially
                         appointed pursuant to Fed. R. Civ. P. 4.1, levy upon, but refrain from taking
                         into actual custody pending further order of this Court, the following property
                         within this jurisdiction at any time before final judgment in all of the above-
                         captioned actions, such as will satisfy the above-mentioned sum of
                         $45,394,841.77 as further set forth within .. (Signed by Judge Thomas P.
                         Griesa on 1/19/2010) Filed In Associated Cases: 1:09-cv-08275-TPG, 1:09-cv-
                         08299-TPG(jfe) (Entered: 01/19/2010)
01/19/2010          15   OMNIBUS ORDER: that the Milberg Plaintiffs' attorneys and their respective
                         employees are hereby specially appointed pursuant to Federal Rule of Civil
                         Procedure ("Fed. R. Civ. P.") 4.1, in addition to the U.S. Marshals Service for
                         the Southern District of New York (the "U.S. Marshal"), to serve on any
                         garnishee located within the jurisdiction of this Court, an Attachment Order
                         issued on this date pursuant to Fed. R. Civ. P. 64 &amp; 69, §§ 6201,6202
                         &amp; 6211 of the New York Civil Practice Law and Rules ("CPLR"), and the
                         Foreign Sovereign Immunities Act, 28 U.S.c. §§ 1601 et seq., thereby levying
                         upon each such garnishee pursuant to CPLR § 6214(a) so as to maintain
                         priority pursuant to CPLR § 5234 in relation to other creditors of Argentina
                         while Plaintiffs' application is pending and as further set forth in this Order.
                         FURTHER ORDERED that no Property shall be taken into actual custody by any
                         enforcement officer pursuant to the Attachment Order pending further order of
                         this Court; FURTHER ORDERED that pursuant to CPLR § 6214(e), the levy
                         effected pursuant to service of the Attachment Order on each garnishee is
                         extended until 30 days following final resolution of Plaintiffs' application,
                         including any related appeals, proceedings on remand, and any subsequent
                         appeals. (Signed by Judge Thomas P. Griesa on 1/19/2010) (tve) Modified on
                         1/26/2010 (tve). (Entered: 01/26/2010)
01/21/2010          14   JOINDER to join Motion for Confirm the Orders of Attachment, Dated January
                         19, 2010, brought by Plaintiffs in 1:06cv7792, 1:07cv1910, 1:07cv6563,
                         1:08cv2451, 1:08cv6978, 1:09cv1707 and 1:09cv1708. Document filed by
                         Marta Azucena Vazquez, Rosa Delfina Castro, Oscar Reinaldo Carbajal,
                         Gamatown Corporation S.A., Dora Luisa Sasal, HWB Immobilien Plus, HWB
                         Dachfonds- Venividivici, Drawrah Limited, HWB Gold &amp; Silber Plus, HWB
                         Portfolio Extra Plus, Victoria Strategies Portfolio Ltd., HWB Alexandra
                         Strategies Portfolio.Associated Cases: 1 :09-cv-08275-TPG, 1 :09-cv-08299-
                         TPG(Spencer, Michael) (Entered: 01/21/2010)
02/08/2010          16   REFILED ORDER: It is hereby ordered that the Milberg Plaintiffs' attorneys and
                         their respective employees are hereby specially appointed pursuant to Federal
                         Rule of Civil Procedure ("Fed. R. Civ. P.") 4.1, in addition to the U.S. Marshals
                         Service for the Southern District of New York (the "U.S. Marshal"), to serve on
                         any garnishee located within the jurisdiction of this Court, an Attachment
                         Order issued on this date pursuant to Fed. R. Civ. P. 64 &amp; 69, §§ 6201,
                         6202 &amp; 6211 of the New York Civil Practice Law and Rules ("CPLR"), and
                         the Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1601 et seq., thereby
                         levying upon each such garnishee pursuant to CPLR § 6214(a) so as to
                         maintain priority pursuant to CPLR § 5234 in relation to other creditors of


     Confidential                                                                               MILBERG_000000141
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 45 of 116

                         Argentina while Plaintiffs' application is pending; FURTHER ORDERED that the
                         Attachment Order shall specify in accordance with CPLR § 6202 that it applies
                         to any property in the United States (whether real or personal, tangible or
                         intangible presently existing or hereafter arising), which could be assigned or
                         transferred as provided in N.Y. C.P.L.R. § 520 I, including but not limited to
                         cash, gold, special drawing rights, deposits, real property, instruments,
                         securities, security entitlements, security accounts, equity interests, claims and
                         contractual rights, and interests of any kind in the foregoing (collectively, the
                         "Property"), directly or indirectly held or maintained in the name of, in a trust
                         held by, or for the use or benefit of Banco Central de la Republica Argentina
                         ("BCRA"), whether for its own account or for the benefit of Defendant the
                         Republic of Argentina ("Argentina"), EXCLUDING: (a) property belonging to the
                         embassy, consulate, or permanent mission to the United Nations of Argentina;
                         and (b) any property that is, or is intended to be, used in connection with a
                         military activity, and is of a military character or is under the control of a
                          military or defense agency. FURTHER ORDERED that no Property shall be taken
                          into actual custody by any enforcement officer pursuant to the Attachment
                         Order pending further order of this Court; FURTHER ORDERED that pursuant to
                          CPLR § 6214(e), the levy effected pursuant to service of the Attachment Order
                          on each garnishee is extended until 30 days following final resolution of
                          Plaintiffs' application, including any related appeals. proceedings on remand,
                          and any subsequent appeals; FURTHER ORDERED that pursuant to Fed. R. Civ.
                          P. 64 &amp; 69, CPLR § 5230, and 28 U.S.c. § 161O(c), the Milberg Plaintiffs'
                          attorneys and their respective employees are authorized to deliver to the U.S.
                          Marshal writs of execution or orders of attachment directed to the Property,
                          which are to be levied by service immediately pursuant to CPLR § 5232 upon
                          any located garnishee within the jurisdiction of this Court, so as to maintain
                          priority pursuant to CPLR § 5234 in relation to other creditors of Argentina
                          while Plaintiffs' application is pending; FURTHER ORDERED that the U.S.
                          Marshal is directed to defer seizure of any Property from any garnishee located
                          within the jurisdiction of this Court pending further order of this Court;
                          FURTHER ORDERED that pursuant to CPLR *5232(a), the levies effected
                           pursuant to service of the writs of execution on any garnishee located within
                          the jurisdiction of this Court are extended until 30 days following final
                           resolution of Plaintiffs' application, including any related appeals, proceedings
                           on remand, and any subsequent appeals; FURTHER ORDERED that pursuant to
                           CPLR § 5230(c), the time for the U.S. Marshal to serve the writs of execution
                           and to return said executions to the Clerk of the Court is extended an
                           additional 60 days; FURTHER ORDERED that the Milberg Plaintiffs' attorneys
                           and their respective employees shall effect personal service of this Omnibus
                           order upon counsel for Argentina -Cleary, Gottlieb Stern &amp; Hamilton One
                           Liberty Plaza, New York, New York 10006, attention Carmine Boccuzzi, Esq.,
                           and BCRA -- S
03/15/2010          17   SEALED DOCUMENT placed in vault.(jri) (Entered: 03/15/2010)
03/26/2010          18   JOINDER to join The Republic of Argentina's Joinder in Banco Central de la
                         Republica Argentina's March 26, 2010 Submissions and Memorandum of Law in
                         Further Opposition to Plaintiffs' Motion to Confirm Ex Parte Attachment Orders,
                         dated March 26, 2010. Document filed by The Republic of Argentina.(Boccuzzi,
                         Carmine) (Entered: 03/26/2010)
03/29/2010          19    RESPONSE to Plaintiffs' New Alter Ego Allegations. Document filed by Banco
                          Central de la Republica Argentina. Filed In Associated Cases: 1 :09-cv-
                          08275-TPG, 1:09-cv-07059-TPG , 1:09-cv-08299-TPG (Neuhaus, Joseph)
                          (Entered: 03/29/2010)
03/29/2010          20    SEALED DOCUMENT placed in vault.(dn) (Entered: 03/29/2010)
03/29/2010          21    JOINDER to join /The Republic of Argentina's Joinder in Banco Central de la
                          Republica Argentina's Response to Plaintiffs' New Alter Ego Allegations, dated
                          March 26, 2010. Document filed by The Republic of Argentina.(Boccuzzi,
                          Carmine) (Entered: 03/29/2010)



     Confidential                                                                                 MILBERG_000000142
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 46 of 116

04/08/2010      22       ORDER, The 2/11 Ex Parte Order is hereby vacated in all respects and replaced
                         by this Order. The 1/10 Ex Parte Orders are hereby vacated as to contract
                         carriers that transport or deliver paper and coin currency from the FRBNY to
                         BCRA, including without limitation the contract-carrier arm of Brinks, with
                         respect to the physical.transportation of paper and coin currency from the
                         FRBNY to BCRA in Argentina. In all other respects, the 1/10 Ex Part Orders
                         remain in effect as of the date they were served, pending further order of the
                         Court. The 2/11 Ex Parte Motion and all supporting papers, all papers in
                         opposition to the 2/11 Ex Parte Motion, and all related motions to confirm or
                         vacate the relief granted herein, shall be treated by all parties as "Highly
                         Confidential Information" and filed under seal in accordance with the provisions
                         of the Stipulated Protective Order dated 9/10/08 attached hereto as Annex
                         A ..... Nothing herein shall constitute an express or implied waiver of sovereign
                         immunity, nor consent by any party to personal or subject matter jurisdiction.
                         (Signed by Judge Thomas P. Griesa on 3/8/20) (cd) (Entered: 04/09/2010)
04/20/2010      23       MOTION for Summary Judgment. Document filed by ALL PLAINTIFFS.(Spencer,
                         Michael) (Entered: 04/20/2010)
04/20/2010      24       DECLARATION of Gary S. Snitow in Support re: 23 MOTION for Summary
                         Judgment .. Document filed by ALL PLAINTIFFS. (Attachments: # 1 Online, # 2
                         Online, # 3 Online, # 4 Online, # 5 Online, # 6 Online, # 7 Online, # 8 Online,
                         # 9 Online, # 10 Online, # 11 Online, # 12 Online, # 13 Online, # 14 Online,
                         # 15 Online, # 16 Online (Entered: 04/20/2010)
04/20/2010      25       MEMORANDUM OF LAW in Support re: 23 MOTION for Summary Judgment ..
                         Document filed by ALL PLAINTIFFS. (Spencer, Michael) (Entered: 04/20/2010)
04/20/2010      26       DECLARATION of Willem Adriaanse (Drawrah Ltd.) in Support re: 23 MOTION
                         for Summary Judgment .. Document filed by ALL PLAINTIFFS. (Spencer,
                         Michael) (Entered: 04/20/2010)
04/20/2010      27       DECLARATION of Bernd Schlichter &amp; Markus Gierke (HWB Dachfonds -
                         VeniVidiVici) in Support re: 23 MOTION for Summary Judgment .. Document
                         filed by ALL PLAINTIFFS. (Spencer, Michael) (Entered: 04/20/2010)
04/20/2010      28       DECLARATION of Bernd Schlichter &amp; Markus Gierke (HWB Gold &amp;
                         Silber Plus) in Support re: 23 MOTION for Summary Judgment .. Document
                         filed by ALL PLAINTIFFS. (Spencer, Michael) (Entered: 04/20/2010)
04/20/2010      29       DECLARATION of Marc Kriegsmann (HWB Immobilien Plus) in Support re: 23
                         MOTION for Summary Judgment .. Document filed by ALL PLAINTIFFS.
                         (Spencer, Michael) (Entered: 04/20/2010)
04/20/2010      30       DECLARATION of Bernd Schlichter &amp; Markus Gierke (HWB Portfolio Extra
                         Plus) in Support re: 23 MOTION for Summary Judgment.. Document filed by
                         ALL PLAINTIFFS. (Spencer, Michael) {Entered: 04/20/2010)
04/20/2010          31   DECLARATION of Willem Adriaanse (Victoria Strategies Portfolio Ltd.) in
                         Support re: 23 MOTION for Summary Judgment .. Document filed by ALL
                         PLAINTIFFS. (Spencer, Michael) (Entered: 04/20/2010)
04/20/2010          32   FILING ERROR - WRONG EVENT TYPE SELECTED FROM MENU - RESPONSE in
                         Support re: 23 MOTION for Summary Judgment. Statement of Material Facts
                         Pursuant to Local Rule 56.1. Document filed by ALL PLAINTIFFS. (Spencer,
                         Michael) Modified on 4/21/2010 (db). (Entered: 04/20/2010)
04/20/2010          33   FILING ERROR - WRONG EVENT TYPE SELECTED FROM MENU - RESPONSE in
                         Support re: 23 MOTION for Summary Judgment. CORRECTED Statement of
                         Material Facts Pursuant to Local Rule 56.1. Document filed by ALL PLAINTIFFS.
                         (Spencer, Michael) Modified on 4/21/2010 (db). (Entered: 04/20/2010)
04/20/2010               ***NOTE TO ATTORNEY TO RE-FILE DOCUMENT - EVENT TYPE ERROR. Note to
                         Attorney Michael Champlin Spencer to RE-FILE Document 33 Response in
                         Support of Motion. Use the event type Ruler 56.1 Statement found under the
                         event list Other Answers. (db) (Entered: 04/21/2010)




     Confidential                                                                               MILBERG_000000143
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 47 of 116

04/21/2010      34       RULE 56.1 STATEMENT. Document filed by ALL PLAINTIFFS. (Spencer, Michael)
                         (Entered: 04/21/2010)
05/07/2010      35       JOINDER to join re: 14 Joinder,, Milberg Plaintiffs' Joinder in the EM and NML
                         Plaintiffs' Memorandum of Law (1) In Further Support of Motion to Confirm Ex
                         Parte Attachment Orders Signed on January 11 - 12, and (2) In Opposition to
                         Cross-Motion to Vacate and Quash All Ex Parte Orders Signed on January 11 -
                         12, 2010 Filed on May 7, 2010, and The Aurelius Plaintiffs' Memorandum of
                         Law in Response to Banco Central de la Republica Argentina's Cross-Motion to
                         Vacate and Quash All Ex Parte Orders, Filed May 7, 2010. Document filed by
                         ALL PLAINTIFFS.(Spencer, Michael) (Entered: 05/07/2010)
05/07/2010      36       JOINDER to join Milberg Plaintiffs' Memorandum of Law In Opposition to The
                         Republic of Argentina's Motion to Vacate and Quash Ex Parte Orders and
                         Joinder in The EM and NML Plaintiffs' and The Aurelius Plaintiffs' May 7, 2010
                         Submissions. Document filed by ALL PLAINTIFFS.(Spencer, Michael) (Entered:
                         05/07/2010)
05/21/2010      37       REPLY in Further Support of Cross-Motion to Vacate and Quash All Ex Parte
                         Orders. Document filed by Banco Central de la Republica Argentina. (Neuhaus,
                         Joseph) (Entered: 05/21/2010)
05/21/2010      38       REPLY MEMORANDUM OF LAW in Support/ The Republic of Argentina's Reply
                         Brief in Further Support of Motion to Vacate and Quash All Ex Parte Attachment
                         Orders, dated May 21, 2010. Document filed by The Republic of Argentina.
                         (Blackman, Jonathan) (Entered: 05/21/2010)
06/11/2010      39       OPINION: For the reasons stated in this Opinion, Plaintiffs' motions to confirm
                         the various orders are denied. Defendants' cross-motion to vacate is granted.
                         (Signed by Judge Thomas P. Griesa on 6/11/2010) (jpo) (jpo). (Entered:
                         06/14/2010)
10/19/2010      40       ORDER REQUIRING PLAINTIFFS TO INFORM THE REPUBLIC OF ARGENTINA AS
                         TO PARTICIPATION IN THE 2010 EXCHANGE OFFER: Counsel for all plaintiffs in
                         the above-captioned actions must inform counsel to the Republic as to (a)
                         whether any of the plaintiffs in their cases are Tendering Holders who
                         participated in the 2010 Exchange Offer, and, if so, confirm the amounts and
                         bond identification numbers (ISINs ) for any interests tendered into the 2010
                         Exchange Offer, and {b) the amounts and ISINs for any interests still held by
                         plaintiffs in the above-captioned actions and still subject to litigation. The
                         above-described information must be transmitted to counsel for the Republic,
                         Carmine D. Boccuzzi, Cleary Gottlieb Steen &amp; Hamilton LLP, One Liberty
                         Plaza, New York, New York 10006, by no later than November 5, 2010; and
                         The Clerk of the Court is directed to cause this Order to be entered into all
                         cases listed in this Order, including both ECF and non-ECF cases. (Signed by
                         Judge Thomas P. Griesa on 10/19/2010) Filed In Associated Cases: 1:02-cv-
                         04124-TPG, 1 :09-cv-07059-TPG, 1 :09-cv-08275-TPG, 1 :09-cv-08299-
                         TPG(jpo) (Entered: 10/20/2010)
02/18/2011          41   DECLARATION of Bernd Schlichter and Markus Gierke in Support re: 23
                         MOTION for Summary Judgment .. Document filed by ALL PLAINTIFFS.
                         (Attachments: # 1 Online, # 2 Online (Entered: 02/18/2011)
02/24/2011          42   OPINION: #99968 The motion for summary judgment is granted. Judgment
                         will be entered for the principal amount of the bonds issued under the 1994
                         FAA plus accrued interest. Settle judgment. (Signed by Judge Thomas P.
                         Griesa on 2/24/2011) (jpo) Modified on 2/24/2011 (ajc). (Entered:
                         02/24/2011)
02/24/2011          43   JUDGMENT #11,0348 in favor of plaintiffs against THE REPUBLIC OF
                         ARGENTINA in various amounts. (Signed by Judge Thomas P. Griesa on
                         2/24/11) (Attachments: # 1 Online (Entered: 02/25/2011)
06/10/2013          44   NOTICE OF CHANGE OF ADDRESS by Gary Steven Snitow on behalf of Drawrah
                         Limited, HWB Alexandra Strategies Portfolio, HWB Dachfonds- Venividivici,
                         HWB Gold &amp; Silber Plus, HWB Immobilien Plus, HWB Portfolio Extra Plus,
                         Victoria Strategies Portfolio Ltd .. New Address: Snitow, Kanfer &amp; Holtzer,


     Confidential                                                                              MILBERG_000000144
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 48 of 116

                         575 Lexington Avenue, 14th Floor, New York, NY, USA 10022, 212-317-8500.
                         (Snitow, Gary) (Entered: 06/10/2013)
12/11/2013      45       ORDER: NOW THEREFORE IT IS HEREBY ORDERED: 1. The Court grants
                         permission for the proposed transfers from the Funds to Alexandra in
                         connection with the proposed mergers. 2. Following the transfers contemplated
                         herein, Alexandra must refrain from selling or otherwise transferring its
                         interest, or any part thereof, in the bonds involved in these actions, without
                         advising the Court and obtaining permission of the Court. SO ORDERED.
                         (Signed by Judge Thomas P. Griesa on 12/11/2013) (ama) (Entered:
                         12/11/2013)
11/14/2016      46       NOTICE OF APPEARANCE by Anthony Joseph Del Giudice on behalf of Drawrah
                         Limited, HWB Alexandra Strategies Portfolio, HWB Dachfonds- Venividivici,
                         HWB Gold &amp; Silber Plus, HWB Immobilien Plus, HWB Portfolio Extra Plus,
                         Victoria Strategies Portfolio Ltd .. (Del Giudice, Anthony) (Entered:
                         11/14/2016)
12/02/2016          47   NOTICE OF CHANGE OF ADDRESS by Anthony Joseph Del Giudice on behalf of
                         Drawrah Limited, HWB Alexandra Strategies Portfolio, HWB Dachfonds-
                         Venividivici, HWB Gold &amp; Silber Plus, HWB Immobilien Plus, HWB Portfolio
                         Extra Plus, Victoria Strategies Portfolio Ltd .. New Address: Wilk Auslander LLP,
                         1515 Broadway, New York, New York, USA 10036, 212-981-2300. (Del
                         Giudice, Anthony) (Entered: 12/02/2016)
03/29/2017          48   STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL. .. regarding
                         procedures to be followed that shall govern the handling of confidential
                         material. .. So ordered. (Signed by Judge Thomas P. Griesa on 3/29/2017)
                         (rjm) Modified on 3/29/2017 (rjm). (Entered: 03/29/2017)
03/31/2017               CERTIFICATION OF JUDGMENT issued on March 31, 2017, in favor of plaintiffs
                         against THE REPUBLIC OF ARGENTINA in various amounts. (km) (Entered:
                         03/31/2017)
04/12/2017               CLERK'S CEERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER
                         DISTRICT: in favor of plaintiffs against THE REPUBLIC OF ARGENTINA in
                         various amounts, issued on April 12, 2017. (dt) (Entered: 04/13/2017)
04/21/2017          49   NOTICE OF APPEARANCE by Charles C. Platt on behalf of EUROCLEAR BANK
                         SA/NV. (Platt, Charles) (Entered: 04/21/2017)
04/21/2017          50   NOTICE OF APPEARANCE by Andrew Nathan Goldman on behalf of EUROCLEAR
                         BANK SA/NV. (Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017          51   LETTER MOTION for Local Rule 37.2 Conference addressed to Judge Thomas P.
                         Griesa from Andrew Goldman dated April 21, 2017. Document filed by
                         EUROCLEAR BANK SA/NV.(Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017          52   CERTIFICATE OF SERVICE of Letter Motion served on Wilk Auslander LLP,
                         counsel for the Plaintiffs/Judgment Creditors on April 21, 2017. Service was
                         made by Electronic Mail. Document filed by EUROCLEAR BANK SA/NV.
                         (Goldman, Andrew) (Entered: 04/21/2017)
04/24/2017          53   ORDER: with respect to 51 Letter Motion for Local Rule 37.2 Conference. The
                         court has appointed Special Master Daniel A. Pollack to conduct and preside
                         over settlement negotiations between and among the parties to this litigation.
                         NML Capital, Ltd. v. Republic of Argentina, 08-cv-6978, ECF No. 705.
                         Non-party Euroclear Bank SA/ NV ("Euroclear") has now requested a
                         conference in connection with an anticipated motion to quash subpoenas,
                         which were served on Euroclear by plaintiffs. The Court has said, on numerous
                         occasions, that these cases must be settled. The Court directs the parties, as
                         well as Euroclear, to appear before the Special Master in an effort to settle the
                         litigation and to resolve the anticipated motion to quash. If the Special Master
                         is not able to bring about a settlement of the litigation or an agreement on the
                         application to quash, the Special Master shall report the status of the dispute
                         to the Court, in whatever manner he deems appropriate in his sole discretion.
                         (Signed by Judge Thomas P. Griesa on 4/24/2017) (ap) Modified on 5/8/2017


     Confidential                                                                               MILBERG_000000145
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 49 of 116

                     (ap). (Entered: 04/24/2017) (Entered: 05/08/2017)
05/30/2017      54   AMENDED STIPULATION AND ORDER GOVERNING HIGHLY CONFIDENTIAL
                     MATERIAL. .. regarding procedures to be followed that shall govern the handling
                     of confidential material ... (Signed by Judge Thomas P. Griesa on 5/30/2017)
                     (mro) (Entered: 05/31/2017)
07/06/2017           NOTICE OF CASE REASSIGNMENT to Judge Loretta A. Preska. Judge Thomas P.
                     Griesa is no longer assigned to the case. (wb) (Entered: 07/06/2017)


                       Copyright © 2017 LexisNexis Courtlink, Inc. All rights reserved.
                        *** THIS DATA IS FOR INFORMATIONAL PURPOSES ONLY***




     Confidential                                                                          MILBERG_000000146
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 50 of 116
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 51 of 116




                                       US District Court Civil Docket

                                        U.S. District - New York Southern
                                                   {Foley Square)

                                                    1:10cv4656

                        Nw Global Strategy et al v. The Republic of Argentina

                           This case was retrieved from the court on Wednesday, July 19, 2017




  Date              #                                  Proceeding Text                                      Source

06/15/2010          1     COMPLAINT against The Republic of Argentina. (Filing Fee $ 350.00, Receipt
                          Number 906244)Document filed by Gamatown Corporation S.A., NW Global
                          Strategy, HWB Gold &amp; Silber Plus.(ama) (ama). (Entered: 06/16/2010)

06/15/2010                SUMMONS ISSUED as to The Republic of Argentina. (ama) (Entered:
                          06/16/2010)
06/15/2010                CASE REFERRED TO Judge Thomas P. Griesa as possibly Related to
                          1:09-cv-8299. (ama) (Entered: 06/16/2010)

06/15/2010                Case Designated ECF. (ama) (Entered: 06/16/2010)
06/15/2010          2     RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                          Document filed by HWB Gold &amp; Silber Plus.(ama) (ama). (Entered:
                          06/16/2010)
06/15/2010          3     RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                          Document filed by Gamatown Corporation S.A.(ama) (ama). (Entered:
                          06/16/2010)
06/15/2010          4     RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                          Document filed by NW Global Strategy.(ama) (ama). (Entered: 06/16/2010)

06/18/2010                CASE ACCEPTED AS RELATED. Create association to 1:09-cv-08299-TPG.
                          Notice of Assignment to follow. (ldi) (Entered: 06/22/2010)

06/18/2010          5     NOTICE OF CASE ASSIGNMENT to Judge Thomas P. Griesa. Judge Unassigned
                          is no longer assigned to the case. (ldi) (Entered: 06/22/2010)

06/18/2010                Magistrate Judge Gabriel W. Gorenstein is so designated. (ldi) (Entered:
                          06/22/2010)
06/28/2010          6     AFFIDAVIT OF SERVICE. The Republic of Argentina served on 6/21/2010,
                          answer due 8/20/2010. Service was accepted by Roberto Barrientos, Vice
                          President, Compliance. Document filed by Gamatown Corporation S.A.; NW
                          Global Strategy; HWB Gold &amp; Silber Plus. (Spencer, Michael) (Entered:
                          06/28/2010)
08/23/2010          7     ANSWER to Complaint. Document filed by The Republic of Argentina.(Boccuzzi,
                          Carmine) (Entered: 08/23/2010)




     Confidential                                                                               MILBERG_000000147
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 52 of 116

08/25/2010          8    CERTIFICATE OF SERVICE of Richard V. Conza, dated August 25, 2010 of the
                         Answer of the Republic of Argentina 7 served on Michael C. Spencer, Esq.
                         (Milberg LLP) on August 23, 2010. Service was made by First Class Mail.
                         Document filed by The Republic of Argentina. (Boccuzzi, Carmine) (Entered:
                         08/25/2010)
10/19/2010          9    ORDER REQUIRING PLAINTIFFS TO INFORM THE REPUBLIC OF ARGENTINA AS
                         TO PARTICIPATION IN THE 2010 EXCHANGE OFFER: Counsel for all plaintiffs in
                         the above-captioned actions must inform counsel to the Republic as to (a)
                         whether any of the plaintiffs in their cases are Tendering Holders who
                         participated in the 2010 Exchange Offer, and, if so, confirm the amounts and
                         bond identification numbers (ISINs ) for any interests tendered into the 2010
                         Exchange Offer, and (b) the amounts and ISINs for any interests still held by
                         plaintiffs in the above-captioned actions and still subject to litigation. The
                         above-described information must be transmitted to counsel for the Republic,
                         Carmine D. Boccuzzi, Cleary Gottlieb Steen &amp; Hamilton LLP, One Liberty
                         Plaza, New York, New York 10006, by no later than November 5, 2010; and
                         The Clerk of the Court is directed to cause this Order to be entered into all
                         cases listed in this Order, including both ECF and non-ECF cases. (Signed by
                         Judge Thomas P. Griesa on 10/19/2010) (jpo) (Entered: 10/21/2010)
01/21/2011          10   MOTION for Summary Judgment. Document filed by Gamatown Corporation
                         S.A., HWB Gold & Silber Plus, NW Global Strategy. (Attachments: # 1 Online,
                         # 2 Online, # 3 Online, # 4 Online, # 5 Online, # 6 Online, # 7 Online, # 8
                         Online, # 9 Online, # 10 Online, # 11 Online, # 12 Online, # 13 Online, # 14
                         Online, # 15 Online, # 16 Online,# 17 Online,# 18 Online, # 19 Online,# 20
                         Online (Entered: 01/21/2011)
01/21/2011          11   MEMORANDUM OF LAW in Support re: 10 MOTION for Summary Judgment ..
                         Document filed by Gamatown Corporation S.A., HWB Gold &amp; Silber Plus,
                         NW Global Strategy. (Spencer, Michael) (Entered: 01/21/2011)
01/21/2011          12   RULE 56.1 STATEMENT. Document filed by Gamatown Corporation S.A., HWB
                         Gold &amp; Silber Plus, NW Global Strategy. (Spencer, Michael) (Entered:
                         01/21/2011)
03/31/2011          13   OPINION: # 100154 The motion for summary judgment is granted. Judgment
                         will be entered for the principal amount of the bonds issued under the 1994
                         FAA plus accrued interest. Settle judgment. SO ORDERED. (Signed by Judge
                         Thomas P. Griesa on 3/31/2011) (lnl) Modified on 4/1/2011 (ajc). (Entered:
                         03/31/2011)
03/31/2011          14   JUDGMENT #11,0625 in favor of Gamatown Corporation S.A., HWB Gold &
                         Silber Plus and NW Global Strategy against The Republic of Argentina in
                         various amounts. (Signed by Judge Thomas P. Griesa on 3/31/11)
                         (Attachments: # 1 Online (Entered: 04/01/2011)
06/11/2013          15   NOTICE OF CHANGE OF ADDRESS by Gary Steven Snitow on behalf of
                         Gamatown Corporation S.A., HWB Gold &amp; Silber Plus, NW Global
                         Strategy. New Address: Snitow, Kanfer &amp; Holtzer, 575 Lexington Avenue,
                         14th Floor, New York, NY, USA 10022, 212-317-8500. (Snitow, Gary)
                         (Entered: 06/11/2013)
11/14/2016          16   NOTICE OF APPEARANCE by Anthony Joseph Del Giudice on behalf of HWB
                         Gold &amp; Silber Plus, NW Global Strategy. (Del Giudice, Anthony) (Entered:
                         11/14/2016)
12/02/2016          17   NOTICE OF CHANGE OF ADDRESS by Anthony Joseph Del Giudice on behalf of
                         HWB Gold &amp; Silber Plus, NW Global Strategy. New Address: Wilk
                         Auslander LLP, 1515 Broadway, New York, New York, USA 10036,
                         212-981-2300. (Del Giudice, Anthony) (Entered: 12/02/2016)
03/29/2017          18   STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL. .. regarding
                         procedures to be followed that shall govern the handling of confidential
                         material. .. So ordered. (Signed by Judge Thomas P. Griesa on 3/29/2017)
                         (rjm) Modified on 3/29/2017 (rjm). (Entered: 03/29/2017)



     Confidential                                                                            MILBERG_000000148
                  Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 53 of 116

03/31/2017                 CERTIFICATION OF JUDGMENT issued on March 31, 2017, in favor of
                           Gamatown Corporation S.A., HWB Gold &amp; Silber Plus and NW Global
                           Strategy against The Republic of Argentina in various amounts. (km) (Entered:
                           03/31/2017)
04/12/2017                 CLERK'S CERTIFICATION OF A JUDGMENT TO BE RESGUTERED IN ANOTHER
                           DISTRICT: in favor of Gamatown Corporation S.A., HWB Gold &amp; Silber
                           Plus and NW Global Strategy against The Republic of Argentina in various
                           amounts, issued on April 12, 2017. (dt) (Entered: 04/13/2017)
04/21/2017            19   NOTICE OF APPEARANCE by Andrew Nathan Goldman on behalf of EUROCLEAR
                           BANK SA/NV. (Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017        20       NOTICE OF APPEARANCE by Charles C. Platt on behalf of EUROCLEAR BANK
                           SA/NV. (Platt, Charles) (Entered: 04/21/2017)
04/21/2017        21       LETTER MOTION for Local Rule 37.2 Conference addressed to Judge Thomas P.
                           Griesa from Andrew Goldman dated April 21, 2017. Document filed by
                           EUROCLEAR BANK SA/NV.(Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017        22       CERTIFICATE OF SERVICE of Letter Motion served on Wilk Auslander LLP,
                           counsel for the Plaintiffs/Judgment Creditors on April 21, 2017. Service was
                           made by Electronic Mail. Document filed by EUROCLEAR BANK SA/NV.
                           (Goldman, Andrew) (Entered: 04/21/2017)
04/24/2017        23       ORDER: with respect to 21 Letter Motion for Local Rule 37.2 Conference. The
                           court has appointed Special Master Daniel A. Pollack to conduct and preside
                           over settlement negotiations between and among the parties to this litigation.
                           NML Capital, Ltd. v. Republic of Argentina, 08-cv-6978, ECF No. 705.
                           Non-party Euroclear Bank SA/ NV ("Euroclear") has now requested a
                           conference in connection with an anticipated motion to quash subpoenas,
                           which were served on Euroclear by plaintiffs. The Court has said, on numerous
                           occasions, that these cases must be settled. The Court directs the parties, as
                           well as Euroclear, to appear before the Special Master in an effort to settle the
                           litigation and to resolve the anticipated motion to quash. If the Special Master
                           is not able to bring about a settlement of the litigation or an agreement on the
                           application to quash, the Special Master shall report the status of the dispute
                           to the Court, in whatever manner he deems appropriate in his sole discretion.
                           (Signed by Judge Thomas P. Griesa on 4/24/2017) (ap) Modified on 5/8/2017
                           (ap). (Entered: 04/24/2017)
05/30/2017        24       AMENDED STIPULATION AND ORDER GOVERNING HIGHLY CONFIDENTIAL
                           MATERIAL... regarding procedures to be followed that shall govern the handling
                           of confidential material. .. (Signed by Judge Thomas P. Griesa on 5/30/2017)
                           (mro) (Entered: 05/31/2017)
06/27/2017                 NOTICE OF CASE REASSIGNMENT to Judge Loretta A. Preska. Judge Thomas P.
                           Griesa is no longer assigned to the case. (ma) (Entered: 06/27/2017)

                                                        Judgments

                                                                                Court                          Status
Date           In Favor Of                Against               Amount Interest Cost            Status         Date
03/31/2011 Gamatown                      The Republic of        $ 0.00    0.00%      $ 0.00     No             03/31/2011
           Corporation S.A.              Argentina                                              Payment
Description: $ 0.00 # 11,0625.
03/31/2011 HWB Gold & Silber             The Republic of        $ 0.00    0.00%      $ 0.00     No             03/31/2011
           Plus                          Argentina                                              Payment
Description: $ 0.00 # 11,0625.
03/31/2011 NW Global Strategy            The Republic of        $ 0.00    0.00%      $ 0.00     No             03/31/2011
                                         Argentina                                              Payment
Description: $ 0.00 # 11,0625.




       Confidential                                                                               MILBERG_000000149
           Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 54 of 116

                  Copyright© 2017 LexisNexis Courtlink, Inc. All rights reserved.
                  *** THIS DATA IS FOR INFORMATIONAL PURPOSES ONLY***




Confidential                                                                        MILBERG_000000150
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 55 of 116
           Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 56 of 116




                                 This case was appealed to
                                  02nd Circuit: 15-3609, 16-658




                            US District Court Civil Docket

                             U.S. District - New York Southern
                                        (Foley Square)

                                         1:13cv8887

                      Pons et al v. The Republic of Argentina

                 This case was retrieved from the court on Wednesday, July 19, 2017




Confidential                                                                          MILBERG_000000151
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 57 of 116

  Date              #                                 Proceeding Text                                    Source
12/16/2013          1    COMPLAINT against The Republic of Argentina. (Filing Fee $ 350.00, Receipt
                         Number 465401083569)Document filed by Ricardo Pons, Ofelia Nelida Garcia,
                         NW Global Strategy.(msa) (Entered: 12/17/2013)
12/16/2013               SUMMONS ISSUED as to The Republic of Argentina. (msa) (Entered:
                         12/17/2013)
12/16/2013               Case Designated ECF. (msa) (Entered: 12/17/2013)
12/16/2013               CASE REFERRED TO Judge Thomas P. Griesa as possibly related to
                         1:10-cv-5338. (msa) (Entered: 12/17/2013)
12/23/2013               CASE ACCEPTED AS RELATED. Create association to 1: 10-cv-05338-TPG.
                         Notice of Assignment to follow. (pgu) (Entered: 12/23/2013)
12/23/2013               NOTICE OF CASE ASSIGNMENT to Judge Thomas P. Griesa. Judge Unassigned
                         is no longer assigned to the case. (pgu) (Entered: 12/23/2013)
12/23/2013               Magistrate Judge Gabriel W. Gorenstein is so designated. (pgu) (Entered:
                         12/23/2013)
03/03/2014          2    AFFIDAVIT OF SERVICE of Summons &amp; Complaint served on The Republic
                         of Argentina on 2/19/2014. Service was accepted by Arlene M. Flores,
                         Authorized Agent. Document filed by Ofelia Nelida Garcia, NW Global Strategy,
                         Ricardo Pons. (Spencer, Michael) (Entered: 03/03/2014)
04/21/2014          3    ANSWER to 1 Complaint. Document filed by The Republic of Argentina.
                         (Boccuzzi, Carmine) (Entered: 04/21/2014)
02/20/2015          4    MOTION for Partial Summary Judgment . Document filed by Ofelia Nelida
                         Garcia, NW Global Strategy, Ricardo Pons.(Spencer, Michael) (Entered:
                         02/20/2015)
02/20/2015          5    RULE 56.1 STATEMENT. Document filed by Ofelia Nelida Garcia, NW Global
                         Strategy, Ricardo Pons. (Spencer, Michael) (Entered: 02/20/2015)
02/20/2015          6    DECLARATION of MICHAEL C. SPENCER in Support re: 4 MOTION for Partial
                         Summary Judgment .. Document filed by Ofelia Nelida Garcia, NW Global
                         Strategy, Ricardo Pons. (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4
                         Online, # 5 Online, # 6 Online, # 7 Online, # 8 Online, # 9 Online, # 10
                         Online, # 11 Online, # 12 Online, # 13 Online, # 14 Online, # 15 Online, # 16
                         Online, # 17 Online,# 18 Online, # 19 Online, # 20 Online,# 21 Online,# 22
                         Online, # 23 Online, # 24 Online, # 25 Online, # 26 Online, # 27 Online, # 28
                         Online, # 29 Online, # 30 Online, # 31 Online, # 32 Online, # 33 Online, # 34
                         Online, # 35 Online, # 36 Online, # 37 Online, # 38 Online, # 39 Online, # 40
                         Online, # 41 Online, # 42 Online, # 43 Online, # 44 Online, # 45 Online, # 46
                         Online, # 47 Online,# 48 Online, # 49 Online, # 50 Online (Entered:
                         02/20/2015)
02/20/2015          7    RULE 56.1 STATEMENT. Document filed by Ofelia Nelida Garcia, NW Global
                         Strategy, Ricardo Pons. (Spencer, Michael) (Entered: 02/20/2015)
03/18/2015          8    COUNTER STATEMENT TO 7 Rule 56.1 Statement, 5 Rule 56.1 Statement.
                         Document filed by The Republic of Argentina. (Boccuzzi, Carmine) (Entered:
                         03/18/2015)
03/18/2015          9    DECLARATION of Elizabeth M. Hanly, dated March 17, 2015 in Opposition re: 4
                         MOTION for Partial Summary Judgment .. Document filed by The Republic of
                         Argentina. (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4 Online, # 5
                         Online (Entered: 03/18/2015)
03/18/2015          10   MEMORANDUM OF LAW in Opposition re: 4 MOTION for Partial Summary
                         Judgment .. Document filed by The Republic of Argentina. (Boccuzzi, Carmine)
                         (Entered: 03/18/2015)
04/07/2015          11   REPLY MEMORANDUM OF LAW in Support re: 4 MOTION for Partial Summary
                         Judgment .. Document filed by Ofelia Nelida Garcia, NW Global Strategy,
                         Ricardo Pons. (Spencer, Michael) (Entered: 04/07/2015)


     Confidential                                                                            MILBERG_000000152
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 58 of 116

04/07/2015          12   DECLARATION of RICARDO PONS &amp; OFELIA NELIDA GARCIA in Support
                         re: 4 MOTION for Partial Summary Judgment .. Document filed by Ofelia Nelida
                         Garcia, Ricardo Pons. (Spencer, Michael) (Entered: 04/07/2015)
04/07/2015          13   DECLARATION of UTZ SCHULLER &amp; MARKUS GIERKE in Support re: 4
                         MOTION for Partial Summary Judgment .. Document filed by NW Global
                         Strategy. (Spencer, Michael) (Entered: 04/07/2015)
05/04/2015          14   DECLARATION of UTZ SCHULLER &amp; MARKUS GIERKE [CORRECTED] in
                         Support re: 4 MOTION for Partial Summary Judgment .. Document filed by NW
                         Global Strategy. (Spencer, Michael) (Entered: 05/04/2015)
06/05/2015          15   OPINION AND ORDER #105577: For the reasons given above, the court
                         concludes that plaintiffs in these thirty-six actions have satisfied their burden
                         for obtaining summary judgment. The motions for partial summary judgment
                         are hereby granted. It is hereby declared, adjudged, and decreed that the
                         Republic has violated, and continues to violate, Paragraph (l)(c) of the 1994
                         Fiscal Agency Agreement. (Signed by Judge Thomas P. Griesa on 6/5/2015)
                         (kl) Modified on 6/16/2015 (soh). (Entered: 06/05/2015)
08/21/2015          16   MOTION for Specific Performance . Document filed by Ofelia Nelida Garcia, NW
                         Global Strategy, Ricardo Pons. (Attachments: # 1 Online (Entered:
                         08/21/2015)
08/21/2015          17   DECLARATION of MICHAEL C. SPENCER in Support re: 16 MOTION for Specific
                         Performance .. Document filed by Ofelia Nelida Garcia, NW Global Strategy,
                         Ricardo Pons. (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4 Online, #
                         5 Online, # 6 Online, # 7 Online, # 8 Online, # 9 Online, # 10 Online, # 11
                         Online, # 12 Online, # 13 Online, # 14 Online, # 15 Online, # 16 Online, # 17
                         Online, # 18 Online, # 19 Online, # 20 Online, # 21 Online, # 22 Online, # 23
                         Online, # 24 Online, # 25 Online, # 26 Online, # 27 Online, # 28 Online, # 29
                         Online, # 30 Online, # 31 Online, # 32 Online,# 33 Online,# 34 Online, # 35
                         Online (Entered: 08/21/2015)
09/01/2015          18   LETTER addressed to Judge Thomas P. Griesa from Carmine D. Boccuzzi dated
                         September 1, 2015 re: requesting court approval of an agreed to briefing
                         schedule for plaintiffs' motion for specific performance. Document filed by The
                         Republic of Argentina.(Boccuzzi, Carmine) (Entered: 09/01/2015)
09/28/2015          19   DECLARATION of Elizabeth M. Hanly, dated September 25, 2015 in Opposition
                         re: 16 MOTION for Specific Performance .. Document filed by The Republic of
                         Argentina. (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4 Online, # 5
                         Online, # 6 Online, # 7 Online (Entered: 09/28/2015)
09/28/2015          20   MEMORANDUM OF LAW in Opposition re: 16 MOTION for Specific Performance .
                         . Document filed by The Republic of Argentina. (Boccuzzi, Carmine) (Entered:
                         09/28/2015)
10/09/2015          21   REPLY MEMORANDUM OF LAW in Support re: 16 MOTION for Specific
                         Performance .. Document filed by Ofelia Nelida Garcia, NW Global Strategy,
                         Ricardo Pons. (Spencer, Michael) (Entered: 10/09/2015)
10/15/2015          22   ORDER: The court will hear argument on the motions for specific performance
                         filed in these cases at 2:00p.m. on October 28, 2015. (Oral Argument set for
                         10/28/2015 at 02:00 PM before Judge Thomas P. Griesa.) (Signed by Judge
                         Thomas P. Griesa on 10/15/2015) (kl) (Entered: 10/15/2015)
10/30/2015          23   Vacated as per Judges Order dated 4/22/2016, Doc. #57. OPINION AND
                         ORDER #105995: For these reasons, the court grants plaintiffs' motions for
                         specific performance. The Republic is ordered to specifically perform its
                         obligations to plaintiffs under the pari passu clause by making ratable
                         payments to plaintiffs any time it makes, or attempts to make, payments on
                         the Exchange Bonds. The Republic is enjoined from violating the pari passu
                         clause and from taking any action to evade the purposes and directives of this
                         order. Within three days, the Republic shall provide copies of this order to all
                         participants in the payment process of the Exchange Bonds. These participants
                         shall be bound by this order, as provided by Rule 65(d)(2), and prohibited


     Confidential                                                                                MILBERG_000000153
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 59 of 116

                     from aiding and abetting any violation of this order. (As further set forth in this
                     Order) (Signed by Judge Thomas P. Griesa on 10/30/2015) (kl) Modified on
                     11/2/2015 (ca). Modified on 4/22/2016 (tro). (Entered: 10/30/2015)
11/10/2015      24   NOTICE OF APPEAL from 23 Memorandum &amp; Opinion,,,. Document filed
                     by The Republic of Argentina. Filing fee $ 505.00, receipt number
                     0208-11611986. Form C and Form Dare due within 14 days to the Court of
                     Appeals, Second Circuit. (Boccuzzi, Carmine) (Entered: 11/10/2015)
11/10/2015           Transmission of Notice of Appeal and Certified Copy of Docket Sheet to US
                     Court of Appeals re: 24 Notice of Appeal. (tp) (Entered: 11/10/2015)
11/10/2015           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                     Appeal Electronic Files for 24 Notice of Appeal, filed by The Republic of
                     Argentina were transmitted to the U.S. Court of Appeals. (tp) (Entered:
                     11/10/2015)
02/11/2016      25   ORDER TO SHOW CAUSE: It is hereby ORDERED Plaintiffs show cause before
                     this Court on February 18, 2016, why this Court should not issue an indicative
                     ruling pursuant to Federal Rule of Civil Procedure 62.1 indicating that this
                     Court will, upon remand from the Second Circuit, issue an order pursuant to
                     Rules 54(b), 60(b)(5) and/or 60(b)(6) of the Federal Rules of Civil Procedure,
                     vacating the injunction entered in this matter on October 30, 2015, without
                     further action of the Court, upon the occurrence of the following conditions
                     precedent: (As further set forth in this Order.) Show Cause Response due by
                     2/16/2016, at noon and Replies due by 2/18/2016, at noon. (Signed by Judge
                     Thomas P. Griesa on 2/11/2016) (Attachments: # 1 Online, # 2 Online
                     (Entered: 02/11/2016)
02/11/2016      26   NOTICE OF APPEARANCE by Daniel Slifkin on behalf of The Republic of
                     Argentina. (Slifkin, Daniel) (Entered: 02/11/2016)
02/11/2016      27   NOTICE OF APPEARANCE by Damaris Hernandez on behalf of The Republic of
                     Argentina. (Hernandez, Damaris) (Entered: 02/11/2016)
02/11/2016      28   NOTICE OF APPEARANCE by David Aaron Herman on behalf of The Republic of
                     Argentina. (Herman, David) (Entered: 02/11/2016)
02/11/2016      29   NOTICE OF APPEARANCE by Michael A Paskin on behalf of The Republic of
                     Argentina. (Paskin, Michael) (Entered: 02/11/2016)
02/11/2016      30   MEMORANDUM OF LAW in Support re: 25 Order to Show Cause, Set
                     Deadlines,,,,,, . Document filed by The Republic of Argentina. (Paskin, Michael)
                     (Entered: 02/11/2016)
02/11/2016      31   DECLARATION of Michael A. Paskin in Support re: 25 Order to Show Cause, Set
                     Deadlines,,,,,,. Document filed by The Republic of Argentina. (Attachments: #
                     1 Online (Entered: 02/11/2016)
02/11/2016      32   DECLARATION of Santiago Bausili in Support re: 25 Order to Show Cause, Set
                     Deadlines,,,,,,. Document filed by The Republic of Argentina. (Paskin, Michael)
                     (Entered: 02/11/2016)
02/12/2016      33   LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated
                     February 12, 2016 re: enclosing copies of EM Limited and Montreux
                     Submissions. Document filed by The Republic of Argentina. (Attachments: # 1
                     Online (Entered: 02/12/2016)
02/17/2016      34   DECLARATION of Michael A. Paskin in Support re: 25 Order to Show Cause, Set
                     Deadlines,,,,,,. Document filed by The Republic of Argentina. (Attachments: #
                     1 Online, # 2 Online (Entered: 02/17/2016)
02/18/2016      35   NOTICE of PLAINTIFFS MEMORANDUM IN OPPOSITION TO APPLICATION BY
                     DEFENDANT THE REPUBLIC OF ARGENTINA BY ORDER TO SHOW CAUSE TO
                     VACATE THE PARI PASSU INJUNCTIONS. Document filed by Ofelia Nelida
                     Garcia, NW Global Strategy, Ricardo Pons. (Spencer, Michael) (Entered:
                     02/18/2016)




     Confidential                                                                             MILBERG_000000154
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 60 of 116

02/19/2016      36       REPLY MEMORANDUM OF LAW in Support re: 25 Order to Show Cause, Set
                         Deadlines 11 , 11 , • Document filed by The Republic of Argentina. (Attachments: #
                         1 Online, # 2 Online (Entered: 02/19/2016)
02/19/2016      37       LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated
                         February 19, 2016 re: enclosing copies of EM Limited and Montreux
                         Submissions. Document filed by The Republic of Argentina. (Attachments: # 1
                         Online (Entered: 02/19/2016)
02/19/2016      38       RULE 62.1 INDICATIVE RULING: For these reasons, the court now indicates
                         that it would vacate the injunctions upon the occurrence of two conditions
                         precedent: (1) The Republic repeals all legislative obstacles to settlement with
                         the FAA bondholders, including the Lock Law and the Sovereign Payment Law;
                         (2) For all plaintiffs that enter into agreements in principle with the Republic on
                         or before February 29, 2016, the Republic must make full payment in
                         accordance with the specific terms of each such agreement. The Republic must
                         also notify the court once those plaintiffs have all received full payment. If the
                         Court of Appeals remands to allow this court to grant the Republic's motion to
                         vacate, the injunctions will be lifted automatically upon fulfillment of these two
                         conditions. (As further set forth in this Ruling) (Signed by Judge Thomas P.
                         Griesa on 2/19/2016) (kl) (Entered: 02/19/2016)
02/24/2016          39   MANDATE of USCA (Certified Copy) as to 24 Notice of Appeal, filed by The
                         Republic of Argentina. USCA Case Number 15-3609. The Republic of Argentina
                         has moved to dismiss with prejudice all of the appeals consolidated
                         respectively under 15-1060(L) and 15-3675(L) in order to allow the district
                         court, upon motion, to enter the order indicated in its indicative ruling of
                         February 19, 2016. Plaintiffs-appellees in 15-3675(L) have moved to refer
                         certain motions on that docket to this panel. Following review of the parties
                         submissions in support of and opposition to dismissal and referral, as well as
                         oral argument, the motion to refer appellants motion for remand is GRANTED,
                         but that motion for remand is now reviewed as a motion to dismiss with
                         prejudice consistent with Argentinas amendment at argument. The two
                         pending motions to dismiss with prejudice are GRANTED pursuant to the
                         parties agreement, confirmed in open court, as follows: 1. Before the indicative
                         ruling is formally entered as an order, Argentina will file a motion in the district
                         court seeking such relief, giving notice of the motion to all parties, and
                         affording them an opportunity to be heard in the district court. 2. Argentina
                         agrees to a stay of up to two weeks of any district court order formalizing the
                         indicative ruling so that parties opposing the order can file a notice of appeal
                         within two business days and seek a further stay of the order from a motions
                         panel of this court pending appeal. Any such appeals will be consolidated for
                         review by this court, and any party seeking a stay is hereby excused from
                         further requirements of Fed. R. App. P. 8. Jurisdiction over these cases is
                         hereby returned to the district court with the parties agreement to the
                         aforestated conditions, which contemplate that the district court will enter no
                         order formalizing its indicative ruling except on a motion from Argentina, with
                         notice to all parties and an opportunity to be heard, and that any order will be
                         stayed for up to two weeks. All other pending motions on both dockets are
                         hereby DENIED as moot.. Catherine O'Hagan Wolfe, Clerk USCA for the Second
                         Circuit. Issued As Mandate: 02/24/2016.(nd) (Entered: 02/25/2016)
02/25/2016          40   LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated
                         02/25/2016 re: entry of the Republic's motions and requesting that this Court
                         hold a hearing on the Republic's Motions to Vacate the Injunctions Entered by
                         this Court on November 21, 2012, and October 30, 2015. Document filed by
                         The Republic of Argentina. (Attachments: # 1 Online (Entered: 02/25/2016)
02/25/2016          41   ORDER: On February 19, 2016, this court issued a Rule 62.1 Indicative Ruling.
                         The Court of Appeals remanded the above-captioned actions after hearing
                         argument on February 24, 2016. The Court of Appeals also instructed the
                         Republic of Argentina to file a motion requesting that this court formally enter
                         the Indicative Ruling as an order, giving notice of the motion to all parties, and
                         affording those parties an opportunity to be heard in this court. The Republic of


     Confidential                                                                                 MILBERG_000000155
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 61 of 116

                     Argentina has now filed such a motion. The court will hear argument on the
                     motion in these actions at 1 :30 p.m. on March 1, 2016. Any party wishing to
                     submit further papers may do so by noon on February 29, 2016. SO ORDERED.
                     (Oral Argument set for 3/1/2016 at 01:30 PM before Judge Thomas P. Griesa.)
                     (Signed by Judge Thomas P. Griesa on 2/25/2016) (kl) (Entered: 02/25/2016)
02/26/2016      42   LETTER addressed to Judge Thomas P. Griesa from Michael C. Spencer dated
                     February 26, 2016 re: Request for extension. Document filed by Ofelia Nelida
                     Garcia, NW Global Strategy, Ricardo Pons.(Spencer, Michael) (Entered:
                     02/26/2016)
02/26/2016      43   ORDER: Certain plaintiffs have requested an adjournment of the hearing
                     presently scheduled for 1:30 p.m. on March 1, 2016. In light of the
                     circumstances underlying this litigation, it is desirable for all parties to know
                     the court's disposition with respect to the injunctions and to arrive at a prompt
                     resolution so that any order may be reviewed by the Court of Appeals. All
                     plaintiffs have had notice of the Republic of Argentina's motion to vacate the
                     injunctions in all cases since February 11, 2016. Many plaintiffs have already
                     submitted voluminous briefs on this issue, both in this court and in the Court of
                     Appeals. And, as outlined in the court's February 25 scheduling order, the
                     parties may file further briefing, if they wish, by noon on February 29, 2016.
                     Before this court issues any formal order on the Republic's motion to vacate,
                     all parties will have had a meaningful opportunity to be heard both orally and
                     in written briefs. The hearing will take place at 1:30 p.m. on March 1, 2016.
                     SO ORDERED. (Signed by Judge Thomas P. Griesa on 2/26/2016) (kl)
                     (Entered: 02/26/2016)
02/29/2016      44   MEMORANDUM OF LAW in Opposition re: 40 Letter, . Document filed by Ofelia
                     Nelida Garcia, NW Global Strategy, Ricardo Pons. (Spencer, Michael) (Entered:
                     02/29/2016)
02/29/2016      45   DECLARATION of Michael C. Spencer in Opposition re: 40 Letter,. Document
                     filed by Ofelia Nelida Garcia, NW Global Strategy, Ricardo Pons. (Spencer,
                     Michael) (Entered: 02/29/2016)
02/29/2016      46   RESPONSE of The Bank of New York Mellon to Motion of The Republic of
                     Argentina Seeking to Vacate Injunctions. Document filed by The Bank of New
                     York Mellon. (Schaffer, Eric) (Entered: 02/29/2016)
02/29/2016      47   SUPPLEMENTAL MEMORANDUM OF LAW in Support re: 25 Order to Show
                     Cause, Set Deadlines,,,,,, . Document filed by The Republic of Argentina.
                     (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4 Online, # 5 Online, # 6
                     Online, # 7 Online, # 8 Online, # 9 Online, # 10 Online, # 11 Online, # 12
                     Online (Entered: 02/29/2016)
02/29/2016      48   LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated
                     February 29, 2016 re: enclosing Memorandum of Law in Support of Defendant
                     the Republic of Argentina's Motion for the Entry of Final Orders Conditionally
                     Lifting the Pari Passu Injunctions. Document filed by The Republic of Argentina.
                     (Attachments: # 1 Online (Entered: 02/29/2016)
03/01/2016           Minute Entry for proceedings held before Judge Thomas P. Griesa: Oral
                     Argument held on 3/1/2016 re: (888 in 1:08-cv-06978-TPG) Letter, filed by
                     The Republic of Argentina, (887 in 1 :08-cv-06978-TPG) USCA Mandate
                     Attorney Michael B. Mukasey, representing plaintiff EM Limited. Attorney
                     Michael Shuster, representing plaintiffs Montreux and others. Attorney Michael
                     A. Paskin, representing defendant, the Republic of Argentina.Attorney
                     Christopher Clark, representing certain exchange bondholders. Attorneys
                     Robert A. Cohen and Theodore B. Olson, representing plaintiff NML Capital,
                     Ltd. Attorney Edward A. Friedman, representing plaintiffs Aurelius and Blue
                     Angel. Attorney Michael C. Spencer, representing the Varela and other
                     plaintiffs.Attorneys Anthony J. Costantini, Richard L. Levine, Anu Bhargava,
                     Jennifer R. Scullion, P. Sabin Willett, and Jessica J. Sleater, representing
                     certain other plaintiffs. Attorney Eric A. Schaffer, representing Bank of New
                     YorkMellon. Hearing held.in re: requesting entry of an order by the court
                     granting the Republic of Argentinas motions to vacate the injunctions. (See


     Confidential                                                                          MILBERG_000000156
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 62 of 116

                         also Mandate (doc. no. 887) issued on February 24, 2016, and letterrequest
                         dated February 25, 2016 (doc. no. 888).) The court reserves decision on all
                         motions. See transcript.(Court Reporter Vincent Bologna) (Landers, Rigoberto)
                         (Entered: 03/02/2016)
03/02/2016      49       OPINION AND ORDER: The court appreciates the arguments presented by all
                         parties who spoke at yesterday's hearing. And the court does not take lightly
                         the decision to lift the injunctions. But, ultimately, circumstances have changed
                         so significantly as to render the injunctions inequitable and detrimental to the
                         public interest. For the reasons outlined in the Indicative Ruling and this order,
                         the court grants the Republic's motions to vacate the injunctions in all actions
                         upon the occurrence of the two conditions precedent: (1) The Republic repeals
                         all legislative obstacles to settlement with the FAA bondholders, including the
                         Lock Law and the Sovereign Payment Law; (2) For all plaintiffs that entered
                         into agreements in principle with the Republic on or before February 29, 2016,
                         the Republic must make full payment in accordance with the specific terms of
                         each such agreement. The Republic must also notify the court once those
                         plaintiffs have all received full payment. (As further set forth in this Opinion)
                         (Signed by Judge Thomas P. Griesa on 3/2/2016) (Attachments: # 1 Online
                         (Entered: 03/02/2016)
03/04/2016          50   NOTICE OF APPEAL from 49 Memorandum &amp; Opinion 1111 • Document filed
                         by Ofelia Nelida Garcia, NW Global Strategy, Ricardo Pons. Filing fee $ 505.00,
                         receipt number 0208-12030487. Form C and Form Dare due within 14 days to
                         the Court of Appeals, Second Circuit. (Spencer, Michael) (Entered:
                         03/04/2016)
03/04/2016               Transmission of Notice of Appeal and Certified Copy of Docket Sheet to US
                         Court of Appeals re: 50 Notice of Appeal. (tp) (Entered: 03/04/2016)
03/04/2016               Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                         Appeal Electronic Files for 50 Notice of Appeal, filed by NW Global Strategy,
                         Ofelia Nelida Garcia, Ricardo Pons were transmitted to the U.S. Court of
                         Appeals. (tp) (Entered: 03/04/2016)
03/11/2016          51   ORDER of USCA (Certified Copy) as to 50 Notice of Appeal, filed by NW Global
                         Strategy, Ofelia Nelida Garcia, Ricardo Pons. USCA Case Number 16-658.
                         Appellants move to stay enforcement of the District Court's March 2, 2016
                         order pending resolution of the above-captioned appeals. Appellees consent to
                         the motion. IT IS HEREBY ORDERED that the motion is GRANTED. Catherine
                         O'Hagan Wolfe, Clerk USCA for the Second Circuit. Issued As Order:
                         03/11/2016. Certified: 03/11/2016.(nd) (Entered: 03/11/2016)
04/14/2016          52   ORDER of USCA (Certified Copy) as to 50 Notice of Appeal, filed by NW Global
                         Strategy, Ofelia Nelida Garcia, Ricardo Pons. USCA Case Number 16-0628(L).
                         On April 13, 2016, the Court heard oral argument in this consolidated
                         expedited appeal taken from an order of the district court entered March 2,
                         2016. IT IS HEREBY ORDERED that the order of the district court is affirmed. A
                         further order will follow in due course. Catherine O'Hagan Wolfe, Clerk USCA
                         for the Second Circuit. Certified: 04/14/2016. (nd) (Entered: 04/14/2016)
04/15/2016          53   MANDATE of USCA (Certified Copy) as to 50 Notice of Appeal, filed by NW
                         Global Strategy, Ofelia Nelida Garcia, Ricardo Pons. USCA Case Number
                         16-0628(L). Ordered, Adjudged and Decreed that the opinion and Order of the
                         District Court is AFFIRMED. Catherine O'Hagan Wolfe, Clerk USCA for the
                         Second Circuit. Issued As Mandate: 04/15/2016(nd) (Entered: 04/18/2016)
04/19/2016          54   LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated
                         April 19, 2016 re: requesting that the Court issue the Proposed Order attached
                         hereto as Exhibit A. Document filed by The Republic of Argentina.
                         (Attachments: # 1 Online (Entered: 04/19/2016)
04/19/2016          55   ORDER: IT IS HEREBY ORDERED that: Argentina shall identify promptly all
                         series of Exchange Bonds to be paid by BNY Mellon under the Indenture (the
                         "Exchange Bonds Payments"), listing for each series the interest to be paid and
                         the interest per $1000 or euro 1000 (as applicable) principal amount of each


     Confidential                                                                               MILBERG_000000157
                Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 63 of 116

                         series of Exchange Bonds. Upon the fulfillment of the two conditions precedent
                         referenced in the March 2 Order vacating the Injunctions, Argentina is
                         authorized and directed to perform all of its obligations under the Indenture
                         including, without limitation, payment of all fees, expenses and other amounts
                         owed or payable to BNY Mellon thereunder. Upon determination by this Court
                         that the two conditions precedent referenced in the March 2 Order have been
                         met and receipt of the information set forth in the preceding paragraph, BNY
                         Mellon is authorized and directed to distribute amounts received from
                         Argentina, including, without limitation, the funds which Argentina transferred
                         into BNY Mellon's accounts at Banco Central de la Republica Argentina on June
                         26, 2014, in accordance with the Indenture. The record date for purposes of
                         such payments shall be the fifth Business Day (as defined in the Indenture)
                         after this Court determines that the two conditions precedent referenced in the
                         March 2 Order have been met and the payment date of such amounts shall be
                         no later than 15 days following such record date, as Argentina shall instruct
                         BNY Mellon with no less than three Business Days written notice, and
                         payments shall be made to Holders (as defined in the Indenture) of record as
                         of the close of business on the record date. In accordance with the Indenture,
                         such payments shall be prefunded by 1:00 p.m. local time on the Business Day
                         (as defined in the Indenture) prior to the Payment Date. (As further set forth in
                         this Order) (Signed by Judge Thomas P. Griesa on 4/19/2016) (kl) (Entered:
                         04/19/2016)
04/22/2016          56   LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated
                         April 22, 2016 re: notifying the Court that the Republic has satisfied the two
                         conditions precedent to vacatur of the injunctions pursuant to this Court's
                         March 2, 2016 Opinion and Order. Document filed by The Republic of
                         Argentina. (Attachments: # 1 Online, # 2 Online, # 3 Online (Entered:
                         04/22/2016)
04/22/2016          57   ORDER: On March 2, 2016, the court granted the Republic of Argentina's
                         motion to vacate the pari passu injunctions upon the occurrence of two
                         conditions precedent: (1) The Republic repeals all legislative obstacles to
                         settlement with the FAA bondholders, including the Lock Law and the
                         Sovereign Payment Law; (2) For all plaintiffs that entered into agreements in
                         principle with the Republic on or before February 29, 2016, the Republic must
                         make full payment in accordance with the specific terms of each such
                         agreement. The Republic must also notify the court once those plaintiffs have
                         all received full payment. Some plaintiffs appealed that March 2 vacatur order.
                         On April 13, 2016, the Court of Appeals heard oral argument on the appeal and
                         affirmed the vacatur order from the bench. The Court of Appeals then issued a
                         written order, holding that this court did not abuse its discretion in ordering
                         that the injunctions would be vacated upon satisfaction of the two conditions
                         precedent. Aurelius Capital Master, Ltd. v. Republic of Argentina, No. 16-628,
                         sum. order at 21 (2d Cir. Apr. 15, 2016). The Court of Appeals also noted that,
                         at the time the Republic certifies it has satisfied the conditions precedent, this
                         court should "take steps ... to determine whether the conditions have indeed
                         been met." Id. The Republic now certifies that it has satisfied the conditions
                         precedent. In support of certification, the Republic submits two sworn
                         declarations. The first is the declaration of Undersecretary of Finance Santiago
                         Bausili, which shows that the Republic has repealed all legislative obstacles to
                         settlement, including the Lock Law and the Sovereign Payment Law. The
                         second is the declaration of Matthew Dukes, Director of Deutsche Bank
                         Securities, which lists the settlement payments made to every plaintiff that
                         entered into an agreement in principle by February 29, 2016. For each
                         payment, the Dukes declaration confirms the plaintiffs name, settlement
                         amount, and Fedwire reference number. Having carefully reviewed the
                         Republic's submissions, the court now finds that the conditions precedent have
                         been met. Accordingly, the injunctions are vacated in all cases. All stipulations
                         of dismissal are to be filed with the court no later than 2:00 p.m. on April 25,
                         2016. (Signed by Judge Thomas P. Griesa on 4/22/2016) (tro) (Entered:
                         04/22/2016)



     Confidential                                                                               MILBERG_000000158
                 Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 64 of 116

06/20/2016      58   SECOND AMENDED AND SUPPLEMENTAL ORDER OF APPOINTMENT OF SPECIAL
                     MASTER: The Order for Appointment of Special Master, June 23, 2014, as
                     amended and supplemented by the Amended and Supplemental Order of
                     Appointment of Special Master, November 3, 2014, is further amended and
                     supplemented as follows: 1. From and after April 22, 2016, Elliot Capital
                     Management and Aurelius Capital Management, who have settled their claims
                     with the Republic of Argentina, shall have no further responsibility for the fees
                     and expenses of the Special Master. 2. From and after April 22, 2016, those
                     parties who avail themselves of the services of the Special Master in
                     negotiations with the Republic of Argentina shall have responsibility for their
                     share of the fees and expenses of the Special Master. 3. The Special Master
                     shall have the right to invoice the clients of Morgan Lewis &amp; Bockius and
                     Duane Morris for his services from April 22, 2016 through June 22, 2016 (and
                     for services thereafter as the Special Master may determine appropriate) by
                     invoicing the law firms as the representatives of their clients. These clients
                     shall include Attestor Master Value Fund LP; Bybrook Capital Master Fund LP;
                     Hazelton Master Fund LP; Trinity Investments Limited; White Hawthorne, LLC;
                     and White Hawthorne II, LLC. Unless otherwise agreed between and among
                     these clients, each shall be responsible for an equal share of one-half of the
                     Special Master's fees and expenses. The Republic of Argentina shall remain
                     responsible for its one-half of the Special Master's fees and expenses. 4. This
                     Order shall apply to the above-captioned cases, all of which remain open, as
                     well as any other cases against the Republic of Argentina in which the parties
                     avail themselves of the services of the Special Master. 5. In all other respects
                     the Order of Appointment of Special Master, June 23, 2014, as amended and
                     supplemented by Order of November 3, 2014, shall remain in full force and
                     effect. SO ORDERED. {Signed by Judge Thomas P. Griesa on 6/20/2016) (kl)
                     (Entered: 06/20/2016)
06/30/2017           NOTICE OF CASE REASSIGNMENT to Judge Loretta A. Preska. Judge Thomas P.
                     Griesa is no longer assigned to the case. (ma) (Entered: 06/30/2017)


                        Copyright © 2017 LexisNexis Courtlink, Inc. All rights reserved.
                         *** THIS DATA IS FOR INFORMATIONAL PURPOSES ONLY***




      Confidential                                                                          MILBERG_000000159
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 65 of 116
                        Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 66 of 116




                                                             us District Court Civil Docket
                                                              u.s.   District - New York Southern
                                                                          (Foley Square)

                                                                          1:14cv8242

                                                      Perez et al v. The Republic of Argentina
                                                  This case was retrieved from the court on Thursday, July 27, 2017

                                                                          l3P_~ate   N_ow   J




 IO   IAvailabilityl   No.,      Date
                                                                                       Proceeding Text
                                                                                                      j~
                                                                                                     -F-il-te-r~

                                         COMPLAINT against The Republic of Argentina. (Filing Fee$ 350.00, Receipt Number 465401107197)
                                         Document filed by Hamburg Consulting Inc., Florencio Perez, Lis Carina Medina, Eduardo Andres Francheschi,
                                         Franca Antonione, Jose Luis Quatrini, Hector Perez, RamonZubielqui, Witkron S.A., Golsun S.A., Francisco   ·
                                         Basso, Mario Alberto Ruiz, Juan Carlos Greco, Bradford Pranotions S.A., Farigold Trade S,A., Adofo Sanchez
 0.Free                       10/15/2014 Blanco, Enrique Antonio Julio Gebert, GellxonCorp., Livio Mazzola, Graciela Zubasti, Carlos Jesus Sendin,
                                         Rafael Antorio Salamanca 1 Marland International 5.A., Francisco de Gamboa, Pierino Garrafa, Silvia Aldra
                                         Murillo de Gebert, Maria Isabel Berraordo, M, Alejandra Terra Risso, Enrique Cohen, Juan Alberto Jcse,
                                         Laynel Corporation, Claudio Martinez, Eduardo Gil,;on. (Attachments: # 1 Complaint Part 2)(moh)
                                         (Additional attachment(s) added on 10/20/2014: II 1 Complaint Part 2) (moh). (Entered: 10/20/2014)

 D     Runner                 10/15/2014 SUMMONS ISSUED as to The Republic of Argentina. (moh) (Entered: 10/20/2014)


 D :Runner                    10/lS/2014 CASE REFERRED TO Judge Thomas P. Griesa as passibly related to 10cv5338. (moh) (Entered: 10/20/2014)


 D :Runner                    10/15/2014 Case Designated ECF. (moh) (Entered: 10/20/2014)

                                         STATEMENT OF RELATEDNESS re: that this action be filed as reated to 10cv5338. Document filed by Franca
                                         Antonione, Francisco Basso, Maria Isabel Berraondo, Bradford Prcrnotions S.A., Enrique Cohen, Farigo!d
                                         Trade S.A., Eduardo Andres Francheschi, Pieri no Garrafa, 81rique Antonio Julio Gebert, Gellxon Corp.,
                                         Eduardo Gibson, Golsun S.A., Juan Carlos Greco, Hamburg Consulting Inc., Juan Alberto Jase, Laynel
 0/ree                        1011512014 Corporation, Marla rd International S.A., Claudio Martinez, Livia Mazzola, Lis Carina Medina, Silvia Alcira
                                         Murillo de Gebert, Florencio Perez, Hector Perez, JCGe Luis Quatrini, Mario Alberto Ruiz, Rafael Antonio
                                         Salamanca, Adolfo Sanchez Blanco 1 Carlos Jesus Sendin, M. Alejardra Terra Risso, Witkron S.A., Graciela
                                         Zubast1, Ramon Zubielqui, Francisco de Gamboa.(moh) (Entered: 10/20/2014)

 D     Online          3      10/15/2014 CIVIL COVER SHEEf filed. (moh) (Entered: 10/20/2014)

                                          C/ISE ACCEPTED AS RELATED. Create association to 1:10-cv-05338-TPG. Notice of Assignment to follow.
  D    Runner                 1012112014
                                          (pgu) (Entered: 10/21/2014)
                                          NOTICE OF CASE ASSIGNMENT to Judge Thomas P. Griesa. Judge Unassigned is no longer assigned to the
  D    Runner                 1 012112014 case. (pgu) (Entered: 10/21/2014)                    .

  D    Runner                 10/21/2014 Magistrate Judge Gabriel W. Gorerstein is so designated. (pgu) (Entered: 10/21/2014)

                                         SUMMONS RETURNED EXEOJTED Summons and Complaint, 11 served. The Republc of Argentina served on
 0     Online          ·4     10/22/2014 10/16/2014, answer due 12/15/2014. Document filed by Hector Perez. (Spencer, Michael) (Entered:
                                         10/22/2014)
                                         ANSWER to 1 Complant,,,. Document filed by The Republic of Argentina.(Boccuzzi, Carmine) (Entered:
  D   'Free                   1211512014
                                         12/15/2014)

  D   I Free                  02/05/2015 MOTION for Partial Summary Judgment. DocLment filed by Franca Antonione, Ezequiel Hernan Badini 1
                                         AleJandro Pabb Baravalle, Heinrich Peter Baravalle, Francisco Basso, Maria Isabel Berraondo, Bradford
                                         Promotions S.A., Patricia Ruth Caronna, Enrique Cohen, Compania Ca!itecno S.A., Guillermo Dotto, Maria De!




https :// courtlink. lexisnexi s.com/Docket sAndDocume nts/DocsCase View. aspx ?Crumb Page ...                                                                    7/31/2017
       Confidential                                                                                                                                     MILBERG_000000160
           Case 1:19-cv-04058-AT
LexisNexis CourtLink                 Document
                     - Dockets & Documents - Case4-3 Filed 05/06/19 Page 67 of 116
                                                  View                          Page 26 of 31


                                   Carmen Escudero, Farigold Trade S.A. 1 Zurn Felde, EdLardo Andres Francheschl, Susana Frasca De Lauria,
                                   Pierino Garrafa, Enrique Antonio Julio Gebert, Gellxon Corp., Eduardo Gibsoo, Norberto Pablo Gil.dice, Golsun
                                   S.A., Juan Carlos Greco, Hamburg Consulting Inc., Juan Alberto Jcse, Kin burg Trust S.A., Susana Lauria,
                                   Laynel Corporation, Maria Teresa Lepore, Marland International S.A., Claudio Martinez, Mazzini, Jorge
                                   Marcelo and Chersicla, Graciela Alejardra, Livia Mazzola, Lis Carina Medina, Silvia Aldra Murillo de Gebert,
                                   Florencio Perez, He:tor Perez, Jose Luis Quatrini, Mario Alberto Ruiz, Salvador Saddeml, Rafael Antonio
                                   Salamanca, Adolfo Sanchez Blanco, Carlos Jesus Sendin, Hernan Taboada, Jorge Manuel Taboada, M.
                                   Alejandra Terra Risso, Ana Valeria, Witkron S.A., Graciela Zubasti 1 Ramon Zubielqui 1 Francisco de Gamboa.
                                   (Spencer, Michael) (Entered: 02/05/2015)
                                 RULE 56,1 STATEMENT. Document filed by Franca Antonione, Ezequiel Hernan Badini, Alejandro Pablo
                                 Baravalle, Heinrich Peter Baravalle, Francisco Basso, Maria Isabel Berraondo, Bradford Promotions S.A.,
                                 Patricia Ruth Caronna, Enrique Cohen, Compania Calitecno S.A., Guillermo Dotto, MarB Del Carmen
                                 Escudero, Farigold Trade S.A. 1 Zurn Felde, Eduardo Andres Francheschi, Susana Frasca De Lauria, Pierino
                                 Garrafa, Enrique Antonio Julio Gebert, Gelxon Corp,, Eduardo Git:son, Norberto Pabb Giudice, Golsun SA,
                                 Juan Carlos Greco, Hamburg Consulting Inc,, Juan Alberto Jose, Kinburg Trust SA, Jose Alberto Lan:Ji,
 0    'Free           0210512015
                                 Susana Lauria, Laynel Corporation, Maria Teresa Lepore, Marlard Internatlonal S.A. 1 Claudio Martinez,
                                 MazzinI 1 Jorge Marcelo and Chersicla, Graciela Alejandra, Livia Mazznla, Lis Carina Medina, Silvia Aldra
                                 Murillo de Gebert, Florencio Perez, He:tor Perez, Jcse Luis Quatrini, Mario Alberto Ruiz, Salvador Sadderni 1
                                 Rafael Antonio Salamanca, Adolfo Sanchez Blanco, Carlos Jesus Sendin1 Hernan Taboada, .brge Man Lei
                                 Taboada, M. Alejandra Terra Risso, Ana Valeria, Witkron S.A., Graciela Zubasti, Ramon ZOOielqui, Francisco
                                 de Gamboa, (Spencer, Michael) (Entered: 02/05/2015)
                                  DECLARATION of MICHAEL C SPENCER in Support re: 6 MOTION for Partial Summary JuJgment . , Document,
                                  filed by Franca Antonione, Ezequiel Hernan Baclinl, Alejandro Pabb Baravalle, Heirrich Peter Baravalle,
                                  Francisco Basso, Maria Isabel Berraondo, Bradford Ptomotions S.A., Patricia Ruth Caronna, Enrique Cohen,
                                  Compania G3litecno S.A., Guillermo Dotto, Maria Del Carmen Bcudero, Farigold Trade S.A., Zurn Felde,
                                  Eduardo Andres Francheschl, Susana Frasca De Lauria, Pieri no Garrafa 1 Enrique Antonio Julio Gebert, G6Ixon
                                 ,Corp,, Eduardo Gibson, Norberto Pablo Giudice, Golsun SA, Juan Carlos Greco, Hamburg Consulting Inc,
                                  Juan Alberto :k:>se, Kinburg Trust SA, Jose Alberto Land( Susana Lauria, Laynel Corporation, Maria Teresa
                                  Lepone, Marlard International S.A. 1 Claudio Martinez, Mazzini, Jorge Marcelo and Cherslcla, Graciela
                                  Alejandra, Livia Mazzola, Us Carina Medina, Silvia Aldra Murillo de Gebert, Florencio Perez, Hector Perez,
                                  Jose Luis Quatrini, Mario Alberto Ruz, Salvador Sadderri, Rafael Antorio Salamanca, Adolfo Sanchez Blanco,
 O •Free         8    0210512015
                                  Carlos Jesus Sendin, Hernan Taboada, .brge Mam.el Taboada, M. Alejrndra Terra Ri5so, Ana Valeria, Witkron
                                  SA, Graciela Zubasti, Ramon Zutielqul, Francisco de Gamboa, (Attachments: II 1 Exhibit 1, II 2 Exhibit 2,
                                  11 3 Exhibit 3, 11 4 Exhibit 4, 11 5 Exhibit 5 (1 of 3), 11 6 Exhibit 5 (2 of 3), 11 7 Exhibit 5 (3 of 3), 11 8 Exhibit
                                  6, II 9 Exhibit 7, II 10 Exhibit 8, II 11 Exhibit 9, II 12 Exhibit 10, II 13 Exhibit 11, II 14 Exhibit 12, II 15
                                  Exhibit 13, II 16 Exhibit 14, II 17 Exhibit 15, II 18 Exhibit 16, # 19 Exhibit 17, II 20 Exhibit 18, II 21 Exhibit
                                  19, II 22 Exhibit 20, II 23 Exhibit 21, II 24 Exhibit 22, II 25 Exhibit 23, II 26 Exhibit 24, II 27 Exhibit 25, #
                                  28 Exhibit 26, II 29 Exhibit 27, II 30 Exhibit 28, II 31 Exhibit 29, II 32 Exhibit 30, II 33 Exhibit 31, II 34
                                  Exhibit 32, II 35 Exhibit 33, II 36 Exhibit 34, II 37 Exhibit 35, II 38 Exhibit 36, II 39 Exhibit 37, # 40 Exhibit
                                  38, II 41 Exhibit 39, II 42 Exhibit 40, II 43 Exhibit 41, II 44 Exhibit 42, II 45 Exhibit 43, II 46 Exhibit 44, #
                                  47 Exhibit 45, 11 48 Exhibit 46, II 49 Exhibit 47, II 50 Exhibit 48)(Spencer, Michael) (Entered: 02/05/2015)
                                 LETTER addressed to Judge Thomas P. Griesa from Ca-mine D, Boca.JZZi Jr, dated February 13, 2015 re:
 O iOnline       9    02/13/2015 motion for summary judgment briefirg schedule, Document filed by The Republic of Argentina,(Boccuzzi,
                                 Carmine) (Entered: 02/13/2015)
                                   MEMO ENDORSEMENT on re: (12 in 1:14-cv-08946-TPG) Letter filed by The Republic of Argentina, (11 in           .
                                   1: 14-cv-07739-TPG) Letter filed by The Republic of Argentina, (18 in 1: 14-cv-04092-TPG) Letter filed by The,
                                 , Republic of Argentina, (6 in 1: 14-cv-08739-TPG) Letter filed by The Republic of Argentina, (12 in 1: 14-cv-
                                 ; 08947-TPG) Letter filed by The Republic of Argentina, (11 in 1:14-cv-08601-TPG) Letter filed by The
                                   Republic of Argentina, (9 in 1: 14-cv-08242-TPG) Letter filed by The Republic of Argentina, (17 in 1: 14-cv-
 ,0   Free       10   0211712015
                                   07258-TPG) Letter filed by Republic of Argentina, (18 in 1: 14-cv-04091-TPG) Letter filed by The Republic of
                                   Argentina, (13 in 1: 14-cv-08303-TPG) Letter filed by The Republic of Argentina, (12 in 1: 14-cv-08988-TPG)
                                   Letter filed by The Republic of Argentina, (14 in 1: 14-cv-08630-TPG) Letter filed by The Republic of
                                   Argentina, re: Briefing schedule, ENDORSEMENT: SO ORDERED, (Signed by Judge Thomas P, Griesa on
                                   2/17/2015) (ajs) (Entered: 02/17/2015)
                 ll               r. COUNTER STATEMENT TO 7 Rule 56,1 Statement,,,,, Document filed by lhe Republic of Argentina,
 0    Online          031181201
                                  " (Boccuzz,, Carmine) (Entered: 03/1&'2015)
                                 DECLARATION of Elizabeth M, Hanly, dated March 17, 2015 in Opposition re: 6 MOTION for Partial Summary
 O     Free      12   03/18/2015 Judgment ,, Dorument filed by The Republic of Argentina. (Attachments: II 1 Exhibit A-K, II 2 Exhibit L-T, #
                                 3 Exhibit U-Z, II 4 Exhibit AA-BB, II 5 Exhibit CC)(Boccuzzi, Carmine) (Entered: 03/18/2015)
                                    MEMORANDUM OF LAW in Opposition re: 6 MOTION for Partial Summary Judgment, , Document filed by The
 O    Online     13   0311812015
                                    Republic of Argentina, (Boccuzzi, Carmine) (Entered: 03/18/2015)
                                 OPINION AND ORDER 11105577: For the reasor-5 given above, the court concludes that plaintiffs in these
                                 thirty-six actions have satisfied their burden for obtaining summary judgment The motiors for partial
 D               14   06/05/2015 summary judgment are herebygranted, It Is hereby declared, adjldged, and decreed that the Republc has
                                 violated, and continues to violate, Paragraph (l)(c) of the 1994 Fiscal Agency Agreement (Signed by Judge
                                 Thomas P. Griesa on 6/5/2015) (kl) Modified on 6/16/2015 (soh), (Entered: 06/05/2015)
                                 MOTION for Specific Performarce . Document filed by Franca Antonione, Ezequiel Hernan Badini, Alejandro
                                 Pablo Baravalle, Heinrich Peter Baravalle, Francisco Basso, Maria Isabel Berra01do, Bradford Pranotions
                               : S.A., Patricia Ruth Caronna, Enrique Cohen, Compania Calitecno S.A., Guillermo Dotto, Maria Del Carmen
                               ; Escudero, Farigold Trade S.A., Zurn Felde, Eduardo Andres Francheschi, Susana Frasca De Lauria, Pieri no
                                 Garrafa, Enrique Antonio Julio Gebert, Gelxon Corp,, Eduardo Git:son, Norberto Pabb Giudice, Golsun SA,
                                 Juan Carlos Greco, Hamburg Consulting Inc., Juan Alberto Jose, Kinburg Trust SA, Jose Alberto Lan:Ji,
 □ !Free         15 0812112015
                    ,            Susana Lauria, Laynel Corporation, Maria Teresa Lepore, Marlard International S.A., Claudio Martinez,
                                 Mazzini, Jorge Marcelo and Chersicla, Graciela Alejandra, Livia Mazzola, Lis Carina Medina, Silvia Aldra
                                 Murillo de Gebert, Florencio Perez, He::tor Perez, Jase Luis Quatrini, Mario Alberto Ruiz, Salvador Saddeni,
                                 Rafael Antonio Salamanca, Adolfo Sanchez Blanco, Carlos Jesus Send in, Hernan Taboada, l:Jrge Man Lei
                               'Taboada, M. Alejandra Terra Risso, Ana Valeria, Witkron S.A., Graciela Zubasti, Ramon ZOOielqui, Francisco
                               'de Gamboa, (Attachments: II 1 Text of Proposed Order)(Spencer, Michael) (Entered: 08/21/2015)
                                   DECLARATION of MICHAEL C SPENCER in Support re: 15 MOTION for Specific Performarce ,. Document filed'
                                   by Franca Antonione, Ezequiel Hernan Bacllni, Alejandro Pablo Baravalle, Heinrich Peter Baravalle, Francisco
                                   Basso, Maria Isabel Berraordo, Bradford Promctions S.A., Patricia Ruth Caronna, Enrique Cohen, Compania
                                   Calitecno SA, Guillermo Dotto, Maria Del Carmen Escudero, Farigold Trade SA, Zurn Felde, Eduardo
                                   Andres Francheschi, Susana Frasca De Lauria, Pierino Garrafa, 81rique Antonio Julio Gebert, Gellxon Corp. 1
                                   Eduardo Gibson, Norberto Pabb Giudice, Golsun S.A., Juan Carlos Greco, Hamburg Consulting Inc., Juan
                                   Alberto Jcse, Kinburg Trust S.A., Jose Alberto Landi, Susana Lauria, Layne! Corporation, Maria Teresa
                                   Lepone, Marlard International S.A., Claudio Martinez, Mazzini, Jorge Marcelo and Chersicla, Graciela
                                   Alejandra, Livia Maizola, Lis Carina Medina, Silvia Aldra Murillo de Gebert, Florencio Perez, Hector Perez,
 O    Online     16   0812112015
                                 : Jose Luis Quatrini, Mario Alberto Ruiz, Salvador Saddeni, Rafael Antorio Salamanca, Adolfo Sandlez Blanco, ,
                                   Carlos Jesus Sendin, Hernan Taboada, .brge Man LEI Taboada, M. Alejmdra Terra Ri5so, Ana Valeria, Witkron
                                   S.A., Graciela Zubasti, Ramon Zutielqui, Francisco de Gamboa, (Attachments: II 1 Exhibit 1, II 2 Exhibit 2,
                                   II 3 Exhibit 3, II 4 Exhibit 4, II 5 Exhibit 5, 11 6 Exhibit 6, II 7 Exhibit 7, II 8 Exhibit 8 (1 of 3), II 9 Exhibit 8
                                   (2 of 3), II 10 Exhibit 8 (3 of 3), II 11 Exhibit 9, II 12 Exhibit 10, II 13 Exhibit 11, II 14 Exhibit 12, II 15
                                   Exhibit 13, II 16 Exhibit 14, II 17 Exhibit 15, II 18 Exhibit 16, II 19 Exhibit 17, II 20 Exhibit 18, II 21 Exhibit
                                   19, II 22 Exhibit 20, II 23 Exhibit 21, II 24 Exhibit 22, II 25 Exhibit 23, II 26 Exhibit 24, II 27 Exhibit 25, #
                                   28 Exhibit 26, II 29 Exhibit 27, II 30 Exhibit 28, II 31 Exhibit 29, II 32 Exhibit 30, II 33 Exhibit 31, II 34
                                   Exhibit 32, II 35 Exhibit 33)(Spencer, Michael) (Entered: 08/21/2015)
                                 LETTER addressed to Judge Thomas P, Griesa from Ca-mine D, Bocruzzi data:! September 1, 2015 re:
 O     Online    17   09/01/2015 requesting court approval of an agreed to briefing schedule for plaintiffs' motion for specific performarce,
                                 Document filed by The Republic of Argentina.(Boccuzzi, Carmine) (Entered: 09/01/2015)




https ://courtlink. lexisnexis. com/DocketsAndDocuments/DocsCase View. aspx ?Crumb Page ...                                                                            7/31/2017
       Confidential                                                                                                                                          MILBERG_000000161
           Case 1:19-cv-04058-AT
LexisNexis CourtLink                 Document
                     - Dockets & Documents - Case4-3                            Page 27 of 31
                                                     Filed 05/06/19 Page 68 of 116
                                                  View


 □ Online           18 '09/28/2015iDECLARATION of Elizabeth M. Hanly, dated September 25, 2015 in Opposition re: 15 MOTION for Specific
                       !           jPerformarce .. Document filed by lhe Republic of Argentina. (Attachments: II 1 Exhibit A-0, II 2 Exhibit P-R,
                                    'II 3 Exhibit S, II 4 Exhibit T-U, II 5 Exhibit V-W, II 6 Exhibit X, II 7 Exhibit Y-Z)(Boccuzzi, Carmine) (Entered:
                                    i 09/28/2015)
                                      MEMORANDUM OF LAW in Opposition re: 15 MOTION for Specific Performance . , Document filed by lhe
 □ ;Online          19 0912812015
                                      Republic of Argentina. (Boccuzzi, Carmine) (Entered: 09/28/2015)
      i
                                    REPLY MEMORANDUM OF LAW in Support re: 15 MOTION for Specific Performanoe, , Document filed by
                                    Franca Antonione, Ezequiel Hernan Badini, Alejandro Pablo Baravale, Heinrich Peter Baravalle, Frarcisco
                                    Basso, Maria Isabel Berraordo, Bradford Promctions S.A., Patricia Ruth Caronna, Enrique Cohen, Compania
                                    Calltecno S.A., Guillermo Dotto, Maria Del Carmen Escudero, Farigold Trade S.A., Zurn Felde, Eduardo
                                    Andres Francheschi, Susana Frasca De Lauria, Pierino Garrafa, Blrique Antonio Julio Gebert, Gellxon Corp.,
                                    Eduardo Gibson, Norberto Pabb Giudice, Golsun S.A., Juan Carlos Greco, Hamburg Consulting Inc., Juan
 D    :online       20   1010912015 Alberto Jcse, Kinburg Trust S.A, Jose Alberto Landi, Susana Lauria, Laynel Corporation, Maria Teresa
                                                                     1
                                    Lepone, Marlard International 5.A., Claudio Martinez, Mazzini, Jorge Marcelo and Chersicla, Graciela
                                    Alejandra, Livia Mazzola, Us Carina Medina, Silvia Aldra Murillo de Gebert, Florencio Perez, Hector Perez,
                                    Jose Luis Quatrini, Mario Alberto RUz, Salvador Saddem, Rafael Antorio Salamanca, Adolfo Sanchez Blanco, ,
                                    Carlos Jesus Sendin, Hernan Taboada, brge ManLBI Taboada, M. Alej:mdra Terra R6so, Ana Valeria, Witkron
                                    S.A., Graciela Zubasti, Ramon Zut;elqui, Francisco de Gamboa. (Spencer, Michael) (Entered: 10/09/2015)
                                    ORDER: The court will hear argument on the motims for specific performance filed in these cases at
 D        Online    21   10/15/2015 2:00p.m. on October 28, 2015. (Oral Argument set for 10/28/2015 at 02:00 PM before Jucge Thomas P.
                                    Griesa.) (Signed by Jucge.Thomas P. Griesa on 10/15/2015) (kl) (Entered: 10/15/2015)
                                     Vacated as per Ju:lge's Order dated 4/22/2016, Doc. 1156.0P!NION AND ORDER 11105995: For these
                                     reasons, the court grants plaintiffs' motions for specific performance. The Republic is ordered to specifically
                                     perform its obligatk>ns to plaintiffs under the pari passu clause by making ratable payrrents to plaintiffs any
                                     time it makes, or attempts to make, payments on the Exchange Bonds. The Republic is enjoined from
                                     violating the pari passu clause and from taking any action to evade the purposes and directives of this order.
 D;Free             22   1013012015 Within three days, the Republic shall provide copies of this order to all participants in the payment process of
                                     the Exchange Bonds. These participants shall be bound by this order, as provided by Rule 65(d)(2), and
                                     prohibited from aiding and abetting any violation of this order. (As further set forth in this Order) (Signed by
                                   · Judge Thomas P. Griesa on 10/30/2015) (kl) Modified on 11/2/2015 (ca). Modified on 4/22/2016 (tro).
                                     (Entered: 10/30/2015)
                                     NOTICE OF APPEAL from 22 Memorandum & Opinion,,,. Document filed by The Republic of Argentina. Filing
  D ionline         23   11/10/2015 fee$ 505.00, receipt number 0208-11612936. Form C and Form Dare due withn 14 days to the Court of
                                     Appeals, Second Circuit. (Boccuzzi, carmine) (Entered: 11/10/2015)
      i
                                    ,Transmisslon of Notice of Appeal and 0,rtifled Copy of Docket Sheet to US Court of Appeals re: 23 Notice of
 i O !Runner             11I12I2015
                           ..        Appeal. (tp) (Entered:_ 11/12/2015)                                                .
                                   , Appeal Record Sent to USCA (Electronic File). Certified Indexed record on Appeal E<lctronic Files for 23
  0   iRunner            11/12/2015 Notice of Appeal, filed by The Republic of Argentina were transmitted to the U.S. Court of Appeals, (tp)
                                   '(Entered: 11/12/2015)
 '   !                             'UPDATED Appeal Record Sent tn USCA (Electronic File). Certified Indexed record on Appeal Bectronic Files
 : D ,Runner             12/29/2015' for 23 Notice of Appeal, filed by The Republic of Argentina were transmitted to the U.S. Court of Appeals.
                                     [USCA Case No. 15-3624-cv.] (nd) (Entered: 12/29/2015)
                                    ORDER TO SHOW CAUSE: It is hereby ORDERED Plaintiffs show cause before this Court on February 18,
                                    2016, why this Court should not Issue an indicative ruling pursuant to Federal Rule of Civil Procedure 62.1
                                    indicating that this Court will, upon remand from the Sa:ond Circuit, issue an order pursuant to Rules 54(b),
                                    60(b)(5) and/or 60(b)(6) of the Federal Rules of Civil Procedure, vacating the injunction entered in this
  O   !Online       24   0211112016
                                    matter on October 30, 2015, without further action of the Court, upon the oocurrence of the following
                                    conditions precedent: (As further set forth in this Order.) Show Cause Response due by 2/16/2016, at noon
                                    and Replies due by 2/18/2016, at noon. (Signed by Judge Thomas P. Gresa on 2/11/2016) (Attachmerts: II
                                    1 Exhibit 1, II 2 Exhibit 2)(kko) Mccified on 2/11/2016 (kko). (Entered: 02/11/2016)
                              /ll/ 2016   NOTICE OF APPEARANCE by Daniel Slifkin on behalf of lhe Republic of Argentina. (Slifkin, Daniel) (Entered:
  □       Online    25   02
                                          02/11/2016)
                                          NOTICE OF APPEARANCE by Damaris Hernandez on behalf of The Repu~ic of Argentina. (Hernandez,
 ,□ :online         26   0211112016
                                          Damaris) (Entered: 02/11/2016)
                              /ll/ 2016   NOTICE OF APPEARANCE by David Aaron Herman on behalf of The Republic of Argentina. (Herman, David)
  □       Online    27   02
                                          (Entered: 02/11/2016)
                         02/11/2016 NOTICE OF APPEARANCE by Micrael A Paskin on behalf of The Republic of Argentina. (Paskin, Michael)
  □ :Online         28
                                    (Entered: 02/11/2016)
                              /ll/ 2016 . MEMORANDUM      OF LAW in Support re: 24 Order to Show Cause, Set Deadlines,,,,,, . Document filed by The
  □ iOnline         29   02
                                          Republic of Argentina. (Paskin, Michael) _(Entered: 02/11/2016).
                                          , DECLARATION of Michael A. Paskin in Support re: 24 Order to Show Cause, Set Deadlines,,,,,,. Document
  0   ,Online       30   0211112016
                                            filed by The Republic of Argentina. (Attachments: II 1 Exhibits A-K)(Paskin, Michael) (Entered: 02/11/2016)
                                          DECLARATION of Santiago Bausili In Support re: 24 Order to Show CaLSe, Set Deadlines,,,,,,. Document filed·
  0       Online    31   0211112016
                                          by The Republic of Argentina. (Paskin, Michael) (Entered: 02/11/2016)
                                    LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated February 12, 2016 re: enclosing
  □       Online    32   02/12/2016 copies of EM Limited and Montreux Submissions. Document filed by The Republic of Argentina.
                                    (Attachments: II 1 EM Limited and Montreux Submissions)(Paskin, Michael) (Entered: 02/12/2016)
                                    DECLARATION of Michael A. Paskin in Support re: 24 Order to Show Cause, Set Deadlines,,,,,,. Document
  0       :Online   33   02/17/2016 filed by The Republic of Argentina. (Attachments: II 1 Exhibit A, II 2 Exhibit B)(Paskin, Michael) (Entered:
                                    02/17/2016)
  D       Online    34   02/18/2016 NOTICE of PLAINTIFFS MEMORANDUM IN OPPOSITION TO APPLICATION BY DEFENDANT THE REPUBLIC OF
                                      ARGENTINA BY ORDER TO SHOW CAU9: TO VACATE THE PAR! PASSU INJUNCTIONS. Document filed by AJU
                                      S.A., Roberto Akman, Ana Cecilla Albornoz, Giordano Allievi, Guillermo Almanza, Alfredo Carlos Alzaga,
                                      Amber Reed Corp., Josefa Ambroselli, Abel Amoroso, Franca Antonione, Alclra Noemi Arditi, Claudio Gabriel
                                   '. Arditi, Eduardo Argentier~ Renate Arnold, Paula Armanda Azcarate, Rcberto Bautista Franco Bacc:anelli,
                                   · Ezequiel Hernan Baclini, Massimo Baldari, Juan Domingo Balestrelli, Maria Isabel Balestri11, Mlguel Alberto
                                      Balestrini, Alejandro Pabb Baravalle, Heinrich Peter Baravalle, Ramon Barbeito, Fernardo Barbeito
                                      Fernandez, Monica Cristina Barbero, Francisco Basso, Isabel Evangelina Bavassi, Maria Isabel Berraondo,
                                      Graciela Marta Be-retti, Malcolm Gerald Berri, Sergio Rodolfo Berri, Estrella Bety, Hendrik Beyer, Lorenzo
                                      Bianchi, Miguel Angel Bitto, Luis Pedro Bivort, Blway International S.A., Stella Maris Boffelli, Klaus Bohrer,
                                      Baim S.A., Wolfgang Boland, Leonidas Raul Bordigoni, Bradford Promotions S.A., Alexia Brandes, Crista
                                      Irene Brardes, Gunther Braun, Frances Brown, Carlos Alberto Bruzzone, Simonetta Buccioli, Elvira Dagmar
                                      Buczat, Maria Cristina Buenano, Vilma Burgio, Alberto Silvio Bursztyn, Andrea Susana Bursztyn, Rodolfo
                                      Burul, Romina Maria Bus:aglia, Angela Busi, Ana Antonia Cabrera, Terenciano De Jesus Cabrera, Adrian
                                      Caleffa, Manuel Calvo, Mercedes Calvo, Oscar Reinaldo Carabajal, Anna Maria Carducci, Patricia Ruth
                                      Caronna, Jose Emilio Cartana, Beatriz M. CaS:ano, Norberto Dario Castella, Maria Asuncion Inmaculada
                                      Castelli, Diego Walter Castrilli, Rosa Delfina Castro, Mara Cavana, Liliana Cebrowski, Guillermo Carlos F.
                                      Centeno, Luciana Ceredi, Woon Cheung Leung, Valerio Chiriatti, Davide Ciallella, Carlo Cigolini, Maria Faus:a
                                      Cilli, Maria Silvia Cinquemani, Aldo Civetta, Cesar Civetta, Oscar Paul Clavijo, Debora Reina Cohen, Enrique
                                      Cohen, Michele Colella, Michelle Colella, Juan Eduardo Columbo, Frarcaise Compagrie 1 Compania calitecno
                                      S.A. 1 Sandro Concettini 1 Consultora Kilser S.A. 1 Franco Marla Cmte, Corbins Trade S.A., Graciela Candida
                                      Corleis Sociedad Anonima Saenz, Susana Alicia Costa, County Bay Investments Ltd., Deify' Esther Cubasso,
                                      D'Investissements S.A. 1 Bramante Dal Toe, Mario Dal Toe, Ada Dal Trozzo, Maurtzio Dal!a 1 Rosas De Cohen,
                                      Cesare De Juli is, Francisco Eduardo De La Merced, David De Lafuente, MarB Marta De Luca, Andrea De
                                      Nicola, Nestor De Nicola, Paula De Nicola, Beatriz Leoror De Ramos, Attilio De Rosa, Guido Debiasi, Estela
                                      Isabel Delgado, Bibiana Della Flora, Alejandro Demidovich, Laura Victona Demidovich, Brigida Elvira Denis,




https://courtlink.lexisnexis.com/DocketsAndDocuments/DocsCaseView.aspx?CrumbPage ...                                                                                7/31/2017
          Confidential                                                                                                                                    MILBERG_000000162
           Case 1:19-cv-04058-AT
LexisNexis CourtLink                 Document
                     - Dockets & Documents - Case4-3 Filed 05/06/19 Page 69 of 116
                                                  View                          Page 28 of 31


                                   : Ruben Ubaldo Di Marm, Dina Di Tommaso, Arnoldo Dolcetti, Gabrielle Dolcetti, Guiseppe Dolcetti, Marcella
                                   \Qolcetti, Arnoldo Dolecetti, GLillermo Jorge Damato, Graciela Donnantuoni, Guillermo Dotto, Drawrah
                                   i Limited, Griselda Teresa DuE:vich, Denise Dussault, Marie Laurette Dussault, Denise Marie Laurette Dussault
                                   !In Colella, Ines Delia Eidelman, Ensenada United Corporation, Christa Erb, Rudolf Erb, Carlos Adolfo Escati,
                                   !Maria Del Carmen Escudero, Valentina Etchart, Alejardro Alberto B:cheto, Fernando Exposito, Vanina Andrea
                                   !Exposito, Fiorenza Faccioni, Silva Falomo, Farigold Trade S.A., Jorge Corado Farrlola, Nicolas Carlos Amador
                                     Farinola, Roberto Fedecostante, Zurn Felde, Mercedes Feli.J, Ferismar Corp. S.A., Bernardo G. Ferman,
                                     Alejandro Enrique Fernandez, Alejandro Fernandez Barbeito, Lidia Fernardez de Barbeito, Gustavo Carlos
                                     Ferreira, Maria Esther Ferrer, Feysol S.A., Fincompany S.A., First City S.A., Fiseico - Financial Services
                                     International Corporation, Felicitas Florencia Fox Anasa;;iasti, Eduardo Andres Francheschi, Susana Frasca De
                                     Lauria, Andrea Fabiana Fudto, Giuseppina Fuschini, Alicia G. De Sondermann, Gloria Gaggblo, Alicia Evella
                                     Gallani, Gametown Corporation, Gama:own Corporation S.A., Graciela Adriana Gamito, Norberto Angel
                                     Garcia Madeo, LL.is Garcia Tobio, Pierino
                                 REPLY MEMORANDUM OF LAW in Support re: 24 Order to Show Cause, Set Deadlines,,,,,, , Document filed
 0    :Online   35    02/19/2016 by The Republic of Argentina. (Attachments: # 1 Second Supplemental Decoration of Michael A. Paskin,# 2
                                 Supplemental Declaration of Santiago Bausili)(Hernandez, Damaris) (Entered: 02/19/2016)
                                 LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated February 19, 2016 re: enclosing
 O i Online     36    02/19/2016 copies of EM Limited and Montreux Submissions. Document filed by The Republic of Argentina,
                                 (Attachments: # 1 EM Limited and Montreux Submissions)(Hernandez, Damaris) (Entered: 02/19/2016)
                               RULE 62,1 INDICATIVE RULING: For these reasons, the court now indicates that it would vacate the
                               Injunctions upon the occurrence of two conditions precedent: (1) The Republic repeals all legislative
                               obstacles to settlement with the FAA bondholders, including the Lock Law and the Sovereign Payment Law;
                               (2) For all plaintiffs that enter into agreements in principle with the RepLblic on or before February 29, 2016,
 'O ynline      37 '02/19/2016 the Republic must make full payment in accordance with the specific terms of each such agreement. The            '
                               Republic must also notify the court once those plaintiffs have all received li.JII payment. If the Court of
                               Appeals remands to allow this court to grant the Republic's motion to vacate, the ir)junctions will be lifted
                               automatically upon fulfillment of these two conditions. (As further set forth in this Ruling) (Signed by Judge
                               Thomas P. Griesa on 2/19/2016) (kl) (Entered: 02/19/2016)
                                  MANDATE of USCA (Certified Copy) as to 23 Notice of Appeal, filed by The Republic of Argentina USCA Case
                                  Number 15-3624, The Republic of Argentina has moved to dismiss with prejudice all of the appeals
                                 consolidated respectively under 15-1060(L) and 15-3675(L) in order to albw the district court, upon motion,
                                 to enter the order indicated in its indicative ruling of February 19, 2016, Plaintiffs-appellees in 15-3675(L)
                                  have moved to refer certain motions on that docket to this panel. Following review of the parties submissions
                                  in support of and oppC6ition to dismissal and referral, as well as oral argument, the motlm to refer
                                  appellants motioo for remand 5 GRANTED, but that motion for remard is now reviewed as a motion to
                                  dismlss with prejudice consistent with Argentinas amendment at argument. The two pending motims to
                                  dismiss with prejudice are GRANTED pursuant to the parties agreement, mnfirmed in open murt, as follows:
                                  1. Before the indicative ruling Is formally entered as an crder, Argentina will file a motion in the district court
 0    :Online    39   02/24/2016 seeking such relief, giving notice of the motion to all partes, and affording them an 0AJ0rtunity to be heard
                                  in the district court, 2, Argentina agrees to a stay of up to two waaks of any district court order formalizirg
                                  the indicative ruling so that parties opposing the order can file a notice of appeal witHn two business days
                                  and seek a further stay of the order from a motion; panel of this court pending appeal. Any such appeals will,
                                  be consolidated for review by this court, and any party seeking a stay is hereby excused from further
                                  requirements of Fed, R. App. P. 8, Jurisdiction over these cases is hereby returned to the district court with
                                . the parties agreement to the aforestated conditions, which contemplate that the district court will enter no
                                  order formalizirg its indicative ruling except on a motion from Argentire, with notice to all parties and an
                                  opportunity to be heard, and that any order will be stayed for up to two waaks. All other pendng motions on
                                  both dockets are hereby DENIED as moot.. Catherine O'Hagan Wolfe, Clerk USCA lbr the Second Circuit.
                                  Issued As Mandate: 02/24/2016, (nd) (Entered: 02/25/2016)
                                   LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated February 25, 2016 re: entry of
                                   the Republic's motions and requestirg that this Court hold a hearing on the Republic's Motions to Vacate the
  D :online      38   0212512016
                                   Injunctions Entered by this Court on November 21, 2012, and October 30, 2015. Document filed by The
                                   Republic of Argentina, (Attachments: II 1 Exhibit A)(Paskin, Michael) (Entered: 02/25/2016)
                                 ORDER: On February 19, 2016, this court issued a Rule 62.1 Indicative Ruling. The Court of Appeals
                                 remanded the above-captioned actions after hearing argument on February 24, 2016, The Court of Appeals
                                 also instructed the Republic of Argentina to file a motion requesting that this court formalt,, enter the
                                 Indicative Ruling as an order, giving notice of the motion to all parties, and affording those parties an
  D              40   02/25/2016 opportunity to be heard in this court. The Repubic of Argentina has now filed such a motion, The court will
                                 hear argument on the motion in these actions at 1: 30 p.m. on March 1, 2016. Any party wishing to submit
                                 further papers may do so by noon on February 29, 2016. SO ORDERED. (Oral Argument set for 3/1/2016 at
                                 01:30 PM before Judge Thomas P. Griesa.) (Signed by Judge Thomas P. Griesa on 2/25/2016) (kl) (Entered:
                                '02/25/2016)
                                   LETTER addressed to Judge Thomas P. Griesa from Michael C. Spencer dated February 26, 2016 re: Request
                                 : for extension. Document filed by AJU S.A., Roberto Akman, Ana Cecilia Albornoz, Giordano Allievi, Guillermo
                                   Almanza, Alfredo Carlos Alzaga, Amber Reed Corp., Josefa Ambroselli, Abel Amoroso, Franca Antonione,
                                   Alcira Noemi kditi, Claudio Gabrel Arditi, Eduardo Argentieri, Renate Arnold, Paula Armanda Azcarate,
                                   Roberto Bautista Franco Baccanelli, Ezequiel Hernan Badini, Massimo Baldar( Juan Domirgo Balestreli,
                                   Maria Isabel Balestrni, Miguel Alberto Balestrini, Alejandro Pablo Baravale, Heinrich Peter Baravalle, ~mon
                                   Barbeito, Fernando Barbeito Fernandez, Monica Cristina Barbero, Francisco Basso, Isabel Evangelina Bavassi,
                                   Maria Isabel Berraondo 1 Graciela Marta Berretti, Malcolm Gerald Berri, Sergio Rodolfo Berri, Estrella Bety,
                                   Hendrik Beyer, Lorenzo Bianchi, Miguel Angel Bitto, Luis Pedro Bivort, Bliway International S.A., Stella Maris
                                   Boffelli, Klaus Bohrer, Boim S.A., Wolfgang Boland, Leonidas Raul Bordigoni, Bradford Promotions S.A.,
                                   Alexia Brandes, Crista Irene Brandes, Gunther Braun, Frances Brown, Carlos Alberto Bruzzone 1 Simonetta
                                   Buccioli, Elvira Dagmar Buczat, Mana Cristina Buena no, VIima Burgio1 Alberto Silvio Bursztyn 1 Andrea Susana
                                   Bursztyn, Rodolfo Burul 1 Romina Maria Buscaglia 1 Angela Busi, Ana Antonia Cabrera, Terenclano De Jesus
                                   Cabrera, Adrian Caleffa, Mamel Calvo, Mercedes calvo, Oscar Reinaldo Cardbajal, Anna Maria CardLX:cl,
                                   Patricia Ruth Caronna, Jose Emilio Cartana, Beatriz M. CaS:ano 1 Norberto Dario Castella, Maria Asuncion
                                   lnmaculada Castelli, Diego Waite- Castrilli, Rosa Delfina Castro 1 Mara Cavana, Liliana Cebrowski, Guillermo
                                   Carlos F. Centeno1 Luciana Ceredi, Woon Cheung Leung, Valerio Chiriatti 1 Davide Ciallella, Carlo Cigolini,
                                   Maria Fausta Cilli, Maria SiNia Cinquemani, Aldo Civetta, Cesar Civetta, Oscar Paul Clavijo, Debora Reina
                                   Cohen, Enrique Cohen, Michele Colella, Michelle Colella, Juan Eduardo Columbo, Francaise Compagnie,
  D              41   0212612016
                                   Compania Calitecno S.A., Sandro Concettlni, Consultora Kilser S.A., Franco Maria Cmte, Corbins Trade S.A.,
                                   Graciela Candida Corleis Sociedad Anonima Saenz, Susana Alicia Costa, County Bay Investments Ltd., DoUy
                                   Esther Cubasso, D'Investissements S.A., Bramante Dal Toe, Maro Dal Toe, Ada Dal Trozzo, Maurizio Dalla,
                                 i Rosas De Cohen, Cesare De Juliis, Francisco Eduardo De La Merced, David De Lafuente, Maria Marta De
                                 : Luca, Andrea De Nicola, Nestor De Nicola, Paula De Nicola, Beatriz Leonor De Ramos, Attilio De Rosa, Guieb
                                 'Debiasi, Estela Isabel Delgado, Bibiana Della Flora, Alejandro Demldovich, Laura Victoria Demldovich, Brigida'
                                 , Elvira Denis, Ruben Ubaldo Di Marco, Dina Di Tommaso, Arnoldo Dolcetti, Gabrielle Dolcetti, Guiseppe
                                 , Dolcetti, Marcella Dolcettl, Arnoldo Dolecetti 1 Guillermo Jorge Damato, Graciela Donnantuoni, Guillermo
                                 'Dotto, Drawrah Li"nited, Griselda Teresa Dulevich 1 Denise Dussault, Marie Lau-ette Dussault, Denise Marie
                                   Laurette Dussault In Colella, Ines Delia Eidelman, Ensenada United Ccrporation, Christa Erb, Rudolf Erb,
                                   Carlos Adolfo Escati, Maria De Carmen Escudero, Valentina Etchart, Alejandro Alberto Etcheto, Fernando
                                   Exposito 1 Vanina Andrea Exposto 1 Fiorenza Facdoni 1 Silva Falomo, Farigdd Trade S.A., Jorge Corado
                                   Farinola 1 Nicolas caries Amador Farinola 1 Roberto FedecoS:ante 1 Zurn Felde, Mercedes Feliu, Ferismar Corp.
                                   S.A., Bernardo G. Ferman, Alejandro Enrique Fernandez, Alejardro Fernandez Barbeito, Lidia Fernandez de
                                   Barbeito, Gustavo Carlos Ferreira, Maria Esther Ferrer, Feysol S.A. 1 Fincompany S.A. 1 First City S.A., Fiseico -
                                   Financial Services International Corporation, Felicitas Florencia Fox Anasagasti, Eduardo Andres Francheschi,
                                   Susana Frasca De Lauria, Andrea Fabiana Fucito, Giuseppina Fuschinl, Alicia G. De Sondermam, Gloria
                                   Gaggiolo, Alicia Evelia GalBni, Gametown Corporation, Gametown Corporation S.A., Graciela Adriana Gamito 1
                                   Norb~rt'? Angel.Garcia M.a~eo, Luis Garcia Tobia, Pierino Garrafa, Eduardo ~aul ~arrido 1 Luis Angel G
       Free      42   02/26/2016




https://courtlink.lexisnexis.com/DocketsAndDocuments/DocsCaseView.aspx?CrumbPage ...                                                                             7/31/2017
       Confidential                                                                                                                                     MILBERG_000000163
LexisNexis CourtLink - Dockets & Documents
           Case 1:19-cv-04058-AT     Document   4-3
                                           - Case    Filed 05/06/19 Page 70 of 116
                                                  View                          Page 29 of 31


  D                              ORDER: Certain plaintiffs have requested an adjournment of the hearing presently scheduled for 1:30 p.m.
                                 on March 1, 2016. In l'lght of the circumstances underlying this litigation, it is desirable for all parties to know
                                 the court's disposition with respect to the injunctions and to arrive at a prompt resol.Jtion so that any order
                                 may be reviewoo by the Court of Appeals. All plaintiffs have had notice of the Republic of Argentina's motion
                                 to vacate the injunctions in all cases since February 11, 2016. Many plairtiffs have already submitted
                                 voluminous briefs on this issue, both in this court and in the Court of Appeals. And, as outlined in the court's
                                 February 25 scheduling order, the parties may file further briefing, if they wish, by noon on February 29,
                                 2016. Before this court issues any formal order on the Republic's motion to vacate, all parties will have had a
                                 meaningful opportunity to be heard both orally and in written briefs, The hearing will take place at 1: 30 p.m.
                                 on March 1, 2016. SO ORDERED. (Signed by Ju:lge Thomas P. Gresa on 2/26/2016) (kl) (Entered:
                                 02/26/2016)
                                 MEMORANDUM OF LAW in Opposition re: 38 Letter, , Document filed by AJU S.A., Roberto Akman, Ana
                                 Cecilia Albornoz, Giordano Allievi, Guillermo Almanza, Alfredo Carlos Alzaga, Amber Reed Corp., Josefa
                                 Ambroselli, Abel Amoroso, Franca Antonione, Alcira Noemi Arditi, Claudio Gabriel Arditi, Eduardo Argentier~
                                 Renate Arnold, Paula Armanda Azcarate, Rcberto Bautista Frarco Baa:anelli, Ezequiel Hernan Badini,
                                 Massimo Baldan, Juan Domingo Balestrelll, Maria Isabel Balestrini, Miguel Alberto Balestrhi, Alejandro Pablo
                                 Baravalle, Heinrich Peter Bara\elle, Ramon Barbeito, Fernando Barbeito Fernandez, Marica Cristina Barbero,
                                 Francisco Basso, Isabel Evangelina Bavassi, Maria Isabel Berramdo, Graciela Marta Berretti, Mak:olm Gerald
                                 Berri, Sergio Rodolfo Berri, Estrella Bety, Hendrik Beyer, Lorenzo Bianchi, Miguel Angel Bitto, Luis Pedro
                                 Bivort, Blr,vay International S.A., Stella Mars Boffelli, Klaus Bohrer, Boim S.A., Wolfgang Bolland, Leonidas
                                 Raul Bordigoni, Bradford Promotions S.A., Alexia Brandes, Crista Irene Brandes, Gunther Braun, Frances
                                 Brown, Carlos Alberto Bruzzone, Simonetta Buccioli, Elvira Dagmar Buczat, Maria Cristina Buenano, Vilma
                                 Burgio, Alberto Silvio Bursztyn, Andrea Susana Bursztyn, Rodolfo Burul, Romina Maria Buscaglia, Angela
                                 Busi, Ana Antonia Cabrera, Terendano De Jesus Cabrera, Adrian Caleffa, Manuel Calvo, Mercedes Calvo,
                                 Oscar Reinaldo Carabajal, Anna Maria Carducci, Patricia Ruth Caronna, Jose Emilio Cartana, Beatriz M.
                                 Castano, Norberto Dario Castella, Maria Asuncion lnmaculada Castelli, Diego Walter Castrilli, Rosa Delfina
                                 Castro, Mara Cavana, Liliana Cebrowski, Guillermo carJos F. Centeno, Luciana Ceredl, Woon Cheung Leung,
                                 Valerio Chiriatti, Davide Ciallella, Carlo Cigolini, Maria Fausta Cllli, Maria Sitvia Cinquemani, Aldo Civetta,
                                 Cesar Civetta, Oscar Paul Clavijo, Debora Reina Cohen, Enrique Cohen, Michele Colella, Michelle Colella, Juan
                                 Eduardo Columbo, Frarcaise Compagrie, Compania Calitecno S.A., Sandro Concettini, Consultora Kilser S.A.,
  0   Online    43   02/29/2016 Franco Maria Conte, Corbins Trade S.A., Graciela Candida Corleis Sociedad Anonima Saenz, Susana Alida
                                Costa, County Bay Investments Ltd,, Dolly Esther Cubasso, D'Investissements S.A., Bramante Dal Toe, Marb
                                 Dal Toe, Ada cal Trozzo, Maurizio Dalla, Rosas De Cohen, Cesare De Juliis, Francisco Eduardo De La Merced,
                                 David De Lafuente, Maria Marta De Luca, Andrea De Nicola, Nestor De Nicola, Paula De Nicola, Beatriz
                                 Leonor De Ramos, Attilio De Rosa, Guido Debiasi, Estela Isabel Delgado, Bibiana Della Flora, Alejandro
                                 Demidovich, Laura Victoria Demidovich, Brigida Elvira Denis, Ruben Ubaldo Di Marco, Dina Di Tommaso,
                                , Arnoldo Dolcetti, Gabrielle Dolcetti, Guseppe Dolcetti, Marcella Dok:etti, Arnoldo Dolecetti, Guillermo Jorge
                                 Damato, Graciela Donnantuoni, Guillermo Dotto, Drawrahlimited, GriS=lda Teresa Dulevich, Denise
                                 Dussault, Marie Lau-ette Dussault, Den·1se Marie Laurette Dussault In Colella, Ines Delia Eidelman, Ensenada
                                 United Corporation, Christa Erb, Rudolf Erb, Carlos Adolfo Escati, Maria Del Carmen Escudero, Valentina
                                  Etchart, Alejandro Alberto Etcheto, Fernando Exposito, Vanina Andrea Exposito, Fiorenza Faccioni, Silva
                                  Falomo, Farigold Trade S.A., Jorge Corado Farirola, Nicolas Carlos Amador Farinola, Roberto Fec:lecostante,
                                  Zurn Felde, Mercedes Feli.J, Ferismar Corp. S.A., Bernardo G. Ferman, Alejandro Enrique Fernandez,
                                , Alejandro Fernandez Barbeito, Lidia Fernandez de Barbeito, Gustavo Carlos Ferreira, Maria Esther Ferrer,
                                  Feysol S.A., Fincompany S.A., First City S.A., Fiseico - Financial Services International Corporation, Felicitas
                                  Florencia Fox Anasagasti, Eduardo Andres Francheschi, Susana Fras@ De Lauria, Andrea Fabiana Fucito,
                                  Giuseppina Fuschlni, Alicia G. De Sondermann, Gloria Gaggiob, Alicia Evelia Gallari, Gametown Corporation,
                                  Gametown Corporation S.A., Graciela Adriana Gamito, Norberto Argel Garcia Madeo, Luis Garcia Tobia,
                                  Pierino Garrafa, EdL0rdo Raul Garrido, Luis Angel Gatti, Marta Beatriz Gatti, Susana Leonor Gatti, Attilio
                                  Gaudenzi, Enr
                                 DECLARATION of Michael C. Spencer in Opposition re: 38 Letter,. Document filed byAJU S.A., Roberto
                                 Akman, Ana Cecilia Albornoz 1 Giordano A!lievi, Guillermo Almanza, Alfredo Carbs Alzaga, Amber Reed Corp.,
                                 Josefa Ambroselli, Abel Amoro9J, Franca Antonione, Alcira Noemi Arditi 1 Claudio Gabr:el Arditi, Eduardo
                                 Argentieri, Renate Arnold, Paula Armanda Azcarate, Rcberto Bautista Franco Baccanelli, Ezequiel Hernan
                                 Baclini, Massimo Baldari, Juan Domingo Balestrelll, Maria Isabel Balestrini, Miguel Alberto Balestrhi,
                                 Alejandro Pabb Baravalle, Heinrich Peter Barava!le, Ramon Barbeito, Fernando Barbeito Fernandez, Marica
                                 Cristina Barbero, Francisco Basso, Isabel Evangelina Bavassi, Maria Isabel Berraondo, Gradel a Marta
                                 Berretti, Malrolm Gerald Berri,Sergio Rodolfo Berri, Estrella Bety, Hendrik Beyer, Lorenzo Bianchi, Miguel
                                 Angel Bitto, Luis Pedro Bivort, BIWay International S.A., Stella Maris Boffelli, Klaus Bohrer, Boim S.A.,
                                 Wolfgang Bolland, Leonidas Raul Bordlgoni, Bradford Promotims S.A., Alexia Brandes, Crista Irene Brandes,
                                 Gunther Braun, Frances Brown, Carlos Alberto Bruz:rone, Simonetta Buccioli, Elvira Dagmar Bu::zat, Maria
                                 Cristina Buenaro, VIima Burgio, Alberto Silvio Bursztyn, Andrea Susana Bursztyn, Rodolfo Burul, Romina
                                 Maria Buscaglia, Angela Busi, Ana Antonia cabrera, Terendano De Jesus Cabrera, AdrBn Caleffa, Manuel
                                 Calvo, Mercedes calve, Oscar Reinaldo Carabajal, Anna Maria Cardu::ci, Patricia Ruth Caronna, Jose Emilio
                                 Cartana, Beatriz M. Castano, Norberto Dario Castella, Maria Asuncion Inmaculada Castelli, Diego Walter
                                 Castrilli, Rosa Delfina Castro, Mara Cavare, Liliana Cebrowski, Guillermo Carbs F. Centeno, Luciana Ceredl,
                                 Woon Cheung Leung, Valerio Chlrlattl, Davide Ciallella, Carlo Cigolini, Maria FaLSta Cilli, Maria Siwia
                                 Cinquemani, Aldo Civetta, Cesar Civetta, Oscar Paul Clavijo, Debora Reire Cohen, Enrique Cohen, Michele
                                Colella, Michelle Colella, Juan Eduardo Columbo, Francaise Compagnle, Compania Calitecno S.A., Sandro
  O iOnline    44    02/29/2016 Concettini, Consultora Kilser S.A., Franco Maria Conte, Corbins Trade S.A., Graciela Candida Corleis Sociedad
                                 Anonlma Saenz, Susana Alida Costa, County Bay Investments Ltd., Dolly Esther Cubasso, D'Investissements
                                 S.A., Bramante Dal Toe, Marb Dal Toe, Ada Dal Trozzo, Mai.rizio Dalla, Rosas De Cohen, Cesare De Juliis,
                                 Francisco Eduardo De La Merced, David De Lafuente, Maria Marta        ce
                                                                                                      Luca, Andrea De Nicola, Nestor De
                                 Nicola, Paula De Nicola, Beatriz Leonor De Ramos, Attilio De Rosa, Guido Debiasi, Estela Isabel Delgado,
                                 Bibiana Della Flora, Alejandro Demidovich, Laura Victoria Demidovich, Brigida Elvira Denis, Ruben Ubaklo DI
                                 Marco, Dina Di Tommaso, Arnoldo Dolcetti, Gabriele Dolcetti, Guiseppe Dolcetti, Marrella Dolcetti, Arnoldo
                                 Dolecetti, Guillermo Jorge Damato, Graciela Donnantuoni, Guillermo Dotto, Drawrah Limited, Gr6elda Teresa
                                 Dulevich, Denise Dussault 1 Marie Laurette Dussault, Denise Marie Laurette Dussault In Colella, Ines Delia
                                 Eidelman, Ensenada United Corporation, Christa Erb, Rudolf Erb, Carlos Adolfo Escati, Maria Del Carmen
                                 Escudero, Valentina Etchart, Alejandro Alberto Etcreto, Fernando Exposito, vanina Andrea Exposito, Fiorenza
                                 Faccioni, Silva Falomo, Fargold Trade S.A., .brge Corado Farinola, Nicolas Carlos Amador Farinola, Roberto
                                 Fedecostante, Zurn Felde, Mercedes Feliu, Ferismar Corp. S.A., Bernardo G. Ferman, Alej;indro Enrique
                                 Fernandez, Alejandro Fernandez Barbeito, Lidia Fernardez de Barbeito, Gustavo Carbs Ferreira, Maria Esther
                                 Ferrer, Feysol S.A., Fincompany S.A., First City S.A., Flseico - Financial Services International Corporation,
                                 Felicitas Florencia Fox Anasagasti, Eduardo Andres Francheschl, Susana Frasca De Lauria, Andrea Fabiana
                                 Fucito, Giuseppina Fuschini, Alicia G. De Sondermann, Gloria Gaggido, Alicia Evelia Gali:mi, Gama:own
                                 Corporation, Gametown Corporation S.A., Graciela Adriana Gamito, Norberto Angel Garcia Madeo, Lt.is
                                 Garcia Tobia, Pierino Garrafa, Eduardo Rall Garrido, Luis Angel Gatti, Marta Beatriz G:ltti, Susana Leonor
                                 Gatti, Attill
                                 RESPONSE of The Bank of New York Mellon to Motion of The Repubic of Argentina Seeking to Vacate
  □ ;online    45    0212912016 Injunctions.
                                              Document filed by The Bank of New York Mellon. (Schaffer, Eric) (Entered: 02/29/2016)
                                 SUPPLEMENTAL MEMORANDUM OF LAW in Support re: 24 Order to Show Cause, Set Deadlines,,,,,, ,
                                 Document filed by The Republic of Argentina. (Attachments: II 1 THIRD SUPPLEMENTAL DECLARATION OF
                                 MICHAEL A, PASKIN, 11 2 SECOND SUPPLEMENTAL DECLARATION OF UNDERSECRETARY OF FINANCE
                                 SANTIAGO BAUSJLI, II 3 Exhibit 1 TO DECLARATION OF SANTIAGO BAUSILI, # 4 Exhibit 2 TO DECLARATION
  O ,Online    46    02/29/2016 OF SANTIAGO BAUSJLI, II 5 Exhibit 3 TO DECLARATION OF SANTIAGO BAUSILI, II 6 Exhibit 4 TO
                                 DECLARATION OF SANTIAGO BAUSILI, II 7 Exhibit 5 TO DECLARATION OF SANTIAGO BAUSJLI, II 8 Exhibit 6
                                 TO DECLARATION OF SANTIAGO BAUSILI, II 9 Exhibit 7 TO DECLARATION OF SANTIAGO BAUSILI, II 10
                                 Exhibit 8 TO DECLARATION OF SANTIAGO BAUSILI, II 11 Exhibit 9 TO DECLARATION OF SANTIAGO
                                 BAUSILI, II 12 Text of Proposed Order)(Hernandez, Damaris) (Entered: 02/29/2016)
 : O [Online   47    02/29/2016' LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated February 29, 2016 re: enclosing
                                 Memorandum of Law in Support of Defendant the Repubic of Argentina's Motion for the Entry of Final Orders




https://courtlink.lexisnexis.com/DocketsAndDocuments/DocsCaseView.aspx?CrumbPage ...                                                                             7/31/2017
      Confidential                                                                                                                                      MILBERG_000000164
LexisNexis CourtLink - Dockets & Documents
           Case 1:19-cv-04058-AT     Document
                                           - Case4-3 Filed 05/06/19 Page 71 of 116
                                                  View                          Page 30 of 31


                                       'conditionally Lifting the PariPassu Injunctions, Document filed by The Republic of Argentina, (Attachments:
                                       '# 1 Exhibit !)(Paskin, Michael) (Entered: 02/29/2016)
                                Minute Entry for proceedings held before Judge Thomas P. Grlesa: Oral Argument held on 3/1/2016 re: (888
                              ; in 1 :08-cv-06978-TPG) Letter, filed by The Republic of Argentina, (887 in 1:08-cv-06978-TPG) U5CA
                                Mandate Attorney Michael B, Mukasey, representhg plaintiff EM Limited. Atbrney Michael Shuster,
                                representing plaintiffs Montreux and others, Attorney Michael A. Paskin, representing defendant, the Republic·
                              : of Argentina.Attorney Christopher Clark, represerting certain exchange bondholders, Attorneys Robert A,
                                Cohen and Theodore B, Olson, representing plaintiff NML Capltal, Ltd, Attorney Edward A. Friedman,
  D    Runner      '03/01/2016 representing plaintiffs Aurelius and Blue Angel. Attorney Michael C. Spencer, representing the Varela and
                   '            other plaintiffs.Attorneys Anthony J, Costantini, Richard L. Levine, Anu Bhargava, lannifer R. Scullion, P,
                                Sabin Willett, and Jessica J, Sleater, representing certain other plaintiffs. Attorney Eric A. Schaffer,
                                representing Bank of New YorkMellon, Hearing held.In re: requesting entry of an order by the court granting
                                the Republic of Argentinas motions to vacate the injunctions, (See also Mandate (doc no, 887) issued on
                                February 24, 2016, and letterrequest dated February 25, 2016 (doc. no. 888).) The court reserves decision
                                on all motions. See transcript,(Court Reporter Vincent Bologna) <.Landers, Rigoberto) (Entered: 03/02/,2016)
                                OPINION AND ORDER: The court appreciates the argumerts presented by all parties who spoke at
                                yesterday's hearing, And the court does not take lightly the decision to lift the injunctions, But, ultimately,
                                circumstanoes have changed so significantly as to render the irjunctions inequitable ard detrimental to the
                                public interest, For the reasons outlined in the Indicative Ruling and this order, the court grants the
                                Republic's motions to vacate the injunctions in all actio11S upon the occurrence of the two conditions
  O .Free       48 03/02/2016 precedent: (1) The Repubic repeals all legislative obstacles to settlement with the FAA bondholders,
                                including the Lock Law and the Sove-eign Payment Law; (2) For all plaintiffs that entered into agreements in
                                principle with the Republic on or before February 29, 2016, the Republic must make full payment in              '
                                accordance with the specific terms of each such agreement. The Republic must also notify the court once
                                those plaintiffs have all received full payment. (As further set forth in this Opinion) (Signed by Judge Thomas
                                P, Griesa on 3/2/2016) (Attachments:# 1 RULE 62.1 INDICATIVE RULING)(kl) (Entered: 03/02/2016)
                                NOTICE OF APPEAL from 48 Memorandum & Opinion,,,,, Document filed by AJU S.A., Roberto Akman, Ana
                                Cecilia Albornoz, Giordano Allievi, Guillermo Almanza, Alfredo Carbs Alzaga, Amber Reed Corp., Josefa
                                Ambrose11'1 1 Abel Amoroso, Franca Antonione, Alcira Noemi Arditi, Claudio Gabriel Arditi, Eduardo Argentier~
                                Renate Arnold, Paula Armanda Azcarate, Rcberto Bautista Franco Baccanelli, Ezequiel Hernan Baclini,
                                Massimo Baldan, Juan Domingo Balestrelli, Maria Isabel Balestrini, Miguel Alberto Balestrhi, Alejandro Pabb
                                Baravalle, Heinrich Peter Baravalle, Ramon Barbeito, Fernando Barbeito Fernandez, Marica Cristina Barbero,
                                Francisco Basso, Isabel Evangelina Bavassi, Maria Isabel Berramdo, Graciela Marta Berretti, Mak:olm Gerald
                                Berri, Sergio Rodolfo Berri, Estrella Bety, Hendrik Beyer, Lorenzo Bianchi, Miguel Angel Bitto, Luis Pedro
                                Bivort, Blr.vay International S.A., Stella Mari; Boffelli, Klaus Bohrer, Boim S.A., Wolfgang Bolland, Leonidas
                                Raul Bordlgoni, Bradford Promotions S.A., Alexia Brandes, Crista Irene Brandes, Gunther Braun, Frances
                                Brown, Carlos Alberto Bruzzone, Simonetta Buccioli, Elvi@ Dagmar Buczat, Maria Cristina Buenano, Vilma
                                Burgio, Alberto Silvio Bursztyn, Andrea Susana Bursztyn, Rodolfo Burul, Romlna Maria Buscaglia, Angela
                                Busi, Ana Antonia Cabrera, Terendano De Jesus Cabrera, Adrian Caleffa, Manuel Calvo, Mercedes Calvo,
                                Oscar Reinaldo Carabajal, Anna Maria Cardtx:ci, Patricia Ruth Caronna, Jose Emilio Cartana, Beatriz M.
                                Castano, Norberto Dario Castella, Maria Asuncion Inmaculada Castelli, Diego Walter Castrilli, Rosa Delfina
                                Castro, Mara Cavana, Liliana Cebrowski, Guillermo carlos F. Centeno, Luciana Ceredi, Woon Cheung Leung,
                                Valerio Chiriatti, Davide Ciallella, Carlo Cigolini, Maria Fausta Cilli, Maria SiWia Cinquemani, Aldo Civetta,
                                Cesar Civetta, Oscar Paul Clavijo, Debora Reina Cohen, Enrique Cohen, Mldlele Colella, Midlelle Colella, Juan
                                Eduardo Columbo 1 Frarcaise Compagrie, Compania Calitecno S.A., Sandro Concettini, Consultora Kilser S.A.,,
  O:Free        49 03/04/2016 Franco Maria Conte, Corbins Trade S.A., Graciela CandkJa Corleis Socledad Anonima Saenz, Susana Alida
                              1 Costa,  County Bay Investments Ltd., Dolly Esther Cubasso, D'Investissements S.A., Bramante Dal Toe, Marb,
                                Dal Toe, Ada C01 Trozzo, Maurizio Dalla, Rosas De Cohen, Cesare De Juli is, Francisco Eduardo De La Merced,
                              1
                                David De Lafuente, Maria Marta De Luca, Andrea De Nicola, Nestor De Nicola, Paula De Nicola, Beatriz
                                Leonor De Ramos, Attilio De Rosa, Guido Debiasi, Estela Isabel Delgado, Bibiana Della Flora, Alejandro
                                Demidovich, Laura Victoria Demldovich, Brigida Elvira Denis, Ruben Ubaldo Di Marco, Dina Di Tommaso,
                              'Arnoldo Dolcettl, Gabrielle Dolcettl, Gue;eppe Dolcetti, Marcella Dok:etti, Arnoldo Dolecetti, Guillermo Jorge
                                Damato, Graciela Donnantuoni, Guillermo Dotto, Drawrahlimited, GriS=lda Teresa Dulevich, Denise
                                Dussault, Marie Lau-ette Dussault, Denise Marie Laurette Dussault In Colella, Ines Delia Eidelman, Ensenada
                                United Corporation, Christa Erb, Rudolf Erb, Carlos Adolfo Escati, Maria Del Carmen Bcudero, Valentina
                                Etchart, Alejandro Alberto Etcheto, Fernando Exposito, Vanina Andrea Exposito, Fiorenza Faccionl, Silva
                                Falomo, Farigold Trade S.A., Jorge Corado Farinola, Nicolas Carlos Amador Farinola, Roberto Fedecostante,
                                Zurn Felde, Mercedes Fell!, Ferismar Ca-p. S.A. 1 Bernardo G. Ferman, Alejandro Enrique Fernandez,
                                Alejandro Fernandez Barbeito, Lidia Fernandez de Barbeito, Gustavo Carlos Ferreira, Maria Esther Ferrer,
                              'Feysol S.A., Fincompany S.A., First City S.A., Fiseico - Financial Services International Corporation, Felicitas
                                Florencia Fox Anasagasti, Eduardo Andres Francheschi, Susana Frasca De Lauria, Andrea Fabiana Fucito,
                                Giuseppina Fuschini, Alicia G. De Sondermann, Gloria Gaggiob, Alicia Evelia Galiatl, Gametown Corpo@tion, '
                                Gametown Corporation S.A., Graciela Adriana Gamito, Norberto Argel Garcia Madeo, Luis Garcia Tobia,
                                Pierino Garrafa, Eduardo Raul Garrido, Luis Angel Gatti, Marta Beatriz Gatti, Susana Leonor Gatti, Attilio
                                Gaudenz
                                       Transmission of Notice of Appeal and Certified Copy of Docket Sheet to US Court of Appeals re: 49 Notice of
  D   Runner              0310412016
                                       Appeal. (tp) (Entered: 03/04/2016)
                                       Appeal Record Sent to USCA (Electronic File). Certified Indexed record on Appeal Electronic Files were
  D   Runner              0310412016
                                       transmitted to the U.S. Court of Appeals, (tp) (Entered: 03/04/2016)
                                     ORDER of USCA (Certried Copy) re: 49 Notice of appeal. USCA Case Number 1&666, Appellants move to
                                     stay enforcement of the District Court's March 2, 2016 order pending resolution of the above-captioned
  0   .Online   50        03/11/2016 appeals, Appellees mnsent to the motion, IT IS HEREBY ORDERED that the motion is GRANTED. Catherine
                                     O'Hagan Wolfe, Clerk USCA lbr the Second Circuit. Issued As Order: 03/11/2016. Certified: 03/11/2016.
                                     (nd) (Entered: 03/11/2016)
                                      ORDER of USCA (Certfled Copy) as to 49 Notice of Appeal by Perez et al .. USCA Case Number 16-0628(L).
                                      On April 13, 2016, the Court heard oral argument in this consolidated expedited appeal taken from an order
 '□   'Online   51        04/14/2016' of the district court entered March 2, 2016. IT IS HEREBY ORDERED that the order of the district court is
                                      affirmed. A further order will follow in due course, Catherine O'Hagan Wolfe, Clerk USCA for the Second
                                      Circuit, Certified: 04/14/2016. (nd) (Entered: 04/14/2016)
                                         MANDATE of USCA (Certified Copy) as to 49 Notice of Appeal by Perez et al .. USCA Case Number 16-0628
                                       · (L), Ordered, Adjudged and Decreed that the opinion and Order of the !)strict Court is AFFIRMED. Catherine
  0   'Online   52        0411512016
                                         O'Hagan Wolfe, Clerk USCA lor the Second Circuit. Issued As Mandate: 04/15/2016(nd) (Entered:
                      .                  04/18/2016)
                                     LETTER addressed to Judge Thomas P, Griesa from Michael A. Paskin dated April 19, 2016 re: requesting
  D   Online    53        04/19/2016 that the Court issue the Propa;ed Order attached hereto as Exhibit A. Document filed by The Republic of
                                     Argentina, (Attachments: # 1 Exhibit A--Propa;ed Order)(Paskin, Michael) (Entered: 04/19/2016)
  D   Online    54        04/19/2016 ORDER: IT JS HEREBY ORDERED that: Argenti re shall identify promptly all series of Exchange Bonds to be
                                     paid by BNY Mellon under the Indenture (the "Exchange Bonds Payments"), listing for each series the
                                     interest to be paid and the interest per $1000 or euro 1000 (as applicable) principal amount of each series of
                                     Exchange Bonds, Upon the fulfillment of the tw conditions precedent referenced in the March 2 Order
                                     vacating the Injunctions, Argentina is authorized and directed to perform all of its obligatio11S under the
                                     Indenture including, without limitation, payment of all fees, expenses and other amomts owed or payable to
                                     BNY Mellon thereunder. Upon determination by this Court that the two conditions preoedent referenced in
                                     the March 2 Order have been met and receii:t of the information set forth In the preceding paragraph, BNY
                                     Mellon Is authorized and directed to distribute amounts received from Argentire, including, without
                                     limitation, the funds which Argentina transferred into BNY Mellon's accounts at Banco Central de la RepuWca ;
                                     Argentina on June 26, 2014, in accordance with the Indenture. The remrd date for purposes of such
                                     payments shall be the fifth Business Day (as defined in the Indenture) after this Court determines that the
                                     two conditions precedent referenced in the March 2 Order have been met and the payment date of such
                                     amounts shall be no later than 15 days following such record date, as Argentina shall instruct BNY Mellon




https ://courtlink. lexisnexis. com/DocketsAndDocumen ts/DocsCase View .aspx ?Crumb Page ...                                                                   7/31/2017
       Confidential                                                                                                                                   MILBERG_000000165
                     - Dockets & Documents
           Case 1:19-cv-04058-AT
LexisNexis CourtLink                 Document     View
                                           - Case4-3                            Page 31 of 31
                                                     Filed 05/06/19 Page 72 of 116

                                 'with no less than three Business Days written notice, and payments shall be made to Holders (as defined in
                                 lthe Indenture) of record as of the cbse of business on the record dalB. In accordance with the Indenture,
                                 'such payments shall be prel\Jnded by 1:00 p.m. local time on the Business Day (as defined in the Indenture)
                                 ;prior to the Payment Date. (As further set forth in this Order) (Signed by Judge Thomas P. Griesa on
                                 , 4/19/2016) (kl) (Entered: 04/19/2016)
                                   LETTER addressed to Judge Thomas P. Griesa from Michael A. Paskin dated April 22, 2016 re: notifying the
                                   Court that the Republic has satisfied the two conditions precedent to vacatur of the injunctions pursuant to
 , O 1online      55 04/22/2016. this Court's March 2, 2016 Opinion and Order. Document filed by The Republic of Argentina. (Attachments: II'
                                   1 Declaration of Santiago Bausili with Exhibits, II 2 Declaration of Matthew Dukes, II 3 Exhibit to Dukes       '
                                   Declaration)(tro) (Entered: 04/22/2016)
                                   ORDER: On March 2, 2016, the court granted the Republic of Argentina's motion to vacate the pari passu
                                   injunctions upon the occurrence of two conditions precedent: (1) The Republic repeals all legislative
                                   obstacles to settlement with the FAA bondholders, including the Lock Law and the Sovereign Payment Law;
                                   (2) For all plaintiffs that entered into agreements in principle with the RepLblic on or before February 29,
                                   2016, the Republic must make full payment in accordance with the specific terms of each such agreement.
                                   The Republic must also notify the court once those plaintiffs have all received full payment. Some plaintiffs
                                   appealed that March 2 vacatur order. On April 13, 2016, the Court of Appeals heard oral argument on the
                                   appeal and affirmed the vacatur order from the bench. The Court of Appeals then issued a written order,
                                   holding that this court did not abuse its discretion in ordering that the injunctions would be vacated upon
                                   satisfaction of the two conditions precedent. Aurelius Capital Master, Ltd. v. Republic of Argentina, No. 16-
                                   628, sum. order at 21 (2d Cir. Apr. 15, 2016). The Court of Appeals also noted that, at the time the Repubic
  □ ;Online       56 · 04/22/2016 certifies it has satisfied the conditions precedent, this court should "take steps ... to determine whether the
                                 , conditions have indeed been met." Id. The Republic now certifies that it has satisfied the conditions
                                 . precedent. In support of certift:ation, the Republic submits two sworn declarations. The first is the
                                   declaration of Undersecretary of Finance Santiago Baus Ii, which shows that the Republic has repealed all
                                   legislative obstacles to settlement, including the Lock Law and the Sovereign Payment Law. The second is
                                   the declaration of Matthew Dukes, Director of Deutsche Bank Securities, which lists the settlement payments
                                   made to every plaintiff that entered into an agreement in principle by February 29, 2016, For each payment,
                                   the Dukes declaration confirms the plahtiffs name, settlement amourt, and Fedwire reference number.
                                   Having carefully reviewed the Republic's submissions, the court now finds that the conditions precedent have,
                                   been met. Accordingly, the injunctions are vacated in all cases. All stipulations of dismissal are to be filed  ;
                                   with the court no later than 2:00 p.m. on April 25, 2016. (Signed by Judge Thomas P, Griesa on 4/22/2016)
                                   (tro) (Entered: 04/22/2016)
                                   SECOND AMENDED AND SUPPLEMENTAL ORDER OF APPOINTMENT OF SPECIAL MASTER: The Order for
                                   Appointment of Special Master, June 23, 2014, as amended and supplemented by the Amended and
                                   Supplemental Order of Appoirtment of Special Master, NoverrtJer 3, 2014, is further amended and
                                   supplemented as folbws: 1. From and after April 22, 2016, Elliot Capital Management and Aurelus Capital
                                    Management, who have settled their claims with the Republc of Argentina, shall have no further
                                 , responsibility for the fees and expenses of the Special Master. 2. From and after April 22, 2016, those parties
                                 . who avail themselves of the services of the Special Master in negotiations with the Republic of Argentina       1
                                   shall have responsibility for their share of the fees and expenses of the Special Master. 3. The Special Master'
                     ,             shall have the right to invoice the clients of Morgan Lewis & Bockius and Duane Morris for his services from
                                  _April 22, 2016 through June 22, 2016 (and for services thereafter as the Special Master may determine
 i O :Online      57 0612012016
                                   appropriate) by invoting the law firms as the representatives of their clients. These clients shall include
                                    Attestor Master Value Fund LP; Bybrook Capltal Master Fund LP; Hazelton Master Fund LP; Trinity
                                    Investments Limted; White Hawthorne, LLC; and White HaW:horne ll, LLC. Unless otherwise agreed
                                    between and among these clients, each shall be resprnsible for an eqcel share of one-half of the Special
                                    Master's fees and expenses. The Republic of Argentina shall remain responsible for its one-half of the Special
                                    Master's fees and expenses. 4. This Order shall apply ID the above-captioned cases, all of which remain
                                    open, as well as any other cases against the Republic of Argentina in which the parties avail themselves of
                                    the services of the Special Master, 5. In all other respects the Order of Appointment of Special Master, June
                                    23, 2014, as amended and supplemented by Order of November 3, 2014, shall remain in full force and
                                    effect. SO ORDERED._ (Signed by Judge Thomas _P,. Griesa on 6/20/2016) (kl) (Entered: 06/20/2016)
                                  NOTICE OF CASE REASSIGNMENT to Judge Loretta A. Preska. Judge Thomas P. Griesa is no longer assigned
  0    Runner          0610812017 to the case. (jc) (Entered: 06/08/2017)

                                                                    Items 1 to 70 of 70

      Retrieve Document(s)    11   Send to TimeMap      I
 CtfLexisNexis''°I About LexlsNexis I Terms    & Conditions   I Pricing I Privacy I Customer Support -   1-888-311-1966   I Copyright© 2017 LexisNexis®.
                  All rights reserved.




https ://courtlink. lexisnexis. com/DocketsAndDocuments/DocsCaseView. aspx?CrumbPage ...                                                                         7/31/2017
       Confidential                                                                                                                                    MILBERG_000000166
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 73 of 116




        EXHIBIT E
                  Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 74 of 116

Spencor, Michael
From:                               Spencer, Mic.hael
Sent:                               Monday, April 25, 2016 12:36 PM
To:                                 Gluck, Mallhew ·
Subject:                            Fwd; Termination of Claim Enforcement Letters for HWB Funds
Attachments:                        Termination Letter MILl3ERG re HWB claim engagement letter 9.pdf; ATT00001..hlln


          From: "Grc,g_qr.Bcrke@lri-invgst.lu" <Gregor.Dcrkc@Jricinwst.l\t>
          To: "Spencer, Michael" <MSpence1·@milbcrg,com>, "prv@rosilo".11gii.com"
         . <12rv@rositovngo.co11p
           Cc: "Utz.Schueller@lri-invest.lu'' <Utz.Schticllcr@)ri-invcst.l1i>, "nmrkus.gierkc@lri-inv"st.lJ,!"
                                                                                                     1
           <markus.gierkc@lri-invcst,1\1>, "Renc.'lJwl@!ri-invcst.lu" <Renc.Tl1ic!@lri-invest.lu>, ' Willi
        . Drand (HWD CAPITAL MANAGEME)" <hwb@P.J.oomberg.nc\>, "Carsten Salzig" ··
           <cnrstcn.salzig@hw)Jcm.~on·i>                                             ·
           Subject: Termina tion of Claim Enfortcment Letters for UWB J?unds
          Dear Sir, dear Madam,

          Re:               Argentina Bond Litigation

          Hore:             Termination of Claim Enforcoment Letters for HWB Funds
                                                                                                           ;ind
          We refer to the various engagement letters regarding legal serv!ces provided for th.a execution ted by us
          enforcement of claims, entitlements and legal titles of diverse HWB Funds, as legally  represen
          as the responsible management company, against the Republic of Argentina.
                                                                                                          the relevant
          Considering that no partial or full payment has been made during more than five years as of
                         , we herewith  invoke   our contractual right to terminate the clalm enforcement agreements
          court decisions
                                                                              conclude d with DREIER  LLP  - assumed
          as entered with you, respectively - In view of the engagements
          and continued with/ by you.




           Ro11 ❖ Thlol
           lo91d & Complfanco
           Head of Legal & Compliance


           LR! lnmt S.A.
           9A, ruo Gabriel Uppmano
           5365 Munsbach        ·
           Luxembourg

           Te!efon +362 26150-0 2800
           Telefax +352 26 Hl0-0 2899

           E•Mail Rene. Thicl@ltt·lMesU4
           Internet hllp:/hwtwJr:Hnvest.fu

          Mil frovndllehon G,OI\Onl Kind l"l)Wd•


          Grogor llorl<o
          legal & Con1ptlance
          Sonlot Lcgnl Coumsol


          U11 lnvosl S,A.
          OA. rue GoMo! llppmnnn
          5305 Munsba<h
          tux-emb-0-\ffU.
          Tolofon •352 2015002800
          Ti>Jefox •352 20160-0 2899

      Confidential                                                                                    MILBERG_000000167
           Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 75 of 116




                            TERMINATION LETTERS -
                                   LRI INVEST S.A.




Confidential                                                        MILBERG_000000168
           Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 76 of 116
                                                                                                   LRI            Invest
                                                                                                                  Luxembourg




        MILBERG LLP                                                                               Sabine Dick
                                                                                                  Assistant to the Managing Board
        Mr. Michael Spencer                                                                       Telefon (+352) 261 500 -3001
        One Pennsylvania Plaza                                                                    Telefax (+352) 261 500 -3099
        New York                                                                                  E-Mail   Sabine.Dick@lri-invest.lu
                                                                                                  Internet www.lri-invest.lu
        NY10119
        USA                                                                                       Munsbach, den 28. April 2016




        Documents



        Dear Sirs,

        Attached please find documents from Mr. Berke.




         Best regards,

         LRI Invest S.A.




                     LRI Invest S.A. · Societe Anonyme · 9A, rue Gabriel Lippmann · L-5365 Munsbach/Luxembourg
                            Telefon (+352) 261 500-1 · Telefax (+352) 261 500-2299 · www.LRl-lnvest.lu
                               R.C.S. Luxembourg B 28.101 · USt-ldentifikationsnummer: LU 175 869 05
Confidential                                                                                         MILBERG_000000169
           Case 1:19-cv-04058-AT Document 4-3Strategy
                                   NW Global    Filed 05/06/19 Page 77 of 116
                                as represented by its management company
                                             LRI Invest S.A.




   MILBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada / Estudio de Abogados
   Hilda Patricia Rosito Yago
   Sarmiento 1586, A, 1
   Capital Federal (1042),
   Capital Federal - Argentina

                                                                 Munsbach (Luxembourg), 25 April 2016




   Re: Argentina Bond Litigation - Claim Enforcement Letter for NW Global Strategy



   Dear Sir, dear Madam,

   We refer to the engagement letter by which you at MILBERG acceded and assumed the terms and
   conditions as agreed upon and entered into with the law firm DREIER LLP and stated in the claim
   enforcement engagement on 5 November 2007 setting out the terms and conditions of the legal
   services with regard to our claims, entitlements and enforcement titles against the Republic of
   Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 7), page 2) we herewith terminate the
   Claim Enforcement Engagement with DREIER as assumed and continued by you.

   Pursuant to n° 7) of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no partial payment on principal or interest has occurred within five
   years upon the dates of the court judgments in favour of NW Global Strategy. We note, acknowledge
   and confirm that as of the date of this termination letter no payments, neither on the principal nor on
   outstanding interest claims and neither in partial form nor in full, have been made since the dates of
   the respective court judgments handed down in favour of (inter alia) NW Global Strategy. The
   relevant court decisions we refer to are the following:




                                             LRI Invest S.A.
                               9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                           R.C.S. Luxembourg B 28. l O1                    MILBERG_000000170
           Case 1:19-cv-04058-AT Document 4-3Strategy
                                   NW Global   Filed 05/06/19 Page 78 of 116
                                   as represented by its management company
                                                LRI Invest S.A.




               Judgment of the United States District Court Southern District of New York dated 31 March
               2011 [NW GLOBAL STRATEGY; et al. against THE REPUBLIC OF ARGENTINA - 10
               Civ. 4656 (TPG)]

               Judgment of the United States District Court Southern District of New York dated 6 February
               2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
               ARGENTINA - 07 Civ. 10657 (TPG) ]

               Judgment of the United States District Court Southern District of New York dated 6 February
               2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
               ARGENTINA - 07 Civ. 11382 (TPG)]

   This termination letter will be communicated via e-mail and telefax copy and - in its original and
   executed form - by express courier.



   Kind regards



   LRI Invest S.A.,
   on behalf and in representation of
   NW Global Strategy




   Name                                                      Name
                                                                           [{½ f?.   81z R.k.Jz..
                                                                       $;'Jt.N   '/of<. /ktr,4-L U>U,JJf     L
                                                             Title I Function




                                                LRI Invest S.A.
                                  9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                              R.C.S. Luxembourg B 28.101                    MILBERG_000000171
           Case 1:19-cv-04058-AT
                              HWBDocument
                                  Alexandra 4-3  FiledPortfolio
                                            Strategies 05/06/19 Page 79 of 116
                                as represented by its management company
                                             LRI Invest S.A.




   M[LBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada / Estudio de Abogados
   Hilda Patricia Rosito Yago
   Sarmiento 1586, A, 1
   Capital Federal ( 1042),
   Capital Federal - Argentina

                                                                 Munsbach (Luxembourg), 25 April 2016




   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Alexandra Strategies
   Portfolio



   Dear Sir, dear Madam,

   We refer to the engagement letter as dated and executed on 30 August 2009, replacing and superseding
   the engagement as entered with the law firm DREIER LLP on 5 November 2007, setting out the terms
   and conditions of your legal services with regard to our claims, entitlements and enforcement titles
   against the Republic of Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 8, page 2) we herewith terminate the
   Claim Enforcement Engagement.

   Pursuant to n° 8 of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no partial payment on principal or interest has occurred within five
   years upon the dates of the court judgments in favour of HWB Alexandra Strategies Portfolio. We
   note, acknowledge and confirm that as of the date of this termination letter no payments, neither on the
   principal nor on outstanding interest claims and neither in partial form nor in full, have been made
   since the dates of the respective court judgments handed down in favour of (inter alia) HWB
   Alexandra Strategies Portfolio. The relevant court decisions we refer to are the following:




                                             LRI Invest S.A.
                               9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                           R.C.S. LuxembourgB 28.101                        MILBERG_000000172
                                HWB
            Case 1:19-cv-04058-AT   Alexandra4-3
                                  Document    Strategies
                                                   Filed Portfolio
                                                         05/06/19 Page 80 of 116
                                      as represented by its management company
                                                   LRI Invest S.A.




                 Judgment of the United States District Court Southern District cif New York dated 24 February
                 2011 [ORA WAH LIMITED, et al. against THE REPUBLIC OF ARGENTINA - 09 Civ. 8299
                 CTP~]                                                                                       ]

                 Judgment of the United States District Court Southern District of New York dated 6 February
                 2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
                 ARGENTINA - 07 Civ. 10657 (TPG)]

                 Judgment of the United States District Court Southern District of New York dated 6 February
                 2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
                 ARGENTINA - 07 Civ. 11382 (TPG)]

    This termination letter will be communicated via e-mail and telefax copy and - in its original and
    executed form - by express courier.



    Kind regards



    LRI Invest S.A.,
    on behalf and in representation of
    HWB Alexandra Strategies Portfolio




                                                                                   B'E.RY2-E
                                                               Name S'fzN[l>~       [_£/ff} L 4UJJS'!il
    Title I Function                                           Title I Function
    J!v'                    /i
   /Y'7t,.,.A ~1--
         ,:::?
                  I   ,_.



    (~




                                                  LRI Invest S.A.
                                    9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                                R.C.S. Luxembourg B 28.101                     MILBERG_000000173
                                 HWB Portfolio
           Case 1:19-cv-04058-AT Document 4-3 Extra
                                               FiledPlus
                                                     05/06/19 Page 81 of 116
                                   as represented by its management company
                                                LRI Invest S.A.




   MILBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada / Estudio de Abogados
   Hilda Patricia Rosito Yago
   Sarmiento 1586, A, 1
   Capital Federal ( 1042),
   Capital Federal - Argentina

                                                                 Munsbach (Luxembourg), 25 April 2016



   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Portfolio Extra Plus



   Dear Sir, dear Madam,

   We refer to the engagement letter as dated and executed in August 2009, setting out the terms and
   conditions of your legal services with regard to our claims, entitlements and enforcement titles against
   the Republic of Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 8, page 2) we herewith terminate the
   Claim Enforcement Engagement.

   Pursuant to n° 8 of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no partial payment on principal or interest has occurred within five
   years upon the dates of the court judgment(s) in favour of HWB Portfolio Extra Plus. We note,
   acknowledge and confirm that as of the date of this termination letter no payments, neither on the
   principal nor on outstanding interest claims and neither in partial form nor in full, have been made
   since the dates of the respective court judgment handed down in favour of (inter alia) HWB Portfolio
   Extra Plus. The relevant court decision we refer to is the following:

               Judgment of the United States District Court Southern District of New York dated 31 March
               2011 [NW GLOBAL STRATEGY, et al. against THE REPUBLIC OF ARGENTINA - 10
               Civ. 4656 (TPG)] ]




                                               LRI Invest S.A.
                                 9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                             R.C.S. Luxembourg B 28.101                     MILBERG_000000174
           Case 1:19-cv-04058-AT Document  4-3 Extra
                                  HWB Portfolio FiledPlus
                                                      05/06/19 Page 82 of 116
                                 as represented by its management company
                                              LRI Invest S.A.




    This termination letter will be communicated via e-mail and telefax copy and - in its original and
    executed form - by express courier.



    Kind regards



    LRI Invest S.A.,
    on behalf and in representation of
    HWB Portfolio Extra Plus




                                                                            R }J~~vl~
                                                         Name   ~fzJJZ i>R. Lf..i-A L Co l),Jjf L
    Title I Function                                     Title I Function




                                              LRI Invest S.A.
                                9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                            R.C.S. Luxembourg B 28.101                  MILBERG_000000175
                                  HWB Gold4-3
           Case 1:19-cv-04058-AT Document  & Silber Plus
                                                Filed 05/06/19 Page 83 of 116
                                    as represented by its management company
                                                  LRI Invest S.A.




   MILBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada / Estudio de Abogados
   Hilda Patricia Rosito Yago
   Sarmiento 1586, A, 1
   Capital Federal ( 1042),
   Capital Federal - Argentina

                                                                   Munsbach (Luxembourg), 25 April 2016



   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Gold & Silber Plus



   Dear Sir, dear Madam,

   We refer to the engagement letter as dated and executed in August 2009, setting out the terms and
   conditions of your legal services with regard to our claims, entitlements and enforcement titles against
   the Republic of Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 8, page 2) we herewith terminate the
   Claim Enforcement Engagement.

   Pursuant to n° 8 of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no partial payment on principal or interest has occurred within five
   years upon the dates of the court judgment(s) in favour of HWB Gold & Silber Plus. We note,
   acknowledge and confirm that as of the date of this termination letter no payments, neither on the
   principal nor on outstanding interest claims and neither in partial form nor in full, have been made
   since the dates of the respective court judgment handed down in favour of (inter alia) HWB Gold &
   Silber Plus. The relevant court decisions we refer to are the following:

               Judgment of the United States District Court Southern District of New York dated 24 February
               2011 [DRAWAH LIMITED, et al. against THE REPUBLIC OF ARGENTINA - 09 Civ. 8299
               (TPG)]]

               Judgment of the United States District Court Southern District of New York dated 31 March
               2011 [NW GLOBAL STRATEGY, et al. against THE REPUBLIC OF ARGENTINA - 10
               Civ. 4656 (TPG)]
                                                LRI Invest S.A.
                                 9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                             R.C.S. Luxembourg B 28.101                     MILBERG_000000176
           Case 1:19-cv-04058-AT Document
                                  HWB Gold4-3  FiledPlus
                                           & Silber  05/06/19 Page 84 of 116
                                  as represented by its management company
                                               LRI Invest S.A.




    This termination letter will be communicated via e-mail and telefax copy and - in its original and
    executed form - by express courier.



    Kind regards



    LRI Invest S.A.,
    on behalf and in representation of
    HWB Gold & Silber Plus




                                                           C
    Name                                                  Name
                                                                     b"Df< B~RvtE..
                                                                 S°'~LL)~ Uultl L.DthJfriL
                                                          Title / Function




                                             LRI Invest S.A.
                               9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                           R.C.S. Luxembourg B 28.101                  MILBERG_000000177
           Case 1:19-cv-04058-ATHWB Victoria Strategies
                                  Document   4-3 FiledPortfolio
                                                        05/06/19 Page 85 of 116
                                 as represented by its management company
                                              LRI Invest S.A.




   MILBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada I Estudio de Abogados
   Hilda Patricia Rosita Vago
   Sarmiento 1586, A, 1
   Capital Federal (1042),
   Capital Federal - Argentina

                                                                 Munsbach (Luxembourg), 25 April 2016




   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Victoria Strategies
   Portfolio



   Dear Sir, dear Madam,

   We refer to the engagement letter by which you at MILBERG acceded and assumed the terms and
   conditions as agreed upon and entered into with the law firm DREIER LLP and stated in the claim
   enforcement engagement on 5 November 2007 setting out the terms and conditions of the legal
   services with regard to our claims, entitlements and enforcement titles against the Republic of
   Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 7), page 2) we herewith terminate the
   Claim Enforcement Engagement with DREIER as assumed and continued by you.

   Pursuant to n° 7) of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no paitial payment on principal or interest has occurred within five
   years upon the dates of the court judgments in favour of HWB Victoria Strategies Portfolio. We
   note, acknowledge and confirm that as of the date of this termination letter no payments, neither on the
   principal nor on outstanding interest claims and neither in partial form nor in full, have been made
   since the dates of the respective court judgments handed down in favour of (inter alia) HWB Victoria
   Strategies Portfolio. The relevant court decisions we refer to are the following:




                                             LRI Invest S.A.
                               9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                           R.C.S. Luxembourg B 28.101                       MILBERG_000000178
           Case 1:19-cv-04058-ATHWB
                                  Document   4-3 FiledPortfolio
                                    Victoria Strategies 05/06/19 Page 86 of 116
                                   as represented by its management company
                                                LRI Invest S.A.




               Judgment of the United States District Court Southern District of New York dated 6 February
               2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
               ARGENTINA - 07 Civ. 10657 (TPG) ]

               Judgment of the United States District Court Southern District of New York dated 6 February
               2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
               ARGENTINA - 07 Civ. 11382 (TPG)]

   This termination letter will be communicated via e-mail and telefax copy and - in its original and
   executed form - by express courier.



   Kind regards



   LRI Invest S.A.,
   on behalf and in representation of
   HWB Victoria Strategies Portfolio




   Name          Rene Thiel


   Title I Function                                         Title I Function




                                               LRI Invest S.A.
                                 9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                             R.C.S. Luxembourg B 28.101                     MILBERG_000000179
                                    HWB Quo
           Case 1:19-cv-04058-AT Document 4-3 Vadis
                                               Filed 05/06/19 Page 87 of 116
                                as represented by its management company
                                             LRI Invest S.A.




   MILBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada / Estudio de Abogados
   Hilda Patricia Rosito Vago
   Sarmiento 1586, A, 1
   Capital Federal (1042),
   Capital Federal - Argentina

                                                                Munsbach (Luxembourg), 25 April 2016




   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Quo Vadis



   Dear Sir, dear Madam,

   We refer to the engagement letter by which you at MILBERG acceded and assumed the terms and
   conditions as agreed upon and entered into with the law firm DREIER LLP and stated in the claim
   enforcement engagement on 5 November 2007 setting out the terms and conditions of the legal
   services with regard to our claims, entitlements and enforcement titles against the Republic of
   Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 7), page 2) we herewith terminate the
   Claim Enforcement Engagement with DREIER as assumed and continued by you.

   Pursuant to 11° 7) of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no partial payment on principal or interest has occurred within five
   years upon the dates of the court judgments in favour of HWB Quo Vadis. We note, acknowledge and
   confirm that as of the date of this termination letter no payments, neither on the principal nor on
   outstanding interest claims and neither in partial form nor in full, have been made since the dates of
   the respective court judgments handed down in favour of (inter alia) HWB Quo Vadis. The relevant
   court decisions we refer to are the following:




                                            LRI Invest S.A.
                              9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                          R.C.S. Luxembourg B 28.101                      MILBERG_000000180
                                    HWB Quo
           Case 1:19-cv-04058-AT Document 4-3 Vadis
                                               Filed 05/06/19 Page 88 of 116
                                   as represented by its management company
                                                LRI Invest S.A.




               Judgment of the United States District Court Southern District of New York dated 6 February
               2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
               ARGENTINA - 07 Civ. 10657 (TPG)]

               Judgment of the United States District Court Southern District of New York dated 6 February
               2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
               ARGENTINA - 07 Civ. 11382 (TPG)]

   This termination letter will be communicated via e-mail and telefax copy and - in its original and
   executed form - by express courier.



   Kind regards



  LRI Invest S.A.,
  on behalf and in representation of
  HWB Quo Vadis




  Name


                                                             Title / Function




                                               LRI Invest S.A.
                                 9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                             R.C.S. Luxembourg B 28.101                     MILBERG_000000181
                                  HWB Immobilien
           Case 1:19-cv-04058-AT Document        Plus05/06/19 Page 89 of 116
                                          4-3 Filed
                                    as represented by its management company
                                                 LRI Invest S.A.




   MILBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada I Estudio de Abogados
   Hilda Patricia Rosito Yago
   Sarmiento 1586, A, 1
   Capital Federal (1042),
   Capital Federal - Argentina

                                                                   Munsbach (Luxembourg), 25 April 2016



   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Immobilien Plus



   Dear Sir, dear Madam,

   We refer to the engagement letter as dated and executed in August 2009, setting out the terms and
   conditions of your legal services with regard to our claims, entitlements and enforcement titles against
   the Republic of Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 8, page 2) we herewith terminate the
   Claim Enforcement Engagement.

   Pursuant to n° 8 of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no partial payment on principal or interest has occurred within five
   years upon the dates of the court judgment(s) in favour of HWB Immobilien Plus. We note,
   acknowledge and confirm that as of the date of this termination letter no payments, neither on the
   principal nor on outstanding interest claims and neither in partial form nor in full, have been made
   since the dates of the respective court judgment handed down in favour of (inter alia) HWB
   Immobilien Plus. The relevant court decision we refer to is the following:

               Judgment of the United States District Court Southern District of New York dated 24 February
               2011 [DRAWAH LIMITED, et al. against THE REPUBLIC OF ARGENTINA - 09 Civ. 8299
               (TPG)]]




                                                LRI Invest S.A.
                                  9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                              R.C.S. Luxembourg B 28.101                     MILBERG_000000182
                     Case 1:19-cv-04058-AT Document 4-3 Filed
                                             HWB Immobilien    05/06/19 Page 90 of 116
                                                            Plus
                                                      as represented by its management company
                                                                   LRI Invest S.A.




              This termination letter will be communicated via e-mail and telefax copy and - in its original and
              executed form - by express courier.



              Kind regards



              LRI Invest S.A.,
              on behalf and in representation of
              HWB Immobilien Plus



                  .~~~




     /"/✓-
,.?-----·--
                  ••- - • · - · · - · · - - ~ " " " ~ -




                                                                                       G-        8 1:.1:'.ilE
              Name        Rene Thiel                                         Name
                                                                                      Sti. tJ l"oR ~tl4L ~IIN J~L
                                                                              Title / Function




                                                                 LRI Invest S.A.
                                                   9A, rue Gabriel Lippmann, L- 5365 Munsbach
       Confidential                                        R.C.S. Luxembourg B 28.101                           MILBERG_000000183
           Case 1:19-cv-04058-ATHWB Dachfonds
                                 Document  4-3- VeniVidiVici
                                                 Filed 05/06/19 Page 91 of 116
                                    as represented by its management company
                                                 LRI Invest S.A.




   MILBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada I Estudio de Abogados
   Hilda Patricia Rosita Yago
   Sarmiento 1586, A, 1
   Capital Federal (1042),
   Capital Federal - Argentina



                                                                   Munsbach (Luxembourg), 25 April 2016



   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Dachfonds - VeniVidiVici



   Dear Sir, dear Madam,

  We refer to the engagement letter as dated and executed in August 2009, setting out the terms and
  conditions of your legal services with regard to our claims, entitlements and enforcement titles against
  the Republic of Argentina et al. ("The Claim Enforcement Engagement").

  In accordance with the Claim Enforcement Engagement (cf n°. 8, page 2) we herewith terminate the
  Claim Enforcement Engagement.

  Pursuant to n° 8 of the Claim Enforcement Engagement we are entitled to terminate the Claim
  Enforcement Engagement when no partial payment on principal or interest has occurred within five
  years upon the dates of the courtjudgment(s) in favour ofHWB Dachfonds - VeniVidiVici. We note,
  acknowledge and confirm that as of the date of this termination letter no payments, neither on the
  principal nor on outstanding interest claims and neither in partial form nor in full, have been made
  since the dates of the respective court judgment handed down in favour of (inter alia) HWB
  Dachfonds - VeniVidiVici. The relevant court decision we refer to is the following:

               Judgment of the United States District Court Southern District of New York dated 24 February
               2011 [ORA WAH LIMITED, et al. against THE REPUBLIC OF ARGENTINA - 09 Civ. 8299
               (TPG)]]



                                                LRI Invest S.A.
                                  9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                              R.C.S. LuxembourgB 28.101                      MILBERG_000000184
           Case 1:19-cv-04058-AT HWB Dachfonds
                                  Document 4-3 - VeniVidiVici
                                                 Filed 05/06/19 Page 92 of 116
                                 as represented by its management company
                                              LRI Invest S.A.




    This termination letter will be communicated via e-mail and telefax copy and   in its original and
    executed form - by express courier.



    Kind regards



   LRI Invest S.A.,
   on behalf and in representation of
   HWB Dachfonds - VeniVidiVici




   Name        Ren~ Thiel

                                                         Title I Function




                                            LRI Invest S.A.
                              9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                          R.C.S. Luxembourg B 28.101                   MILBERG_000000185
           Case 1:19-cv-04058-AT HWB Renten4-3
                                 Document   Portfolio
                                                FiledPlus
                                                      05/06/19 Page 93 of 116
                               as represented by its management company
                                            LRI Invest S.A.




   MILBERG LLP
   attn. Michael C. Spencer
   One Pennsylvania Plaza
   New York
   NY 10119
   USA



   Abogada I Estudio de Abogados
   Hilda Patricia Rosito Yago
   Sarmiento 1586, A, 1
   Capital Federal (I 042),
   Capital Federal - Argentina

                                                               Munsbach (Luxembourg), 25 April 2016




   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Renten Portfolio Plus



   Dear Sir, dear Madam,

   We refer to the engagement letter by which you at MILBERG acceded and assumed the terms and
   conditions as agreed upon and entered into with the law firm DREIER LLP and stated in the claim
   enforcement engagement on 5 November 2007 setting out the terms and conditions of the legal
   services with regard to our claims, entitlements and enforcement titles against the Republic of
   Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 7), page 2) we herewith terminate the
   Claim Enforcement Engagement with DREIER as assumed and continued by you.

   Pursuant to n° 7) of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no partial payment on principal or interest has occurred within five
   years upon the dates of the court judgments in favour of HWB Renten Portfolio Plus. We note,
   acknowledge and confirm that as of the date of this termination letter no payments, neither on the
   principal nor on outstanding interest claims and neither in partial form nor in full, have been made
   since the dates of the respective court judgments handed down in favour of (inter alia) HWB Renten
   Portfolio Plus. The relevant court decisions we refer to are the following:




                                            LRI Invest S.A.
                              9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                          R.C.S. Luxembourg B 28.101                     MILBERG_000000186
                                      HWB Renten4-3
                Case 1:19-cv-04058-AT Document   Portfolio
                                                     FiledPlus
                                                           05/06/19 Page 94 of 116
                                                         as represented by its management company
                                                                      LRI Invest S.A.




                 Judgment of the United States District Court Southern District of New York dated 6 February
                 2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
                 ARGENTINA - 07 Civ. 10657 (TPG)]

                 Judgment of the United States District Court Southern District of New York dated 6 February
                 2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
                 ARGENTINA - 07 Civ. 11382 (TPG)]

         This termination letter will be communicated via e-mail and telefax copy and - in its original and
         executed form - by express courier.



         Kind regards



         LRI Invest S.A.,
         on behalf and in representation of
         HWB Renten Portfolio Plus




         Name                  Rene Thlel


         Title / Function                                                        Title / Function

/~e/ of 6-(J<' (
  /€ G,,
  t,..     -      (;.:,/
                                  ':) tJ:;;,✓t:·,.(:;,
                           --,;..,,,           .




                                                                   LRI Invest S.A.
                                                     9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                                                 R.C.S. Luxembourg B 28.101             MILBERG_000000187
                                    HWB Portfolio
           Case 1:19-cv-04058-AT Document         Plus05/06/19 Page 95 of 116
                                          4-3 Filed
                                 as represented by its management company
                                              LRI Invest S.A.




    MILBERG LLP
    attn. Michael C. Spencer
    One Pennsylvania Plaza
    New York
    NY 10119
    USA



   Abogada / Estudio de Abogados
   Hilda Patricia Rosito Vago
   Sarmiento 1586, A, 1
   Capital Federal ( 1042),
   Capital Federal - Argentina

                                                                 Munsbach (Luxembourg), 25 April 2016




   Re: Argentina Bond Litigation - Claim Enforcement Letter for HWB Portfolio Plus



   Dear Sir, dear Madam,

   We refer to the engagement letter by which you at MILBERG acceded and assumed the terms and
   conditions as agreed upon and entered into with the law firm DREIER LLP and stated in the claim
   enforcement engagement on 5 November 2007 setting out the terms and conditions of the legal
   services with regard to our claims, entitlements and enforcement titles against the Republic of
   Argentina et al. ("The Claim Enforcement Engagement").

   In accordance with the Claim Enforcement Engagement (cf n°. 7), page 2) we herewith terminate the
   Claim Enforcement Engagement with DREIER as assumed and continued by you.

   Pursuant to n° 7) of the Claim Enforcement Engagement we are entitled to terminate the Claim
   Enforcement Engagement when no patiial payment on principal or interest has occurred within five
   years upon the dates of the court judgments in favour of HWB Portfolio Plus. We note, acknowledge
   and confirm that as of the date of this termination letter no payments, neither on the principal nor on
   outstanding interest claims and neither in partial form nor in full, have been made since the dates of
   the respective court judgments handed down in favour of (inter alia) HWB Portfolio Plus. The
   relevant court decisions we refer to are the following:




                                             LRI Invest S.A.
                               9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                           R.C.S. Luxembourg B 28.101                      MILBERG_000000188
                                   HWB Portfolio
           Case 1:19-cv-04058-AT Document        Plus 05/06/19 Page 96 of 116
                                          4-3 Filed
                                   as represented by its management company
                                                LRI Invest S.A.




               Judgment of the United States District Court Southern District of New York dated 6 February
               2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
               ARGENTINA - 07 Civ. 10657 (TPG)]

               Judgment of the United States District Court Southern District of New York dated 6 February
               2009 [HWB VICTORIA STRATEGIES PORTFOLIO et al. against THE REPUBLIC OF
               ARGENTINA - 07 Civ. 11382 (TPG)]

   This termination letter will be communicated via e-mail and telefax copy and - in its original and
   executed form - by express courier.



   Kind regards



   LRI Invest S.A.,
   on behalf and in representation of
   HWB Portfolio Plus




   Name


                                                             Title I Function




                                                LRI Invest S.A.
                                  9A, rue Gabriel Lippmann, L- 5365 Munsbach
Confidential                              R.C.S. Luxembourg B 28.101                    MILBERG_000000189
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 97 of 116




        EXHIBIT F
           Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 98 of 116




                            TERMINATION LETTERS -
                         HWB CAPITAL MANAGEMENT




Confidential                                                        MILBERG_000000190
             Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 99 of 116



                                                                                             hwb             CAPITAL
                                                                                                             MANAGEMENT



HWB Capital Management (Suisse) S.a r.l. I Aeschenvorstadt 71   I CH-4051   Basel

MILBERG LLP
Michael C. Spencer
One Pennsylvania Plaza
49th, Floor
New York NY 10119
U.S.A.


Via: courier service

                                                                                     Basel, May 17th, 2016



Dear Mike,

Please find enclosed termination letters for

     •    Victoria Strategies Portfolio Ltd.
     •    Drawrah Limited
     •    UVA Vaduz
     •    Klaus Bohrer
                                                  +·
Best regards,




Willi




Encl: Termination Letter Victoria Strategies Portfolio Ltd.
                         Drawrah Limited
                         UVA Vaduz
                         Klaus Bohrer




Witness:
                   Ulrike Endres                                                     Fran~oise Steffens
                   Compliance Officer - HWB SA                                       Internal Auditor - HWB SA




HWB Capital Management (Suisse) S.ar.l                          Aeschenvorstadt 71              Tel. +41 612254334
                                                                CH-4051 Basel                   Fax: +41 612254410
  Confidential                                                                                             MILBERG_000000191
Victoria Strategies Portfolio
                 Case         Ltd.
                        1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 100 of 116
c/o Delphinus S.a.r.l.
Rue Jean Pierre Sauvage 15
Le Corail B2/3rd Floor
L 2514.Luxembourg
                                              MILBERG LLP
                                              Attn. Mr. Michael C. Spencer
                                              One Pennsylvania Plaza
                                              New York NY 10119
                                              U.S.A.

                                                         Abogada / Estudio de Abogados
                                                         Hilda Patricia Rosito Yago
                                                         Sarmiento 1586, A, 1
                                                         Capital Federal (1042)
                                                         Capital Federal -Argentina

                                                                         \·'.");,.....
                                                         L uxem bourg, ....       ·- ,     - ') <:, Ib
                                                                                       .,1•••• :·~ ••••••••




Re: Argentina Bond Litigation - Claim Enforcement Letter for Victoria Strategies Portfolio Ltd.

Sent 1) via facsimile to: 001 212 273 4395- Milberg LLP 2) via email to: MSpencer@milberg.com and
pr@rositovago.com 3) via courier service to Milberg LLP

Dear Sir, dear Madam,

We refer to the engagement letter by which you at MILBERG acceded and assumed the terms and conditions as agreed
upon and entered into with the law firm DREIER LLP and stated in the claim enforcement engagement on November
5th, 2007 setting out the terms and conditions of the legal services with regard to our claims, entitlements and
enforcement titles against the Republic of Argentina et al. (,,The Claim Enforcement Engagement").

In accordance with the Claim Enforcement Engagement (cf. 11°. 7), page 2) we herewith terminate the Claim Enforcement
Engagement with DREIER as assumed and continued by you.

Pursuant to n°7) of the Claim Enforcement Engagement we are entitled to terminate the Claim Enforcement Engagement
when no partial payment on principal or interest has occurred within five years upon the dates of the com1judgments in
favour of Victoria Ltd .. We note, acknowledge and confirm that as of the date of this termination letter no payments,
neither on the principal nor on outstanding interest claims and neither in partial form nor in full, have been made since
the dates of the respective court judgments handed down in favour of (inter alia) Victoria Ltd .. The relevant court
decisions we refer to are the following:

    •   Judgment of the United States District Court Southern District of New York dated February 10th, 2009 [HWB
        Victoria Strategies P011folio et al. against THE REPUBLIC OF ARGENTINA- 07 CV 10657 (TPG)]
    •   Judgment oft he United States District Com1 Southern District of New York dated Februaiy 24h, 2011
        [DRA WRAH LIMITED et al. against THE REPUBLIC OF ARGENTINA - 07 CV 8299 (TPG)]

This termination letter will be communicated via e-mail and telefax copy and - in its original and executed form - by
express couner.




Director

                                     ll r
                            .,_1··    ·.

        Confidential
                          I
                         ~Ji
                                           I•

                                                                                                              MILBERG_000000192
Drawrah Limited.
               Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 101 of 116
c/o Delphinus S.a.r.l.
Rue Jean Pierre Sauvage 15
La Corail B2/3rd Floor
L-254 Luxembourg
                                           MILBERGLLP
                                           Attn. Mr. Michael C. Spencer
                                           One Pennsylvania Plaza
                                           New York NY 10119
                                          U.S.A.

                                                                                           Abogada / Estudio de Abogados
                                                                                           Hilda Patricia Rosito Yago
                                                                                           Sarmiento 1586, A, 1
                                                                                           Capital Federal (1042)
                                                                                           Capital Federal-Argentina

                                                                                                       11. ·-    s---~to .I
                                                                                           Luxembourg, ..................          b

Re: Argentina Bond Litigation - Claim Enforcement Letter for DRA WRAH LIMITED.

Sent 1) via facsimile to: 001 212 273 4395- Milberg LLP 2) via email to: MSpencer@milberg.com and
pr@rositovago.com 3) via courier service to Milberg LLP

Dear Sir, dear Madam,

We refer to the engagement letter as dated and executed in August 2009 setting out the tenns and conditions of your
legal services with regard to our claims, entitlements and enforcement titles against the Republic of Argentina et al.
(,,The Claim Enforcement Engagement").

In accordance with the Claim Enforcement Engagement (cf. n° .8,page 2), we herewith terminate the Claim Enforcement
Engagement .

Pursuant to 11°8) of the Claim Enforcement Engagement we are entitled to terminate the Claim Enforcement Engagement
when no partial payment on principal or interest has occurred within five years upon the dates of the court judgments in
favour ofDRAWRAH LIMITED .. We note, acknowledge and confirm that as of the date of this termination letter no
payments, neither on the principal nor on outstanding interest claims and neither in partial form nor in full, have been
made since the dates of the respective court judgments handed down in favour of (inter alia) DRA WRAH LIMITED
.. The relevant court decisions we refer to are the following:

          •                 Judgment of the United States District Comi Southern District of New York dated February 24th, 2011
                            [DRA WRAH LIMITED et al. against THE REPUBLIC OF ARGENTINA - 09 Civ. 8299 (TPG)

This termination letter will be communicated via e-mail and telefax copy and - in its original and executed form - by
express courier.

Yours sincerely,                                                                                                 t,\1r
                                                                                                                  f
                                                                                                                      1
                                                                                                                          i
                                                                                                                           /   ,    ,,,,
                                                                                                                               jl;l:'(,;J:-
                                                                                                                                           ,,
                                                                                                                                                .
                                                                                                                                                    '




      .

  ( ,·/ ~/)
              '       ( ·]   .   \


  / J~ / l
  '               ,
                      .,,             ..
                                     ,(


Director

                                                  _.- d../11<,
                                           (.--··-1;1-        I/ 1/·              ;./.•/
                            Confidential
                                            , ·

                                              .
                                                        lI r/
                                                             // I
                                                                      .
                                                    . ,, ! ; · ,A_,/rl /,f_;/11
                                             -.~, !·_



                                              II
                                                        f


                                                                           j, /l
                                                                                   ii
                                                                       /,:l /'_/4 :/

                                                                                                                                                        MILBERG_000000193
U.V.A. Vaduz Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 102 of 116
Ludwig-Thoma-Str. 11
82031 Gri.inwald
Germany

                                                              MILBERG LLP
                                                              Attn. Mr. Michael C. Spencer
                                                              One Pennsylvania Plaza
                                                              New York NY 10119
                                                              U.S.A.

                                                              Abogada / Estudio de Abogados
                                                              Hilda Patricia Rosito Yago
                                                              Sarmiento 1586, A, 1
                                                              Capital Federal ( 1042)
                                                              Capital Federal - Argentina

                                                                                                       2016
                                                              Gri.inwald (Germany), ...t-:.E:X..?~~'

Sent 1) via facsimile to: 001 212 273 4395- Milberg LLP 2) via email to: MSpencer@milber g.com and
nr@rositovago.com 3) via courier service to Mil berg LLP


Re: Argentina Bond Litigation - Claim Enforcement Letter for U.V.A. Vaduz

Dear Sir, dear Madam,

We refer to the engagement letter by which you at MILBERG acceded and assumed the terms and conditions as agreed
upon and entered into with the law firm DREIER LLP and stated in the claim enforcement engagement on December
12, 2007 setting out the terms and conditions of the legal services with regard to our claims, entitlements and
enforcement titles against the Republic of Argentina et al. (,,The Claim Enforcement Engagement").

In accordance with the Claim Enforcement Engagement ( cf. n°. 7), page 2) we herewith terminate the Claim Enforcement
Engagement with DREIER as assumed and continued by you.

Pursuant to 11°7) of the Claim Enforcement Engagement we are entitled to terminate the Claim Enforcement Engagement
when no partial payment on principal or interest has occurred within five years upon the dates of the court judgments in
favour of U.V.A. Vaduz. We note, acknowledge and confirm that as of the date of this termination letter no payments,
neither on the principal nor on outstanding interest claims and neither in partial form nor in full, have been made since
the dates of the respective com1 judgments handed down in favour of (inter alia) U.V.A. Vaduz. The relevant court
decisions we refer to are the following:

    •   Judgment of the United States District Court Southern District of New York dated October 21st, 2008 [U.V.A.
        VADUZ et al. against THE REPUBLIC OF ARGENTINA-07 CV 11497 (TPG)
    •   Judgment of the United States District Court Southern District of New York dated September 1st, 2011.
        [Michael Schmidt, Klaus Bohrer, Ute Kantner and U.V.A. Vaduz et al. against THE REPUBLIC OF
        ARGENTINA - 09 Civ 7059 (TPG)

This termination letter will be communicated via e-mail and telefax copy and - in its original and executed form - by
express couner.
                                  U.V.A
Yourssincerely,         l   Vf~i~~,:~
      Dr. Christel Bohrer                 Max Bohrer _ .•           11.··1··_·
Managing Director                                 '_·;
                                                   /   j'//           '/,,7
                                                                     ();.
         Confidential                                 I   /    I   .I   I                              MILBERG_000000194
Klaus Bohrer Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 103 of 116
Ludwig-Thoma-Str. 11
82031 Grunwald
Germany

                                                         MILBERGLLP
                                                         Attn. Mr. Michael C. Spencer
                                                         One Pennsylvania Plaza
                                                         New York NY 10119
                                                         U.S.A.

                                                         Abogada / Estudio de Abogados
                                                         Hilda Patricia Rosito Vago
                                                         Sarmiento 1586, A, 1
                                                         Capital Federal (1042)
                                                         Capital Federal-Argentina

                                                         Gri.inwald (Germany), ... N?:Y..}.!:1:1., ... ?016

Sent 1) via facsimile to: 001 212 273 4395- Milberg LLP 2) via email to: MSpencer@milberg.com and
pr@rositovago.com 3) via courier service to Milberg LLP


Re: Argentina Bond Litigation - Claim Enforcement Letter for Klaus Bohrer

Dear Sir, dear Madam,

We refer to the engagement letter by which you at MILBERG acceded and assumed the terms and conditions as agreed
upon and entered into with the law firm DREIER LLP and stated in the claim enforcement engagement on December
12, 2007 setting out the terms and conditions of the legal services with regard to our claims, entitlements and
enforcement titles against the Republic of Argentina et al. (,,The Claim Enforcement Engagement").

In accordance with the Claim Enforcement Engagement ( cf. n°. 7), page 2) we herewith terminate the Claim Enforcement
Engagement with DREIER as assumed and continued by you.

Pursuant to n°7) of the Claim Enforcement Engagement we are entitled to terminate the Claim Enforcement Engagement
when no partial payment on principal or interest has occurred within five years upon the dates of the court judgments in
favour of Klaus Bohrer. We note, acknowledge and confirm that as of the date of this termination letter no payments,
neither on the principal nor on outstanding interest claims and neither in partial form nor in full, have been made since
the dates of the respective court judgments handed down in favour of (inter alia) Klaus Bohrer. The relevant court
decisions we refer to are the following:

     •    Judgment of the United States District Court Southern District of New York dated October 21st, 2008 [U.V.A.
          VADUZ et al. against THE REPUBLIC OF ARGENTINA - 07 CV 11497 (TPG)
     •    Judgment of the United States District Court Southern District of New York dated September l st, 2011.
          [Michael Schmidt, Klaus Bohrer, Ute Kantner and U.V.A. Vaduz et al. against THE REPUBLIC OF
          ARGENTINA - 09 Civ 7059 (TPG)

This termination letter will be communicated via e-mail and telefax copy and - in its original and executed form - by
express couner.




Klaus Bohrer
  ! ,· .,,.·.
           Confidential           /                                                                MILBERG_000000195
             Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 104 of 116



Ute Kantner
Kerschenbachstral3e 10
54310 Ralingen
Germany

                                                         MILBERGLLP
                                                         Attn. Mr. Michael C. Spencer
                                                         One Pennsylvania Plaza
                                                         NewYorkNY 10119
                                                         U.S.A.

                                                         Abogada / Estudio de Abogados
                                                         Hilda Patricia Rosito Yago
                                                         Sarmiento 1586, A, 1
                                                         Capital Federal (] 042)
                                                         Capital Federal - Argentina
                                                             .   (G     )        A ({ \~,, ;16"
                                                                                             ✓
                                                         R a1mgen ermany , :........ .-....... .


Re: Argentina Bond Litigation - Claim Enforcement Letter for Ute Kantner

Sent 1) via facsimile to: 001 212 273 4395- Milberg LLP 2) via email to: MSpencer@milberg.com and
pr@rositovago.com 3) via courier service to Mil berg LLP

Dear Sir, dear Madam,

We refer to the engagement letter as dated and executed in July 2009 setting out the terms and conditions of your legal
services with regard to our claims, entitlements and enforcement titles against the Republic of Argentina et al. (,,The
Claim Enforcement Engagement").

In accordance with the Claim Enforcement Engagement (cf. 11°.8, page 2), page 2) we herewith terminate the Claim
Enforcement Engagement with DREIER as assumed and continued by you.

Pursuant to 11°8) of the Claim Enforcement Engagement we are entitled to tenninate the Claim Enforcement Engagement
when no partial payment on principal or interest has occurred within five years upon the dates of the court judgments in
favour of UTE KANTNER We note, acknowledge and confirm that as of the date of this termination letter no
payments, neither on the principal nor on outstanding interest claims and neither in partial form nor in full, have been
made since the dates of the respective court judgments handed down in favour of (inter alia) UTE KANTNER . The
relevant court decisions we refer to are the following:

    •   Judgment of the United States District Court Southern District of New York dated September I st, 2011.
        [Michael Schmidt, Klaus Bohrer, Ute Kantner and U.V.A. Vaduz et al. against THE REPUBLIC OF
        ARGENTINA - 09 Civ 7059 (TPG)


This termination letter will be communicated via e-mail and telefax copy and - in its original and executed form - by
express courier.

Yours sincerely,




Ute Kantner


   Confidential                                                                                      MILBERG_000000196
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 105 of 116




        EXHIBIT G
          Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 106 of 116




                               SETTLEME NT DAT A
                               FOR RESPONDE NTS



                                        Comparison:

                             Actual Pending Settlement Amounts
                             Based Larger of 70% of Claim Value
                                   or 150% of Face Value

                                             vs.

                        Settlement Amounts If Only 150% of Face Value
                                  Settlements Were Available
                                  (No Pari Passu Injunctions)




Confidential                                                            MILBERG_000000197
            Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 107 of 116


                                                          DOLLAR-DENOMINATED BONDS

                                                               BOND          TOTAL CLAIM                                          BEST
                                                   BOND      FACE AMT          VALUE                     BEST SETTLEMENT       SETTLEMENT         IF ALL 150%
Case No.           PLAINTIFF'S NAME
                                                                 $            31..Jan-16                                         TOTALS           SETTLEMENTS



07cv10657 HWB RENTEN PORTFOLIO PLUS            GLB 2018       675,000.00        1,699,806.60      70%        1,189,864.62
                                               GLB 2031       675,000.00        1,671,134.13      70%        1,169,793.89


                                               TOTAL         1,350,000.00       3,370,940.73                   2,359,658.51       2,359,659.00       2,025,000.00




07cv11382 HWB RENTEN PORTFOLIO PLUS            GLB 2018       250,000.00         629,558.00       70%          440,690.60
                                               GLB 2031       313,000.00         774,911.09       70%          542,437.76


                                               TOTAL          563,000.00        1,404,469.09                     983,128.36        983,128.00          844,500.00




07cv10657 HWB ALEXANDRA STRATEGIES PORTFOLIO GLB 2018         750,000.00        1,888,674.00      70%         1,322,071.80
                                               GLB 2031       750,000.00        1,856,815.69      70%         1,299,770.98
                                               GLB 2018        750,000.00       1,888,674.00      70%         1,322,071.80
                                               GLB 2031        750,000.00       1,856,815.69      70%         1,299,770.98


                                               TOTAL         3,000,000.00       7,490,979.38                   5,243,685.57       5,243,686.00       4,500,000.00




07cv11382 HWB ALEXANDRA STRATEGIES PORTFOLIO GLB 2018          250,000.00         629,558.00      70%          440,690.60
                                               GLB 2031        250,000.00         618,938.56      70%          433,256.99
                                               GLB 2018        250,000.00         629,558.00      70%          440,690.60

                                               GLB 2031        250,000.00         618,938.56      70%          433,256.99


                                               TOTAL         1,000,000.00       2,496,993.13                    1,747,895.19      1,747,895.00       1,500,000.00




09cv8299 HWB ALEXANDRA STRATEGIES PORTFOLIO GLB 2027           570,000.00       1,034,247.65    100+50         855,000.00           855,000.00         855,000.00
                                               GLB 2018        969,000.00       2,975,385.76       70%        2,082,770.04        2,082,770.00       1,453,500.00
                                               GLB 2031        774,000.00       2,329,539.55       70%        1,630,677.68        1,630,678.00       1,161,000.00
                                               GLB 2018        500,000.00       1,535,286.77       70%        1,074,700.74        1,074,701,00         750,000.00

                                               GLB 2031        500,000.00       1,504,870.51       70%        1,053,409.36        1,053,409.00         750,000.00
                                               GLB 2018      1,000,000.00       3,070,573.54       70%        2,149,401.48        2,149,401.00       1,500,000.00
                                               GLB 2031      1,070,000.00       3,220,422.88       70%        2,254,296.01        2,254,296.00        1,605,000.00


                                               TOTAL         5,383,000.00     15,670,326.66                  11,100,255.31


07cv10657 NW GLOBAL STRATEGY                   GLB 2018      3,000,000.00       7,554,696.00       70%        5,288,287.20
                                               GLB 2031      3,000,000.00       7,427,262.77       70%        5,199,083.94


                                               TOTAL         6,000,000.00      14,981,958.78                   10,487,371.14     10,487,371.00        9,000,000.00




 10cv4656 NW GLOBAL STRATEGY                   GLB 2018        300,000.00         932,143.71       70%          652,500.60
                                               GLB 2031        200,000.00         609,016.62       70%          426,311.63


                                               TOTAL           500,000.00       1,541,160.32                    1,078,812.23      1,078,812.00         750,000.00


 13cv8887 NW GLOBAL STRATEGY                   GLB2017         109,000.00         402,180.50       70%            281,526.00
                    No money judgment          GLB2027          52,000.00         170,340.24       70¾            119,238.00


                                               TOTAL           161,000.00         572,520.74                      400,764.00        400,764.00         241,500.00




07cv10657 VICTORIA STRATEGIES PORTFOLIO LTD.   GLB 2018       4,128,262.50      10,395,922.73      70%        7,277,145.91
                                               GLB 2031       5,938,120.00      14,701,325.86      70%       10,290,928.11


                                               TOTAL         10,066,382.50      25,097,248.60                  17,568,074.02      17,568,074.00      15,099.575.00




07cv11382 VICTORIA STRATEGIES PORTFOLIO LTD.   GLB 2018        795,937.50        2,004,355.27      70¾        1,403,048.69
                                               GLB 2031        265,000.00         656,074.87       70%          459,252.41


                                                TOTAL         1,060,937.50       2,660,430.15                   1,862,301.10       1,862,301.00       1,591,407.00




Confidential                                                                                                                       MILBERG_000000198
            Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 108 of 116


09cv8299 VICTORIA STRATEGIES PORTFOLIO LTD.   GLB 2018     530,625.00        1,629,323.09     70¾     1,140,526.16
                                              GLB 2031    7,308,700.00     21,997,294.15      70¾    15,398,105.90


                                              TOTAL       7,839,325.00    23,626,617.24              16,536,632.07     16,536,632.00     1,183,988.00




07cv10657 HWB VICTORIA STRATEGIES PORTFOLIO   GLB 2018    5,524,000.00     13,910,713.56      70%     9,737,499.51
                                              GLB 2031    6,725,000.00     16,649,447.38      70¾    11,654,613.17


                                              TOTAL      12,249,000.00     30,560,160.96              21,392,112.67    21,392,113.00    18,373,500.00




07cv11382 HWB VICTORIA STRATEGIES PORTFOLIO   GLB 2016    1,000,000.00       2,518,232.00     70%     1,762,762.40
                                              GLB 2031      500,000.00       1,237,877.13     70¾      666,513.99


                                              TOTAL       1,500,000.00       3,756,109.13               2,629,276.39    2,629,276.00     2,250,000.00




07cv10657 HWB PORTFOLIO PLUS                  GLB 2016    8,400,000.00      21,153,146.61     70¾    14,807,204,17
                                              GLB 2031    8,250,000,00      20,424,972,61     70¾    14,297,480.83


                                              TOTAL      16,650,000.00      41,578,121.43              29,104,685.00   29,104,665.00    24,975,000.00




07cv11382 HWB PORTFOLIO PLUS                  GLB 2018      500,000.00       1,259,116.00     70%       881,381.20
                                              GLB 2031    1,000,000.00       2,475,754.25     70¾     1,733,027.98


                                              TOTAL       1,500,000,00       3,734,870.26               2,614,409.18    2,614,409.00     2,250,000.00




09cv8299 HWB DACHFONDS - VENIVIDIVICI         GLB 2018      500,000.00       1,535,286.77     70¾     1,074,700.74
                                              GLB 2031    1,000,000.00       3,009,741.01     70¾     2,106,818.71


                                              TOTAL       1,500,000,00     4,545,027.78               3,181,519.45      3,181,519.00     2,250,000.00




09cv8299 HWB GOLD & SILBER PLUS               GLB 2018    1,050,000.00       3,224,102.23     70%     2,256,871.56
                                              GLB 2031      670,000.00       2,016,526.47     70%     1,411,566.53


                                              TOTAL       1,720,000.00     5,240,628.70               3,668,440,09      3,668,440.00     2,580,000.00




 10cv4656 HWB GOLD & SILBER PLUS              GLB 2017      521,000.00         989,975.21      70¾      781,500.00
                                              GLB 2018      222,803.00         692,281.37      70¾      484,596.96
                                              GLB 2027    2,171,000.00       3,808,273.71      70¾    3,256,500.00
                                              GLB 2031      518,000.00       1,577,353.05      70¾    1,104,147.14


                                              TOTAL       3,432,803,00     7,067,883.35               5,626,744.10      5,626,744.00     5,149,205.00




 09cv8299 DRAWRAH LIMITED                     GLB 2010       30,000.00          58,490,01   100+50       45,000.00


                                              TOTAL          30,000.00        58,490.01                  45,000.00         45,000,00        45,000,00




07cv11497 U.V.A. VADUZ                        GLB 2009    1,000,000.00       2,121,360.81   100+50    1,500,000.00
                                              GLB 2003    4,500,000.00       7,742,048.09   100+50    6,750,000.00


                                              TOTAL        5,500,000.00      9,863,408.90               8,260,000.00    8,250,000.00     8,250,000.00


07cv11497 BOHRER, KLAUS                       GLB 2015    2,000,000.00       4,170,144.50   100+50    3,000,000.00


                                              TOTAL        2,000,000.00      4,170,144.50               3,000,000.00     3,000,000.00    3,000,000.00




Confidential                                                                                                             MILBERG_000000199
             Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 109 of 116



                                               DM- AND EURO- DENOMINATED BONDS
                                                      (all 100+ 50 settlements)


                                                                               TOTAL AMT DUE
                                                           BOND PRIN AMT           IN OM                                    BEST SETTLEMENT
Case No.                PLAINTIFFS NAME       BOND
                                                                DM
                                                                                     31-Jan-16                                    USO

09cv7059 U.V.A. VADUZ                     DM Bond 2002         500,000.00                  861,509.60              100+50           430,144.53
                                          OM Bond 2003       3,000,000.00              4,902,512.94                100+50         2,580,867.17
                                          OM Bond 2004       4,250,000.00              6,201,874.45                100+50         3,656,228.49
                                          OM Bond 2008        5,000,000.00             8,095,524.34                100+50         4,301,445.29


                                          TOTAL              12,750,000.00       20,061,421.32                                  10,968,685.48         10,968,685.00      10,968,685.00


                                                                                IV    ,,_,,,.,         ~--

                                                                                          IN€
Case No.                PLAINTIFFS NAME       BOND         BOND PRIN AMT€
                                                                                     31.Jan-16



09cv7059 U.V.A. VADUZ                     Eu,o Bond 2002       250,000.00                  375,000.00              100+50           423,075.00
                                          Euro Bond 2003       250,000.00                  375,000.00              100+50           423,075.00


                                          TOTAL                600,000,00              750,000.00                                 846,150.00               846,150.00         846,150.00

                                                                                ,,,,,,,...._,...,.,, ..,.., ....
                                                           BOND PRIN AMT                 IN OM
Case No.                PLAINTIFFS NAME       BOND
                                                                DM
                                                                                      31-Jan-16

09cv7059 BOHRER, KLAUS                    OM Bond 2016          2,000,000.00            3,688,184.29               100+50          1,720,578.11


                                          TOTAL               2,000,000.00              3,688,184.29                               1,720,578.11          1,720,578.00       1,720,578.00




09cv7059 KANTNER, UTE                     OM Bond 2011          100,000.00                  174,759.23             100+50           86,028.91


                                          TOTAL                 100,000.00                  174,759.23                                86,028.91             86,029.00          86,029.00




                                                                               !TOTAL                                          162,504,206.87


                                                                                                                            TOTAL SETTLEMENT VALUES    162,604,205.00     127,554,617.00
                                                                                                                            DIFFERENCE                   34,949,588.00




Confidential                                                                                                                                              MILBERG_000000200
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 110 of 116




        EXHIBIT H
          Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 111 of 116




                         CONTINGENCY FEE DATA
                           FOR RESPONDENTS




Confidential                                                       MILBERG_000000201
                                         Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 112 of 116


                                                  BOND            BOND          BOND
                                                                                                        .............. --~"" ~---
                                                                                              _..,....,,..,                          ...,,_,. IIVI   ,,..,...,_   oi:;.;,    <:Jl:l 1LIVJ   11\1
                                                                                                                                                                                                       ---   oc,   "'   oco   oc
                                                                                                                                                                                                                                   '"
                                                                                                        IN$                IN€               INDM                               $                            €                DM         FEES          FEES          FEES
Case No.                PLAINTIFF NAME          PRIN AMT        PRIN AMT      PRIN AMT
                                                      $             €            DM                                 31-Jan-16                                                                                                              $            €             DM
07cv10657 HWB RENTEN PORTFOLIO PLUS              675,000.00                                      1 699,806.60                                                               1,189,864.62
                                                 675,000.00                                      1 671,134.13                                                               1,169,793.89
           35
                                                1,350,000.00                                     3 370,940.73                                                               2 359 658.51                                                 150 972.66


07cv10657 HWB ALEXANDRA STRATEGIES               750,000.00                                      1 886,674.00                                                               1,322,071.80
           PORTFOLIO                             750,000.00                                      1,856,815.69                                                               1,299,770.98
                                                 750,000.00                                      1 888,674.00                                                               1,322,071.80
           35                                    750,000.00                                      1 856,815.69                                                               1,299,770.98

                                                3,000,000,00                                     7 490,979.38                                                               5 243 685.57                                                 335 494.85


07cv10657 NW GLOBAL STRATEGY                    3,000,000 00                                     7 554,696.00                                                               5,288,287.20
                                                3,000,000.00                                     7,427,262 77                                                               5,199,083.94

           35                                   6,000,000.00                                    14,981,958.78                                                           10 487 371.14                                                    670,989,69


07cv10657 VICTORIA STRATEGIES                   4,128,262.50                                    10 395 922.73                                                            7,277,145.91
           PORTFOLIO LTD.                       5,938,120.00                                    14 701,325.86                                                           10,290,928.11

           35                                  10,066,382.50                                    25,097 248,60                                                           17 568 074,02                                                   1,123 587.28


07cv10657 HWB VICTORIA STRATEGIES               5,524,000.00                                    13,910,713.58                                                            9,737,499,51
           PORTFOLIO                            6,725,000,00                                    16,649,447.38                                                           11,654 613.17

           35                                  12,249,000.00                                    30,560,160.96                                                           21 392112.87                                                    1,368,397.01


07cv10657 HWB PORTFOLIO PLUS                    8,400,000.00                                    21,153,148.81                                                           14,807,204.17
                                                8,250,000.00                                    20,424,972 61                                                           14,297,480.83
           35
                                               16,650,000.00                                    41578121.43                                                             29 104 685,00                                                   1 862,174.80


07cv11382 HWB RENTEN PORTFOLIO PLUS               250,000.00                                        629,558.00                                                                440,690.60
                                                  313,000.00                                        774,911.09                                                                542,437.76
           35
                                                  563,000.00                                      1,404,469.09                                                                983128.38                                                    62,886,27


07cv11382 HWB ALEXANDRA STRATEGIES                250,000,00                                        629,558.00                                                                440,690.60
           PORTFOLIO                              250,000.00                                        618,938.56                                                                433,256.99
                                                  250,000.00                                        629,558.00                                                                440,690.60
                                                  250,000.00                                        618,938.56                                                                433,256.99
           35
                                                1,000 000.00                                      2,496,993.13                                                              1747895.19                                                    111,831.62


07cv11382 VICTORIA STRATEGIES                     795 937.50                                      2,004,355.27                                                              1,403,048.69
           PORTFOLIO LTD,                         265,000.00                                        656,074.87                                                                459,252.41
           35
                                                1,060 937.50                                      2,660,430,15                                                              1 862,301,10                                                  119,277.85


07cv11382 HWB VICTORIA STRATEGIES               1,000,000.00                                      2,518,232 00                                                              1,762,762.40
           PORTFOLIO                              500,000 00                                      1,237,877 13                                                                866,513.99
           35
                                                1,p_oo,000.00                                     3,756,109.13                                                              2 829,276.39                                                  168 342.11
---·-      --·--···-·                      ·-- ---·
07cv11382 HWB PORTFOLIO PLUS                      500,000.00                                      1,259,116 00                                                                881,381.20
                                                1,000,000.00                                      2,475,754.25                                                              1 733,027.98
           35
                                                1,500,000.00                                      3 734,870,26                                                              2 814 409.18                                                  167,152,73


07cv11497 U,V.A. VADUZ                          1,000,000.00                                      2 059,864,09                                                              1,500,000.00
                                                4,500,000.00                                      7,517,611.73                                                              6,750,000.00

                                                5,500,000.00                                      9 577,475.82                                                              8 250,000,00                                                  990,000.00


07cv11497 BOHRER, KLAUS                         2,000,000.00                                      4,049 255.03                                                              3,000,000.00

                                                 2,000,000.00                                     4 049,255,03                                                              3 000 000.00                                                  360,000.00




 09cv7059 U.V.A. VADUZ                                                           500,000.00                                                   861,509.60                                                                   750,000.00
                                                                               3,000,000.00                                                 4,902,512.94                                                                 4,500,000.00
                                                                               4,250 000.00                                                 6,201,874.45                                                                 6,375,000.00
                                                                               5,000,000.00                                                 8,095,524.34                                                                 7,500,000.00
---··                                                            250,000.00                                            410,851.49                                                                        375,000.00
                                                                 250,000.00                                            391,530.59                                                                        375,000.00
           20
                                                                                                                                                                                                   0
                                                                 500,000.00   12,750,000.00                             802,382.08        20,061,421.32                                                  750,000.00     19125 000.00                    78,000.00   1,989,000.0_Q__
                                                                                                                                                                                                   0
                                                                                                                                                                                                   0
 09cv7059 BOHRER, KLAUS                                                        2,000,000.00                                                 3,688,184 29                                                                 3,000,000.00
          20                                                                                                                                                                                       0
                                                                               2,000,000.00                                                 3,688,184.29                                                                 3 000 000,00                                 312,000.00
                                                                                                                                                                                                   0
                                                                                                                                                                                                   0
 09cv7059 KANTNER, UTE                                                          100,000.00                                                      174,759.23                                                                150,000.00
          20                                                                                                                                                                                       0
                                                                                100 000.00                                                      174 759.23                                                                150 000.00                                   15,600.00
                                                                                                                                                                                                   0
                                                                                                                                                                                                   0
 09cv8299 HWB ALEXANDRA STRATEGIES                 570,000.00                                      1,034,247.65                                                                855,000.00
           PORTFOLIO                               969,000.00                                      2,975,385.76                                                              2,082 770.04
                                                   774,000.00                                      2,329,539.55                                                              1,630,677.68
                                                   500,000.00                                      1,535 286.77                                                              1,074,700.74
                                                   500,000.00                                      1,504,870.51                                                              1,053,409.36
                                                 1,000,000.00                                      3,070,573.54                                                              2,149,401.48
                                                 1,070,000.00                                      3,220,422.88                                                              2,254,296.01
            20
                                                 5,383,000.00                                    15,670,326.66                                                              11100 255.31                                                  801,892,42
                                                                                                                                                                                                   0
                                                                                                                                                                                                   0




                         Confidential                                                                                                                                                                                              MILBERG_000000202
                                  Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 113 of 116


09cvB299 HWB DACHFONDS - VENIVID1VIC1     500,000.00                         1 535,286,77                     1,074,700.74
                                        1,000,000.00                         3,009,741.01                     2,106,818.71
        20
                                        1 500,000.00                         4,545,027.78                     3181 519.45                                          230,521.56
                                                                                                                              0
                                                                                                                              0
09cv8299 HWB GOLD & SILBER PLUS         1,050,000.00                         3,224,102.23                     2,256,871.56
                                          670,000.00                         2,016,526.47                     1.411,568.53
        20
                                        1,720,000.00                          5,240,628.70                    3 668 440.09                                         265 955.21
                                                                                                                              0
                                                                                                                              0
09cv8299 VICTORIA STRATEGIES              530,625.00                      1,629,323.09                         1,140,526.16
         PORTFOLIO LTD.                 7,308,700.00                     21,997,294.15                        15,398,105.90
         20
                                        7,839,325.00                         23,626,617.24                    18 538 632,07                                      1,197,661.37
                                                                                                                              0
                                                                                                                              0
09cv8299 DRAWRAH LIMITED                   30,000.00                             58,490.01                        45,000 00
         20
                                           30,000.00                             58,490.01                        45 000.00                                          3120,00

                                                                                                                              0
10cv4656 HWB GOLD & SILBER PLUS           521,000.00                            989,975.21                       781,500.00
                                          222,803.00                            692,281.37                       484,596.96
                                        2,171,000.00                          3,808 273,71                     3,256,500.00
                                          518,000 00                          1,577,353 05                     1,104,147.14
         20
                                        3,432,803.00                          7,067,883.35                     5 626 744.10                                        395,214.73
                                                                                                                              0
                                                                                                                              0
                                                        ••-   ·--··---~---      932,143 71                       652,500 60
10cv4656 NW GLOBAL STRATEGY               300.000 00
                                          200,000 00                            609,016 62                       426,311 63

         20                               500,000.00                          1 541,160,32                     1 078,812,23                                         78,304.98
                                                                                                                              0




13cv8887 NW GLOBAL STRATEGY               109,000.00                            402,180.50                       281,526.00
                                           52,000.00                            170,340.24                       119,238.00

                                          161,000.00                            572,520.74                       400 764.00                                         32,061.00




                                                                         209,102,867.28                        148,882,764, 72    750,000.35     22,275,000,35   10,495,838.15       78,000.00   2,316,600.00
         TOTALS                         83,005,448.00

                                                                                                                                                                 10,495,838.15       87,534.00   1,323,395.00
                                                                                                                                                                      1               2              3

                                                                                                                                               !TOTAL 1+2+3       11,906,767     !

                                                                                                               148,882,764. 72
                                                                                                                   846,138 00
                                                                                                                12,775,064 00

                                                                                             BEST SETTS IN$    162,503,966.72




                   Confidential                                                                                                                          MILBERG_000000203
Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 114 of 116




          EXHIBIT I
          Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 115 of 116




                       "TERMINATION DATE" DATA




Confidential                                                       MILBERG_000000204
                         Case 1:19-cv-04058-AT Document 4-3 Filed 05/06/19 Page 116 of 116




         07-cv-10657              HWB Victoria Strategies Portfolic     $29,534,567.12     216/2009                    5 years


                                     HWB Renten Portfolio Plus           $3,257,812.53     21612009                    5 years

                                     HWB Alexandra Strategies
                                                                         $7,239,583.38     21612009                    5 years
                                           Portfolio

                                        NW Global Strategy              $14,479,166.77     21612009                    5 years


                                  Victoria Strategies Portfolio Ltd.    $24,254,989.17     21612009                    5 years


                                         HWB Portfolio Plus             $40,182,766.69     21612009                    5 years


         07-cv-11382              1-JWB Victoria Strategies Portfolic    $3,630,054.74     21612009                    5 years


                                     HWB Rcnten Portfolio Plus           $1,357,335.34     21612009                    5 years

                                     1-IWB /\lcxandra Strategics
                                                                         $1,206,597.23     21612009                    5 years
                                              Portfolio

                                   Victoria Strategies Portfolio Ltd.    $2,571,146.56     21612009                    5 years


                                         1-IWB Portfolio Plus            $3,609,528.64     216/2009                    5 years


         07-cv-11497                        U.VA Vaduz                   $8,749,398.32     l0I17I2008                  5 years


                                            Klaus Bohrer                 $3,699,152.66     I 011712008                 5 years


         09-cv-07059                        Klaus Bohrer                 DM 3,672,000      9/7/201 I                   5 years


                                             Ute Kantner                 DM 173,992.36     9/7/201 I                   5 years


                                                                        DM 19,973,388.89    9/7/201 I                   5 years
                                            U.VA Vaduz

                                            U.VA Vaduz                    €798,861.11       9/7/2011                    5 years


         09-cv-08299                       Drawrah Limited                 $57,660.21      2/241201 I                  5 years

                                      1-IWB Alexandra Strategies                                                        5 years
                                                                         $6,249,239.06     212412011
                                              Portfolio

                                   HWB Dach fonds - VeniVidiVici         $4,480,547.43     21241201 I                   5 years


                                       HWB Gold & Silber Plus            $5,166,279.85     2/241201 I                   5 years


                                   Victoria Strategics Portfolio Ltd.    $23,291,426.21    212412011                    5 years


          l 0-cv-04656                   NW Global Strategy              $1,521,919.23     31311201 I
                                                                                                                        3 years

                                       HWB Gold & Silber Plus             $6,979,642.16    31311201 I
                                                                                                                        3 years

          13-cv-08887                                                        NIA*             NIA                 3 years after 513112
                                         NW Global Strategy


*$161,000 face amount of bonds.




              Confidential                                                                               MILBERG_000000205
